--------------------------------------------------------------------------------

Exhibit 10.15


CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND
HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 

 
JOINT VENTURE AGREEMENT
 
This JOINT VENTURE AGREEMENT (this “Agreement”) is made and entered into as of
May 27, 2010, by and among (i) SunPower Technology, Ltd., a company organized
under the laws of the Cayman Islands (“SPTL”); (ii) AU Optronics Singapore Pte.
Ltd., a company organized under the laws of Singapore (“AUO”); (iii) solely for
purpose of Section 18 below, AU Optronics Corporation, a company organized under
the laws of Taiwan, R.O.C. (“AUO Taiwan”); and (iv) SunPower Malaysia
Manufacturing SDN.BHD., a company organized under the laws of Malaysia (the
“JVC”).
RECITALS
 
A.              Among various businesses, SPTL and its affiliates are engaged in
the business of developing, manufacturing, selling and distributing flat plate
solar cells using high-efficiency backside-contact, back-junction technology.
 
B.               Among various businesses, AUO and its affiliates are engaged in
the business of developing, manufacturing, selling and distributing thin film
transistor liquid crystal displays.
 
C.               SPTL and AUO wish to establish the JVC (i) to manufacture solar
flat plate solar cells using high-efficiency backside-contact, back-junction
technology and (ii) to sell such solar cells to SPTL and AUO, or their
respective applicable affiliates, who in turn will market the solar cells under
their respective brands, in each case on terms and subject to conditions
mutually agreeable to the Parties.
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
1.             Definitions
 
As used in this Agreement, the following terms shall have the following
meanings:
 
1.1              “Affiliate” shall mean, with respect to any Person, (i) another
Person directly or indirectly Controlling, Controlled by or under common Control
with such Person or (ii) an officer, director or partner of such Person. When
the Affiliate is an officer, director or partner of such Person, any other
Person for which such Affiliate acts in that capacity shall also be considered
an Affiliate. Notwithstanding the foregoing, for purposes of this Agreement, (i)
neither the JVC nor any of its subsidiaries shall be deemed to be an Affiliate
of AUO or SPTL and (ii) neither AUO nor SPTL shall be deemed to be an Affiliate
of the JVC.
 
1.2              “Agreement” has the meaning given to it in the preamble of this
Agreement.
 
1.3              “Appointing Party” has the meaning given to it in Section
8.3(c) of this Agreement.
 
1.4              “Arbitration Rules” has the meaning given to it in Section
18.2(a) of this Agreement.
 
1.5              “Assumption Agreement” has the meaning given to it in Section
6.2(a)(vii) of this Agreement.
 
1.6              “AUO” has the meaning given to it in the preamble of this
Agreement.


 
 

--------------------------------------------------------------------------------

 


1.7              “AUO Allocated Solar Cells” has the meaning given to it in
Section 17.1(a) of this Agreement.
 
1.8              “AUO Subscription Agreement” has the meaning given to it in
Section 2.4(a) of this Agreement.
 
1.9              “AUO Supply Agreement” has the meaning given to it in Section
6.2(a)(iv) of this Agreement.
 
1.10            “AUO Taiwan” has the meaning given to it in the preamble of this
Agreement.
 
1.11            “Bankruptcy Event” shall mean, with regard to any Party, (i)
such Party commencing a voluntary case or other proceeding, or an involuntary
case or other proceeding being commenced against such Party and remaining
undismissed and unstayed for a period of ten (10) days, in either case seeking
liquidation, reorganization or other relief with respect to such Party or its
debts under any applicable bankruptcy, reorganization, composition, insolvency
or other similar Law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of such Party
or any substantial part of its property, (ii) such Party consenting to any such
relief or to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, and (iii) such Party
admitting in writing its inability to pay its debts generally as they become due
or generally failing to pay such debts as they become due or becoming subject to
disposition of a clearing-house to suspend transactions.
 
1.12            “Board” shall mean the board of the directors of the JVC.
 
1.13            “Board Observer” has the meaning given to it in Section 8.4 of
this Agreement.
 
1.14            “Budget” shall mean a two-year budget of the JVC as approved by
a Required Board Majority, which shall include (i) an annual capital
expenditures budget for each year under the two-year budget and (ii) an annual
operating expenditures budget for each year under the two-year budget.
 
1.15            “Business Day” shall mean any day other than a Saturday, Sunday
or other day on which commercial banks in Taiwan, Singapore, the Cayman Islands,
Kuala Lumpur, Malaysia and San Jose, California are authorized or required to
close under the applicable Laws.
 
1.16            “Business Plan” shall mean a five-year business and operations
plan of the JVC as approved by a Required Board Majority.
 
1.17            “Cash Cost” shall mean *** in each case as determined under U.S.
GAAP. For clarity, Cash Costs excludes ***, in each case as determined under
U.S. GAAP.
 
1.18            “Chief Executive Officer” has the meaning given to it in Section
8.2(a) of this Agreement.
 
1.19            “Chief Financial Officer” has the meaning given to it in Section
8.2(b) of this Agreement.
 
1.20            “Closing” has the meaning given to it in Section 6.1 of this
Agreement.
 
1.21            “Closing Date” has the meaning given to it in Section 6.1 of
this Agreement.
 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 
2

--------------------------------------------------------------------------------

 


1.22            “Closing JVC Documents” shall mean, with respect to any sale of
Shares, the following documents: (i) evidence reasonably satisfactory to the
seller of such Shares of the release of any and all then-outstanding personal
guarantees of the obligations of the JVC or any of its subsidiaries made by the
seller of such Shares; and (ii) evidence reasonably satisfactory to the seller
of such Shares of the repayment of any and all outstanding notes payable to such
seller along with any accrued interest thereon.
 
1.23            “Closing Seller Documents” shall mean, with respect to any sale
of Shares, the following documents: (i) a general release, in form and substance
mutually agreeable to the Parties, pursuant to which (among other things) the
seller of such Shares will release the JVC and the buyer of such Shares from any
and all claims or causes of action it may have against them for any event, act
or omission occurring prior to the sale of such Shares, duly executed by the
seller of such Shares; (ii) letters of resignation, effective as of the date of
the sale of such Shares, in form and substance mutually agreeable to the
Parties, pursuant to which (among other things) the seller of such Shares and/or
the representatives, officers or members of the board nominated by such seller,
according to the provisions of this Agreement, will resign from any and all of
its positions at the JVC and any of its subsidiaries (including as an officer,
director, employee, managing member and/or trustee of the JVC or any of its
subsidiaries or any retirement plan of the JVC or any of its subsidiaries), duly
executed by such Persons; (iii) such documents and instruments, if any, that
require the signature of the seller of such Shares and that are necessary to
remove it as an authorized signatory to, or trustee of, any depository account
or retirement plan of the JVC any of its subsidiaries; (iv) a writing whereby
the seller of such Shares represents to the buyer of such Shares that (A) such
Shares are being sold free and clear of any and all liens, security interests,
adverse claims, restrictions and other encumbrances, other than those imposed
pursuant to the terms of this Agreement or the Organizational Documents and (B)
such seller’s ownership of such Shares; (v) a confidentiality agreement, in form
and substance mutually agreeable to the Parties, duly executed by the seller of
such Shares; (vi) a non-disparagement agreement, in form and substance mutually
agreeable to the Parties, duly executed by the seller of such Shares; and (vii)
such other documents and instruments, if any, as the buyer of such Shares or any
financing source of the buyer of such Shares shall reasonably request to
consummate the transactions contemplated hereby if the buyer of such Shares
elects to finance part or all of the purchase price for such Shares.
 
1.24            “Complicit Shareholder” shall mean, with respect to any material
breach by the JVC of any of the covenants contained in any agreement, a
Shareholder that nominated a Director who, prior to such material breach by the
JVC, (i) actually knew that the JVC would, without complying with the terms of
such agreement, take the action causing such material breach and did not attempt
to stop the JVC from taking such action and promptly notify the other Directors
or (ii) affirmatively encouraged the JVC to take, without complying with the
terms of such agreement, the action causing such material breach.
 
1.25            “Confidential Information” has the meaning given to it in
Section 10.1 of this Agreement.
 
1.26            “Control” shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether it is by the ownership of voting securities, by contract or
otherwise.
 
 
3

--------------------------------------------------------------------------------

 


1.27            “controlled Affiliate” shall mean, with respect to any Person,
any Affiliate of such Person that is (i) a direct or indirect parent company of
such Person or (ii) any direct or indirect subsidiary of any direct or indirect
parent company of such Person.
 
1.28            “Counsel” has the meaning given to it in Section 18.11(d) of
this Agreement.
 
1.29            “Deadlock Decision Notice” has the meaning given to it in
Section 12.2 of this Agreement.
 
1.30            “Deadlock Notice” has the meaning given to it in Section 12.1 of
this Agreement.
 
1.31            “Deadlock Purchasing Shareholder” has the meaning given to it in
Section 12.4 of this Agreement.
 
1.32            “Deadlock Selling Shareholder” has the meaning given to it in
Section 12.4 of this Agreement.
 
1.33            “Defaulting Shareholder” has the meaning given to it in Section
13.1(b).
 
1.34            “Directors” shall mean the members of the Board.
1.35            “Disclosing Party” has the meaning given to it in Section 10.1
of this Agreement.
 
1.36            “Distribution” shall mean the transfer of cash or other property
(including shares of the JVC) whether by way of dividend or otherwise to one or
more of the Shareholders, or the purchase or redemption of Shares for cash or
other property.
 
1.37            “Electing Shareholder” has the meaning given to it in Section
13.1(b).
 
1.38            “Entire Enterprise Value of the JVC” shall mean the valuation of
the JVC determined by using the Valuation Approaches, with a discount for any
business risks applicable to the JVC (including, but not limited to, any
over-reliance on a few key customers; any threats from competitors; any
over-dependence on the efforts of a few key employees; and any potential
obsolescence of products). In determining the Entire Enterprise Value of the JVC
(including, but not limited to, in construing, performing and applying the
Valuation Approaches), the Independent Financial Expert shall have sole and
absolute discretion to make any assumptions, estimations or conclusions
(including, but not limited to, assigning weight to any of the conclusions
reached under the Valuation Approaches when making its conclusions as to the
valuation of the JVC) that it believes are reasonable in connection therewith
(but without any control premium or minority discount) and the determination of
the Entire Enterprise Value of the JVC by the Independent Financial Expert shall
be final, binding and not subject to challenge.
 
1.39            “Event of Default” has the meaning given to it in Section
13.1(a).
 
1.40            “Event of Default Date” has the meaning given to it in Section
13.2.
 
1.41            “Event of Default Notice” has the meaning given to it in Section
13.2.
 
1.42            “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.
 
1.43            “Existing Confidentiality Agreement” shall mean that certain
letter agreement, dated November 18, 2009, as amended, between the Shareholders.
 
1.44            “Fab 3” shall mean the fabrication plant of SPTL located in
Malaysia that is currently in development as of the date of this Agreement with
an expected annual production capacity of up to 1.5 gigawatts of Solar Cells.
 
 
4

--------------------------------------------------------------------------------

 


1.45            “Fair Market Value” shall mean the price which could be
negotiated in an arm’s-length, free market transaction, for cash, between a
willing seller and a willing and able buyer, each having knowledge of the
relevant facts, neither of whom is under undue pressure or compulsion to
complete the transaction (but without any control premium or minority discount).
In determining the Fair Market Value of any Shares, the standard of value to be
used by the Independent Financial Expert shall be (i) the fair market value of
such Shares as of the date in question, taking into account all relevant factors
(but without any control premium or minority discount), and (ii) on the basis of
the Entire Enterprise Value of the JVC multiplied by the percentage ownership
interest of the holder of such Shares in the JVC. In determining the Fair Market
Value of any Shares (including, but not limited to, in determining the amount of
any applicable premium or discount), the Independent Financial Expert shall have
sole and absolute discretion to make any assumptions, estimations and
conclusions that it believes are reasonable in connection therewith and the
determination of the Fair Market Value of such Shares by the Independent
Financial Expert shall be final, binding and not subject to challenge.
 
1.46            “FCPA” has the meaning given to it in Section 18.8(a) of this
Agreement.
 
1.47            “General Knowledge” has the meaning given to it in Section 10.6
of this Agreement.
 
1.48            “Generation C Solar Cells” shall mean the p-n junction
configuration, passivation, contact structure and other cell construction
specifics produced by SPTL’s Fab 2 factory in the Philippines for use in its
standard module products (e.g. its E18 230 solar panel) as of the date of this
Agreement.
 
1.49            “Governmental Authority” shall mean any United States, Taiwan or
Malaysia, federal, national, supranational, state, provincial, municipal, local,
or similar government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal, or judicial or arbitral body.
 
1.50            “Governmental Order” shall mean any order, writ, judgment,
injunction, decree, stipulation, determination or award entered by or with any
Governmental Authority.
 
1.51            “*** Arrangement” has the meaning given to it in Section
6.2(a)(vii) of this Agreement.
 
1.52            “Imparted Information” has the meaning given to it in Section
18.11(d) of this Agreement.
 
1.53            “Independent Financial Expert” shall mean an internationally
recognized investment banking firm or an internationally recognized accounting
firm, in each case that (i) does not (and whose directors, officers, employees
and Affiliates do not) have a direct or indirect material financial interest in
the JVC, any Shareholder or any of their respective Affiliates, (ii) has not
been, and, at the time it is called upon to serve as an Independent Financial
Expert under this Agreement is not (and none of whose directors, officers,
employees or Affiliates is) a promoter, director or officer of the JVC, any
Shareholder or any of their respective Affiliates, and (iii) has not been
retained by the Board, any Shareholder or any of their respective Affiliates for
any purpose within the preceding twelve months.
 
1.54            “Investment Book Value” shall mean, with respect to any
Shareholder, the book value of such Shareholder’s Shares, as determined in
accordance with U.S. GAAP.
 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 
5

--------------------------------------------------------------------------------

 


1.55            “IP Services Agreement” has the meaning given to it in Section
6.2(a)(vi) of this Agreement.
 
1.56            “IPO” shall mean the listing of any Shares on a stock exchange
as approved by a Required Board Majority.
 
1.57            “JVC” has the meaning given to it in the preamble of this
Agreement.
 
1.58            “JVC Change of Control” shall mean any of the following events
occurring after the date of this Agreement: (i) a consolidation or merger of the
JVC with or into any other entity in which the shareholders of the JVC as of
immediately prior to such transaction do not continue to hold at least 50% of
the voting power of the surviving entity as of immediately after such
transaction; (ii) the sale, lease or other disposition, in a single transaction
or in a series of related transactions, of all or substantially all of the
assets of the JVC to any Person or group of Persons; or (iii) any Person
becoming the beneficial owner of 100% of the JVC’s outstanding equity interests.
 
1.59            “Law” shall mean any United States, Taiwan, Singapore, Malaysia
or Cayman Islands, federal, national, supranational, state, provincial,
municipal, local or similar statute, law, ordinance, regulation, rule, code,
order, requirement or rule of law.
 
1.60            “License and Technology Transfer Agreement” has the meaning
given to it in Section 6.2(a) of this Agreement.
 
1.61            “Malaysia GAAP” shall mean the generally accepted accounting
principles in Malaysia.
 
1.62            “Materially Underperforming” has the meaning given to it in
Section 8.14 of this Agreement.
 
1.63            “Non-Competition Period” has the meaning given to it in Section
17.1(f) of this Agreement.
 
1.64            “Non-Permitted Countries” has the meaning given to it in Section
17.1(a) of this Agreement.
 
1.65            “OEE” shall mean intellectual property regarding improvement of
operation equipment efficiency.
 
1.66            “Organizational Documents” shall mean the Memorandum and
Articles of Association of the JVC, as amended from time to time.
 
1.67            “Parties” shall mean the parties to this Agreement, from time to
time, other than AUO Taiwan, and a “Party” shall mean either the JVC, SPTL or
AUO (or their respective permitted assigns), as applicable; provided, however,
that solely in connection with the enforcement of the provisions contained in
Section 18.24(a), AUO Taiwan shall be deemed to be a Party for purposes of
references to “Party” or “Parties” that are contained in Section 18.
 
1.68            “Permitted Countries” has the meaning given to it in Section
17.1(a) of this Agreement.
 
1.69            “Person” shall mean any individual, partnership, corporation,
association, trust, unincorporated organization or other entity, including any
government authority.
 
1.70            “Post-Closing Straddle Period” has the meaning given to it in
Section 11.6 of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 


1.71            “Post-Closing Tax Period” shall mean any Tax period (or portion
thereof) beginning after the Closing Date.
 
1.72            “Pre-Closing Straddle Period” has the meaning given to it in
Section 11.6 of this Agreement.
 
1.73            “Pre-Closing Tax Period” shall mean any Tax period (or portion
thereof) ending before the Closing Date.
 
1.74            “Pre-Closing Taxes” shall mean any Tax liability resulting from
the operations of the JVC for the Pre-Closing Tax Period and any Pre-Closing
Straddle Period.
 
1.75            “Post-Deadlock SPTL Allocated Supply Percentage” has the meaning
given to it in Section 12.4(g) of this Agreement.
 
1.76            “Receiving Party” has the meaning given to it in Section 10.1 of
this Agreement.
 
1.77            “Representatives” shall mean, with respect to any Party, such
Party’s directors, officers, employees, subsidiaries, controlled affiliates,
agents and advisors (including attorneys, accountants, consultants and financial
advisors).
 
1.78            “Required Board Majority” shall mean, with respect to any
approval, the approval of a majority of the directors of the Board, with the
approval of at least one director nominated solely by SPTL (other than any
director that is a resident of Malaysia and not an employee of SPTL or any of
its controlled Affiliates) and the approval of at least one director nominated
solely by AUO (other than any director that is a resident of Malaysia and not an
employee of AUO or any of its controlled Affiliates).
 
1.79            “Right of First Refusal” has the meaning given to it in Section
17.1(b) of this Agreement.
 
1.80            “Right of First Refusal Notice” has the meaning given to it in
Section 17.1(b) of this Agreement.
 
1.81            “RM” shall mean the lawful currency of Malaysia for the time
being.
 
1.82            “Seconded Employee” has the meaning given to it in Section
18.11(a) of this Agreement.
 
1.83            “Securities Act” shall mean the Securities Act of 1934, as
amended.
 
1.84            “Shareholder” shall mean each Person (other than the JVC and AUO
Taiwan) that is a party to or otherwise bound by this Agreement, which initially
is AUO and SPTL.
 
1.85            “Shareholder Exit” shall mean the earlier to occur of (i) the
time, after the Closing Date, when less than two Persons (other than the JVC and
AUO Taiwan) who are parties to this Agreement or otherwise bound by its
provisions beneficially own any Shares and (ii) the liquidation or dissolution
of the JVC.
 
1.86            “Shares” shall mean ordinary shares of the JVC with the par
value of RM1.00 per share.
 
1.87            “Solar Cells” shall mean flat plate solar cells using
high-efficiency backside-contact, back-junction technology.
 
1.88            “SPTL” has the meaning given to it in the preamble of this
Agreement.
 
 
7

--------------------------------------------------------------------------------

 

 
1.89            “SPTL Subscription Agreement” has the meaning given to it in
Section 2.4(a) of this Agreement.
 
1.90            “SPTL Supply Agreement” has the meaning given to it in Section
6.2(a)(v) of this Agreement.
 
1.91            “Step-In Notice” has the meaning given to it in Section 8.14 of
this Agreement.
 
1.92            “Step-In Objection Notice” has the meaning given to it in
Section 8.14 of this Agreement.
 
1.93            “Straddle Period” has the meaning given to it in Section 11.6 of
this Agreement.
 
1.94            “Tax” or, collectively, “Taxes” shall mean any and all federal,
provincial, state, local and other taxes, assessments and other governmental
charges, duties, impositions and liabilities, including taxes based upon or
measured by gross receipts, income, profits, sales, use and occupation, and
value added, ad valorem, transfer, franchise, withholding, payroll, recapture,
employment, excise and property taxes, together with all interest, penalties and
additions imposed with respect to such amounts, and any obligations with respect
to such amounts arising as a result of being a member of an affiliated,
consolidated, combined or unitary group for any period or under any agreements
or arrangements with any other Person and including any liability for taxes of a
predecessor or transferor entity.
 
1.95            “Tax Matter” has the meaning given to it in Section 11.8 of this
Agreement.
 
1.96            “Taxing Authority” shall mean any Governmental Authority
responsible for the imposition of any Tax.
 
1.97            “Tax Return” shall mean any return, statement, declaration,
notice, certificate or other document that is or has been filed with or
submitted to, or required to be filed with or submitted to, any Governmental
Authority in connection with the determination, assessment, collection or
payment of any Tax or in connection with the administration, implementation or
enforcement of or compliance with any applicable Law related to any Tax.
 
1.98            “Teleconferencing” has the meaning given to it in Section 8.9 of
this Agreement.
 
1.99            “Trade Secrets” shall mean trade secret rights and corresponding
rights in Confidential Information and other non-public information (whether or
not patentable), including ideas, formulas, compositions, inventor’s notes,
discoveries and improvements, know how, manufacturing and production processes
and techniques, testing information, research and development information,
inventions, invention disclosures, unpatented blueprints, drawings,
specifications, designs, plans, proposals and technical data, business and
marketing plans, market surveys, market know-how and customer lists and
information.
 
1.100          “Transfer” and “Transferred” shall mean and include any sale,
assignment, encumbrance, hypothecation, pledge, conveyance in trust, gift,
transfer by bequest, devise or descent, or other transfer or disposition of any
kind, including but not limited to transfers to receivers, levying creditors,
trustees or receivers in bankruptcy proceedings or general assignees for the
benefit of creditors, whether voluntary or by operation of Law, directly or
indirectly, except for:
 
(a)          any transfer of Shares by a Shareholder to another Shareholder
pursuant to the provisions of this Agreement;


 
8

--------------------------------------------------------------------------------

 


(b)          any pledge, mortgage or other encumbrance of any Shares pursuant to
any security agreement or any securities pledge agreement, in each case pursuant
to, required by or in connection with any agreement to which the JVC and holders
of at least 75% of the JVC’s voting securities are parties;
 
(c)          any transfer of Shares upon a sale of the JVC by merger,
consolidation or combination approved in accordance with the super-majority
provisions set forth in this Agreement;
 
(d)          any transfer of Shares by a Shareholder made (i) pursuant to the
winding up and dissolution of the JVC or (ii) at, and pursuant to, an IPO, in
each case approved in accordance with the super-majority provisions set forth in
this Agreement; or
 
(e)          any transfer of Shares by a Shareholder to any Person that is a
direct or indirect, wholly-owned subsidiary of such Shareholder, provided that
(i) such Shareholder provides at least ten (10) days written notice of such
transfer to the JVC and the other Shareholders (which notice shall include the
name of such Person), (ii) such Person executes a counterpart signature page to
this Agreement and agrees to be bound by the provisions hereof, and (iii) any
subsequent transfer of such Shares by such Person shall be conducted in the
manner set forth in this Agreement.
 
1.101           “U.S. GAAP” shall mean the generally accepted accounting
principles in the United States.
 
1.102           “Valuation Approaches” shall mean the following three commonly
used approaches to valuing a privately-held business: (i) the “discounted cash
flow” method, whereby the cash flow that the JVC is expected to generate in the
future is estimated and then discounted to a present value taking into account
the time value of money and any risks that could impact expected cash flow; (ii)
the “relative value” or “market comparables” method, whereby publicly traded
companies that appear “comparable” to the JVC in terms of market, business
description and one or more financial characteristics are identified, the market
values of those companies are measured against their revenue, EBITDA (Earnings
Before Interest Taxes Depreciation and Amortization) and assets (in each case,
determined in accordance with generally accepted accounting practices) to obtain
a “price to revenue multiple,” a “price to EBITDA multiple” and a “price to
assets” multiple and then those multiples are multiplied against the applicable
financial data of the JVC; and (iii) the “liquidation value” method, whereby any
intangible value of the JVC is disregarded and the JVC’s total liabilities are
subtracted from an estimate of the aggregate price that the JVC would receive
for its tangible assets in a liquidation context where the JVC is under
compulsion to sell all of its assets.
 
1.103           “Video Conferencing” has the meaning given to it in Section 8.9
of this Agreement.
 
2.           Formation of the JVC
 
2.1              Organization of JVC. The JVC has been incorporated as a private
limited company under the Companies Act 1965 of Malaysia pursuant to the terms
of the Organizational Documents provided to AUO prior to the date of this
Agreement.
 
2.2              JVC Capital on the Signing Date. On the date of this Agreement,
(i) the JVC’s total authorized share capital consists of RM5,000,000.00 divided
into 5,000,000 ordinary shares with par value of RM1.00 per share and (ii) of
such authorized share capital, SPTL has
 
 
9

--------------------------------------------------------------------------------

 


subscribed for 750,000 Shares (which constitutes 100% of the equity interest in
the JVC on the date of this Agreement).
 
2.3              Necessary Reports and Approvals. As soon as possible after the
execution of this Agreement, the Parties shall cooperate with each other in
preparing and filing the necessary reports with, and obtaining the approvals
from, the governmental agencies, public authorities and/or other third parties
required for the subscriptions, contributions and grants contemplated by Section
2.4.
 
2.4              Share Issuances, Contributions and Grants on the Closing Date.
 
(a)       On the Closing Date, (i) pursuant to a Subscription Agreement, in a
form mutually agreed upon in writing by the JVC and the Shareholders (the “SPTL
Subscription Agreement”), SPTL shall subscribe for, and the JVC shall issue to
SPTL, an additional number of Shares mutually agreed upon in writing by the JVC
and the Shareholders (which, together with the Shares beneficially owned by SPTL
on the date of this Agreement, will constitute fifty percent (50%) of the equity
interest in the JVC, measured on a fully-diluted basis, on the Closing Date),
and (ii) pursuant to a Subscription Agreement, in a form mutually agreed upon in
writing by the JVC and the Shareholders (the “AUO Subscription Agreement”), AUO
shall subscribe for, and the JVC shall issue to AUO, 750,000 Shares plus an
additional number of Shares mutually agreed upon in writing by the JVC and the
Shareholders (which 750,000 Shares, together with such additional Shares, will
constitute fifty percent (50%) of the equity interest in the JVC, measured on a
fully-diluted basis, on the Closing Date).  For the avoidance of doubt, the
Parties acknowledge and agree that (i) on the Closing Date, the Shareholders
will subscribe for, and the JVC will issue to the Shareholders, all of the
Shares contemplated by this Section 2.4(a), even though not all of the purchase
price for such Shares will have been paid by the Shareholders on the Closing
Date, (ii) the cash payments to be contributed by the Shareholders after the
Closing Date in accordance with Section 2.4(b)(i) and Section 2.4(c)(i)
represent the only portion of the purchase price for such Shares that will not
be paid by the Shareholders on the Closing Date, (iii) the making of such
additional cash payments by the Shareholders will not represent additional
purchases of Shares, and (iv) no additional representations or warranties will
be made after the Closing Date with respect to the Shares contemplated by this
Section 2.4(a).
 
(b)       In return for such additional Shares being issued to SPTL:
 
(i)            SPTL shall cause to be contributed to the JVC cash contributions
in an aggregate amount equal to $349,775,000, with an initial portion of such
contributions being paid to the JVC on the Closing Date and the remaining
portions paid to the JVC over time, in each case in the amounts and on the dates
mutually agreed in writing by the JVC and the Shareholders (as may be adjusted
and amended from time to time by mutual written agreement of both Shareholders);
 
(ii)            SPTL shall ensure that the JVC retains, as of the Closing Date,
the existing Fab 3 debt of RM1,000,000,000, as mutually agreed in writing by the
JVC and the Shareholders;
 
 
10

--------------------------------------------------------------------------------

 


(iii)           SPTL shall ensure that the JVC retains, as of the Closing Date,
the existing Fab 3 land, buildings and improvements, in each case as mutually
agreed in writing by the JVC and the Shareholders; and the foregoing shall be
deemed to be contributions by SPTL for purposes of this Agreement;
 
(iv)           SPTL shall ensure that the JVC retains, as of the Closing Date,
the existing manufacturing equipment and existing orders and deposits for future
equipment, in each case as mutually agreed in writing by the JVC and the
Shareholders; and the foregoing shall be deemed to be contributions by SPTL for
purposes of this Agreement;
 
(v)           SPTL shall cause to be granted to the JVC, on or prior to the
Closing Date, a royalty-free, non-exclusive, non-transferable license to
manufacture Generation C Solar Cells, pursuant to the License and Technology
Transfer Agreement, and SPTL hereby undertakes, at its expense, to indemnify,
defend, protect and hold harmless AUO and/or its controlled Affiliates from and
against any and all losses, costs, damages and expenses, including reasonable
attorneys' fees and costs resulting from all proceedings, threats of proceedings
or claims against the JVC, AUO or any controlled Affiliates of AUO, by any third
party for infringement or alleged infringement by the Solar Cells manufactured
by the JVC or the use thereof, solely to the extent such infringement or alleged
infringement is based on Solar Cells manufactured by the JVC conforming to the
construction and all relevant specifications of Generation C Solar Cells, as
licensed to the JVC by SPTL under the License and Technology Transfer Agreement
without modification.  For the avoidance of doubt, SPTL shall have no
obligations to indemnify, defend, protect and hold harmless AUO and/or its
controlled Affiliates pursuant to this Section 2.4(b)(v) for (1) Solar Cells
manufactured by the JVC which do not conform, completely and entirely, to the
construction and all applicable specifications of Generation C Solar Cells, as
licensed to the JVC by SPTL pursuant to the License and Technology Transfer
Agreement without modification, or (2) any matter for which AUO is obligated to
indemnify SPTL or the JVC pursuant to Section 2.4(c)(iii); and
 
(vi)           SPTL shall use commercially reasonable efforts to ensure that the
JVC retains, as of the Closing Date, the existing Fab 3 employees and shall
cause to be contributed to the JVC certain engineering resources, in each case
as mutually agreed in writing by the JVC and the Shareholders; and the foregoing
shall be deemed to be contributions by SPTL for purposes of this Agreement.
 
(c)        In return for such Shares being issued to AUO:
 
(i)            AUO shall cause to be contributed to the JVC cash contributions
in an aggregate amount equal to RM750,000 plus $349,775,000, with an initial
portion of such contributions being paid to the JVC on the Closing Date and the
remaining portions paid to the JVC over time, in each case in the amounts and on
the dates mutually agreed in writing by the JVC and the Shareholders (as may be
adjusted and amended from time to time by mutual written agreement of both
Shareholders);
 
(ii)            AUO shall make best efforts to ensure that, subject to (i) the
necessary cooperation of the JVC, (ii) the lenders’ necessary legal due
diligence
 
 
11

--------------------------------------------------------------------------------

 


of the JVC, (iii) the written consent or approval of SPTL, and (iv) the written
consent or approval of the Malaysian Ministry of Finance, within *** after the
Closing Date or such other date as mutually agreed in writing by the Parties, at
least $*** of additional debt financing from a third-party lender with a term of
at least *** is available to be drawn upon, in one single draw or in multiple
draws from time to time *** of the term of the debt financing, by the JVC on
terms and conditions that are commercially reasonable to the JVC for loans to
companies similar to that of the JVC (including such debt financing being
non-recourse to SPTL and its intellectual property); provided, however, that if
such additional debt financing is not available to the JVC within ten (10)
Business Days after the Closing Date, then, in addition to AUO’ obligations
above in this Section 2.4(c)(ii), AUO shall ensure that, subject to (a) the
necessary cooperation of the JVC, (b) the written consent or approval of SPTL,
(c) the written consent or approval of the Malaysian Ministry of Finance, and
(d) the lenders’ necessary legal due diligence of the JVC within *** after the
Closing Date, at least $***  of debt financing, from a third-party lender, with
a term of at least *** is available to be drawn upon, in one single draw or in
multiple draws from time to time over the *** of the term of the debt financing,
by the JVC on terms and conditions that are commercially reasonable to the JVC
for loans to companies similar to that of the JVC (including such debt financing
being non-recourse to SPTL and its intellectual property); provided, further,
however, that, if a third-party financing source does not provide any such debt
financing contemplated by this Section 2.4(c)(ii), then AUO shall procure or
provide, on an interim basis, the debt financing reasonably necessary to fund in
a timely manner the JVC’s Business Plan approved by the Parties at the time of
Closing, or as may be properly amended from time to time, ***, until such time
as a third party financing source provides such debt financing in replacement
thereof, and the JVC, AUO and SPTL shall use reasonable best efforts to procure
debt financing for the JVC on terms and conditions that are commercially
reasonable to the JVC for loans to companies similar to that of the JVC
(including such debt financing being non-recourse to SPTL and its intellectual
property), which may require refinancing of the JVC’s existing debt, collateral
sharing by lenders or other customary financing terms and conditions;
 
(iii)           AUO shall cause to be granted to the JVC, on or prior to the
Closing Date, a royalty-free, non-exclusive, non-transferable license to the JVC
to assist the JV in industrial process streamlining and manufacturing
engineering, pursuant to the License and Technology Transfer Agreement, and AUO
hereby undertakes, at its expense, to indemnify, defend, protect and hold
harmless SPTL and/or its controlled Affiliates from and against any and all
losses, costs, damages and expenses, including reasonable attorneys' fees and
costs resulting from all proceedings, threats of proceedings or claims against
the JVC, SPTL or any controlled Affiliates of SPTL, by any third party for
infringement or alleged infringement by the Solar Cells manufactured by the JVC
or use thereof to the extent on account of any methods, processes or tools
relating to industrial process streamlining and manufacturing engineering
introduced by AUO to the JVC as
 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 
12

--------------------------------------------------------------------------------

 


part of their transfer of AUO Background Intellectual Property (as such term is
defined in the License and Technology Transfer Agreement).  For the avoidance of
doubt, AUO shall have no obligations to indemnify, defend, protect and hold
harmless SPTL and/or its controlled Affiliates pursuant to this Section
2.4(c)(iii) for any matter for which SPTL is obligated to indemnify AUO or the
JVC pursuant to Section 2.4(b)(v); and
 
(iv)           AUO shall cause to be contributed to the JVC certain management
and engineering resources, in each case mutually agreed in writing by the JVC
and the Shareholders.
 
2.5              Option for AUO to Purchase One Additional Share. SPTL hereby
grants AUO the right, exercisable by AUO delivering written notice to SPTL of
such exercise at any time during which AUO and/or its permitted transferees (if
any) hold Shares representing fifty percent (50%) of the total issued and
outstanding Shares, to purchase one (1) Share held by SPTL for a purchase price
of RM1.00 Within ten (10) Business Days after receipt of any such written
notice, (i) SPTL shall sell one (1) Share held by SPTL, free and clear of any
and all liens, security interests, adverse claims, restrictions and other
encumbrances, other than those imposed pursuant to the terms of this Agreement
or the Organizational Documents, and (ii) AUO shall purchase such one (1) Share
by paying RM1.00 to SPTL by wire transfer of immediately available funds to an
account designated in writing by SPTL. The Parties acknowledge and agree that
neither SPTL nor AUO will be required to make any representations or warranties
in connection with such sale. The Parties shall take any such actions as may be
reasonably requested in writing by any Party to effect such sale in accordance
with applicable Law.
 
2.6              Shares. Each Party shall take all actions to ensure that any
and all Shares shall be ordinary shares of one class, in non-bearer form
evidenced by share certificates.
 
2.7              Head Office and Manufacturing Facility of the JVC. The head
office and manufacturing facility of the JVC shall be located at Kawasan
Perindustrian Rembia, Mukim Sungai Petai Rembia, Alor Gajah, 76100 Melaka in
Malaysia. Branches and other business offices may be established anywhere as
necessary, if and to the extent approved by a Required Board Majority.
 
2.8              Change of JVC Name.  Promptly after the Closing, the Parties
shall take such actions as are necessary under applicable Law to change the
legal name of the JVC to a name to be mutually agreed by the Parties after the
date of this Agreement.
 
3.             Business Purpose. The business purposes of the JVC are to
manufacture, sell and distribute Generation C Solar Cells to SPTL, AUO and their
respective applicable Affiliates and to engage in any and all acts, things,
businesses and activities that are related, incidental or conducive, directly or
indirectly, to the achievement of the foregoing businesses. The JVC’s business
shall exclude polysilicon, ingot, wafer and module manufacturing and downstream
systems business.
 
4.             Organizational Documents of the JVC; Prevalence of the Agreement.
The JVC shall be governed by the Organizational Documents and this Agreement.
The Organizational Documents shall be amended so as to adapt them according to
the revisions made by the Shareholders in the future and to the resolutions
which may be adopted by the shareholders’ meeting of the JVC, in accordance with
the provisions of this Agreement. Should any contradiction arise with regard to
 
 
13

--------------------------------------------------------------------------------

 


the provisions of this Agreement and the Organizational Documents, or in the
event that any of the provisions of the Agreement are not reflected in the
Organizational Documents due to a prohibition of applicable Law, this Agreement
shall prevail over the Organizational Documents with regard to the internal
relations between the Parties, and the Parties shall (to the maximum extent
permitted under the applicable Law) do their utmost to amend the Organizational
Documents to accurately reflect the terms of this Agreement. The Organizational
Documents shall be interpreted by the parties on the strength of the provisions
of this Agreement.
 
5.             Additional Financing.
 
5.1              Required Financings. From and after the Closing Date, upon the
written request of the JVC or any Shareholder, the Shareholders shall promptly
provide to the JVC equity financing above and beyond the financing contemplated
by Section 2.4 and the then most recent Business Plan and Budget approved by a
Required Board Majority, as and to the extent the JVC or such Shareholder
determines is reasonably necessary to fully purchase and install the initial
capacity as defined in the Business Plan in a form mutually agreed upon in
writing by the JVC and the Shareholders, or as amended and agreed to in the then
most recent Business Plan or Budget approved by a Required Board Majority.
Within thirty (30) days after delivery of any such written request, each
Shareholder shall purchase an additional amount of the Shares for its pro rata
portion (with each Shareholder’s pro rata portion being determined with
reference to such Shareholder’s shareholding in the JVC relative to all
Shareholders’ shareholdings in the JVC, in each case immediately prior to such
capital increase and on a fully-diluted basis) of the total amount of financing
so requested by the JVC or the applicable Shareholder at the times and in the
amounts set forth in such written request. For purposes of calculating how many
Shares will be purchased by each Shareholder, the price per share for each Share
shall be the last stated fair market value of a Share as set forth in the then
most recent Business Plan or Budget approved by a Required Board Majority (or as
otherwise determined by both Shareholders). To the extent necessary, the
Shareholders shall promptly approve an increase in the share capital of the JVC
to permit the JVC to make such issuances. Notwithstanding the foregoing, with
respect to any equity financing requested pursuant to this Section 5.1, (i) each
Shareholder shall only be required to provide equity financing to the extent
such Shareholder’s portion of such requested equity financing, when combined
with all other equity financing provided by such Shareholder pursuant to this
Section 5.1, would not exceed $50,000,000 and (ii) to the extent one Shareholder
does not purchase all of the Shares requested to be purchased by it pursuant to
this Section 5.1 because it is not required to do so pursuant to clause (i)
above, the other Shareholder shall have the right to purchase all or any portion
of such Shares not purchased by the non-purchasing Shareholder; it being
understood that any such purchase by the purchasing Shareholder shall be
dilutive to the non-purchasing Shareholder’s ownership interests in the JVC.
 
5.2              No Additional Obligation. Except as expressly set forth in
Section 5.1, no Party shall be required to provide loan financing, equity
contributions or any form of guarantee or credit support for repayment for any
funding obtained by the JVC, above their respective obligations set forth in
Section 2.4.
 
6.             Closing and Closing Conditions.
 
6.1              Closing.  The closing of the principal transactions
contemplated by this Agreement (the “Closing”) shall take place on the later of
(i) July 5, 2010 or (ii) the third (3rd) Business Day after the satisfaction or
waiver of each of the conditions set forth in ‎this Section 6
 
 
14

--------------------------------------------------------------------------------

 


(excluding conditions that, by the terms, are not expected to be satisfied until
the Closing Date, but subject to the satisfaction or waiver of such conditions)
or at such other time as the parties agree in writing.  The Closing shall take
place remotely via the electronic exchange of documents.  The date on which the
Closing actually occurs is herein referred to as the “Closing Date.”   Subject
to the conditions set forth in this Section 6, each of the Parties shall use its
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, and to assist and cooperate with the other Parties in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the principal
transactions contemplated by this Agreement, including using its reasonable best
efforts to accomplish the following: (i) the taking of all reasonable acts
necessary to cause the conditions precedent set forth in this Section 6 to be
satisfied in the most expeditious manner practicable; (ii) the furnishing of
information to any Party necessary in connection with any requirements imposed
upon such Party in connection with the consummation of the principal
transactions contemplated by this Agreement; and (iii) the execution or delivery
of any additional instruments necessary to consummate the principal transactions
contemplated by, and to fully carry out the purposes of, this Agreement.
 
6.2              Conditions to the Obligations of SPTL. The obligation of SPTL
to fulfill its obligations under this Agreement shall be subject to the
satisfaction of each of the following conditions on or prior to the Closing
Date, any of which may be waived, in writing, exclusively by SPTL:
 
(a)        Receipt of Agreements. SPTL shall have received a copy of each of the
following agreements:
 
(i)            the AUO Subscription Agreement, duly executed by the JVC and AUO,
pursuant to which AUO will subscribe for Shares as contemplated by Section 2.4;
 
(ii)           the SPTL Subscription Agreement, duly executed by the JVC,
pursuant to which SPTL will subscribe for additional Shares as contemplated by
Section 2.4;
 
(iii)          a License and Technology Transfer Agreement, in substantially the
form attached hereto as Exhibit A (the “License and Technology Transfer
Agreement”), duly executed by the JVC and AUO, pursuant to which AUO and SPTL
will license intellectual property to the JVC;
 
(iv)          a Supply Agreement, in a form mutually agreed upon in writing by
the JVC and the Shareholders (the “AUO Supply Agreement”), duly executed by the
JVC and AUO (or an Affiliate thereof), pursuant to which the JVC will supply
Solar Cells to AUO (or applicable Affiliate thereof);
 
(v)           a Supply Agreement, in substantially the form attached hereto as
Exhibit B (the “SPTL Supply Agreement”), duly executed by the JVC and AUO,
pursuant to which the JVC will supply Solar Cells to SPTL (or applicable
Affiliate thereof);
 
(vi)          an IP Services Agreement, in a form mutually agreed upon in
writing by the JVC and the Shareholders (the “IP Services Agreement”), duly
executed by the JVC and AUO; and
 
 
15

--------------------------------------------------------------------------------

 


(vii)         either (A) an Assumption Agreement, in form and substance
reasonably satisfactory to the Parties (the “Assumption Agreement”), duly
executed by the JVC and ***, pursuant to which the JVC will assume certain
obligations of SunPower Corporation under a certain polysilicon contract
provided that the total prepayment obligations of such contract shall not exceed
$*** and the total obligations regarding the committed purchase quantity shall
not exceed *** kilograms, together with any other documents required by *** in
connection therewith, or (B) another agreement, in form and substance reasonably
satisfactory to the Parties, duly executed by the JVC, that provides the JVC and
SunPower Corporation with a commercial arrangement at least as favorable to
SunPower Corporation as the commercial arrangement that would reasonably be
likely to be in effect if the Assumption Agreement were finalized and executed
(the arrangement under the Assumption Agreement, any such other agreement, or
any agreements entered into by the JVC with *** in connection thereto being
referred to in this Agreement as the “***”).
 
(b)        Board Composition. The authorized size of the Board of the JVC shall
have been established at six (6) positions and the three (3) SPTL nominees shall
have been appointed to the Board.
 
(c)        Consents and Approvals. All of the consents and approvals mutually
agreed in writing by the JVC and the Shareholders shall have been obtained.
 
(d)        No Injunctions or Restraints; Illegality. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the transactions contemplated by this Agreement
shall be in effect, nor shall any proceeding brought by a governmental authority
seeking any of the foregoing be pending. No action taken by any governmental
authority, and no statute, rule, regulation or order shall have been enacted,
entered, enforced or deemed applicable, and be in full force and effect on the
Closing Date, to the transactions contemplated by this Agreement, which makes
the consummation of the transactions contemplated by this Agreement illegal.
 
(e)        Business Plan and Budget. The Business Plan and Budget in forms
mutually agreed upon in writing by the JVC and the Shareholders shall have been
approved by a Required Board Majority.
 
(f)        Contributions and Grants. Each of AUO and the JVC shall have
fulfilled all of its obligations under Section 2.4 required to be performed and
complied with by it on or prior to the Closing Date.
 
(g)        Representations and Warranties. Each of the representations and
warranties of AUO contained in or made pursuant to this Agreement shall be true
and correct in all material respects on and as of the date of this Agreement and
on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date;
provided, however, that if a representation or warranty is qualified by
“materiality” or “material adverse effect” or a similar qualifier, such
representation or warranty (as so qualified) shall be true and correct in all
respects.
 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 
16

--------------------------------------------------------------------------------

 


(h)        Covenants. Each of AUO and the JVC shall have performed and complied
in all material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by it on or prior to the
Closing Date.
 
(i)         Amendment of Organizational Documents. The Organizational Documents
in effect on the Closing Date shall be the Memorandum and Articles of
Association of the JVC in a form mutually agreed upon in writing by the JVC and
the Shareholders.
 
6.3              Conditions to Obligations of AUO. The obligation of AUO to
fulfill its obligations under this Agreement shall be subject to the
satisfaction of each of the following conditions on or prior to the Closing
Date, any of which may be waived, in writing, exclusively by AUO:
 
(a)        Receipt of Agreements. AUO shall have received a copy of each of the
following agreements:
 
(i)            the AUO Subscription Agreement, duly executed by the JVC;
 
(ii)           the SPTL Subscription Agreement, duly executed by the JVC and
SPTL;
 
(iii)          the License and Technology Transfer Agreement, duly executed by
the JVC and SPTL;
 
(iv)          the AUO Supply Agreement, duly executed by the JVC and SPTL;
 
(v)           the SPTL Supply Agreement, duly executed by the JVC and AUO;
 
(vi)          the IP Services Agreement, duly executed by the JVC and SPTL; and
 
(vii)         either (A) the Assumption Agreement, duly executed by the JVC and
*** or (B) another agreement, in form and substance reasonably satisfactory to
the Parties, duly executed by the JVC and SunPower Corporation, that provides
the JVC and SPTL with a commercial arrangement at least as favorable to SunPower
Corporation as the commercial arrangement that would be in effect if the
Assumption Agreement were executed.
 
(b)        Board Composition. The authorized size of the Board of the JVC shall
have been established at six (6) positions and the three (3) AUO nominees shall
have been appointed to the Board.
 
(c)        No Injunctions or Restraints; Illegality. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the transactions contemplated by this Agreement
shall be in effect, nor shall any proceeding brought by a governmental authority
seeking any of the foregoing be pending. No action taken by any governmental
authority, and no statute, rule, regulation or order shall have been enacted,
entered, enforced or deemed applicable, and be in full force and effect on the
Closing Date, to the transactions contemplated by this Agreement, which makes
the consummation of the transactions contemplated by this Agreement illegal.
 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 
17

--------------------------------------------------------------------------------

 


(d)        Contributions and Grants. Each of SPTL and the JVC shall have
fulfilled all of its obligations under Section 2.4 required to be performed and
complied with by it on or prior to the Closing Date.
 
(e)        Business Plan and Budget. The Business Plan and Budget in forms
mutually agreed upon in writing by the JVC and the Shareholders shall have been
approved by a Required Board Majority.
 
(f)        Representations and Warranties. Each of the representations and
warranties of SPTL contained in or made pursuant to this Agreement shall be true
and correct in all material respects on and as of the date of this Agreement and
on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date;
provided, however, that if a representation or warranty is qualified by
“materiality” or “material adverse effect” or a similar qualifier, such
representation or warranty (as so qualified) shall be true and correct in all
respects.
 
(g)        Covenants. Each of SPTL and the JVC shall have performed and complied
in all material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by it on or prior to the
Closing Date.
 
(h)        Amendment of Organizational Documents. The Organizational Documents
in effect on the Closing Date shall be the Memorandum and Articles of
Association of the JVC in a form mutually agreed upon in writing by the JVC and
the Shareholders.
 
7.             General and Special Meetings of Shareholders
 
7.1              Meetings of Shareholders. The JVC shall hold an Annual General
Meeting of shareholders within three (3) months after the end of each fiscal
year of the JVC. The date, time and place of such Annual General Meeting shall
be determined by the Board. The JVC may hold an extraordinary general meeting of
shareholders from time to time as determined by the Board.
 
7.2              Notice. In convening any meeting of shareholders, a written
notice thereof (including electronic-mail and transmission by other electronic
means) shall be given by the Chief Executive Officer or any Director at least
fourteen (14) days prior to the date set for such meeting to all the
shareholders and other Persons entitled to receive notice. The above period may
be shortened or omitted with the written consent of both Shareholders before any
such meeting. The notice shall state the agenda, date, time and place for the
meeting. Any meeting of shareholders shall resolve only those matters stated in
the notice of the meeting, unless both Shareholders, whether present or not,
agree otherwise.
 
7.3              Resolution. Except as otherwise required by the mandatory
provisions of applicable Law, this Agreement or the Organizational Documents,
(i) resolutions of the shareholders at any meeting of shareholders shall be
adopted by an affirmative vote of at least 55% of the Shares represented at such
meeting, provided that such affirmative votes are at least 55% of the total
issued and outstanding Shares and (ii) resolutions of the shareholders by
written consent shall be adopted by the approval of Shareholders holding at
least 75% of the Shares then held by all Shareholders.
 
7.4              Matters Requiring Shareholder Resolution by Agreement. In
addition to any other approval required by this Agreement or the Organizational
Documents, notwithstanding any provision to the contrary, except for the actions
required or contemplated to be taken by one or
 
 
18

--------------------------------------------------------------------------------

 


more of the Parties under Section 2 and Section 6, the JVC shall not, and shall
cause its subsidiaries (if any) not to, and each Shareholder shall neither
authorize nor knowingly permit the JVC or any of its subsidiaries (if any) to,
directly or indirectly, take any action in respect of any of the following
matters (or incur any obligation, commitment or promise with respect to any such
items or matters) without the prior approval or written consent of Shareholders
holding at least 75% of the Shares then held by all Shareholders:
 
(i)            amending or modifying any of the Organizational Documents then in
effect, other than as expressly contemplated by this Agreement;
 
(ii)           changing or causing to be changed the general scope of the
business or objectives of the JVC or any of its subsidiaries (if any) or
entering into, or engaging in any transaction in a line of business other than
the business of the JVC as contemplated by Section 3;
 
(iii)          changing or proposing to change the total number of the members
of the Board;
 
(iv)          appointing or removing any Director other than pursuant to a
decision of the Shareholder which nominated such Director and as contemplated by
this Agreement;
 
(v)           borrowing money or creating, incurring or assuming any
indebtedness, obligation or liability (whether accrued, absolute, contingent or
otherwise), in each case otherwise than pursuant to this Agreement or any
agreement contemplated hereunder to be delivered at the Closing;
 
(vi)          investing funds or approving contracts in which any Shareholder
(or any of its controlled Affiliates), Director or employee is an interested
party, in each case otherwise than pursuant to this Agreement or any agreement
contemplated hereunder to be delivered at the Closing;
 
(vii)         making any loans or advances to any Shareholder (or any of its
controlled Affiliates) out of the funds of the JVC or any of its subsidiaries
(if any), in each case otherwise than pursuant to this Agreement or any
agreement contemplated hereunder to be delivered at the Closing or as expressly
contemplated in the then most recent Business Plan or Budget approved by a
Required Board Majority;
 
(viii)        sell, grant or convey any rights or security interests with
respect to, or assigning, licensing, sublicensing, selling, pledging or
otherwise transferring, encumbering or disposing of, any intellectual property
or product of any Shareholder, the JVC or any of their respective subsidiaries,
or use any intellectual property licensed by any Shareholder pursuant to any
agreement by which the JVC and both Shareholders are parties or any improvements
thereon, except in each case as expressly provided in any agreements by which
the JVC and both Shareholders are parties;
 
(ix)           increasing or reducing the authorized share capital, in each case
other than as expressly contemplated by this Agreement or with respect to any
equity incentives to employees or other service providers of the JVC or any of
its subsidiaries (if any) within the guidelines under any equity incentive plan
approved by both Shareholders;
 
 
19

--------------------------------------------------------------------------------

 


(x)            issue, redeeming or repurchasing Shares or changing the class or
series designation and/or rights attaching to any class or series of the issued
and outstanding Shares, whether by way of recapitalizations, reclassifications,
stock splits, stock combinations or otherwise, in each case other than as
expressly contemplated by this Agreement or with respect to any equity
incentives to employees or other service providers of the JVC or any of its
subsidiaries (if any) within the guidelines under any equity incentive plan
approved by both Shareholders;
 
(xi)           creating or issuing or causing to be created and issued any other
share capital of the JVC or any of its subsidiaries (if any) or securities
exercisable or exchangeable for or convertible into equity securities of the JVC
or any of its subsidiaries (if any), in each case other than as expressly
contemplated by this Agreement or with respect to any equity incentives to
employees or other service providers of the JVC or any of its subsidiaries (if
any) within the guidelines under any equity incentive plan approved by both
Shareholders;
 
(xii)          creating or amending any equity incentive plan of the JVC or any
of its subsidiaries (if any);
 
(xiii)         listing or recommending to list any securities of the JVC or any
of its subsidiaries (if any) on any stock exchange;
 
(xiv)         merging or consolidating with any Person;
 
(xv)          selling, assigning or otherwise transferring any assets or
properties during any fiscal year if the aggregate market value of all such
assets or properties sold during such fiscal year by the JVC or any of its
subsidiaries (if any) is in excess of 10% of the total assets of the JVC as of
the end of the most recently completed fiscal year (or the Closing Date with
respect to 2010), except for such sales, assignments or transfers that are
expressly contemplated by the AUO Supply Agreement, the SPTL Supply Agreement or
any other agreements by which the JVC and both Shareholders are parties or that
are determined by a Required Board Majority to be in the ordinary course of the
business;
 
(xvi)         taking any action to dissolve or liquidate or commence any
bankruptcy proceeding, take any analogous action in any jurisdiction, or enter
into or amend any arrangement with the creditors of the JVC or any of its
subsidiaries (if any) with respect to any liquidation, dissolution or
bankruptcy;
 
(xvii)        selling any products to any Person other than the Shareholders,
except as may be expressly contemplated by the AUO Supply Agreement, the SPTL
Supply Agreement or any other agreements by which the JVC and both Shareholders
are parties; and
 
(xviii)       incurring any obligation, commitment or promise with respect to
any of the foregoing.
 
7.5              Minutes. The proceedings of any meetings of shareholders and
the results thereof shall be recorded in the minutes of the meetings of
shareholders, which shall be signed by the Directors present and kept at the
registered head office of the JVC. All minutes of the meetings of shareholders
shall be prepared in English.
 
8.             Governance Matters
 
 
20

--------------------------------------------------------------------------------

 


8.1              General. Except as otherwise required by mandatory provisions
of Law, this Agreement or the Organizational Documents, ultimate responsibility
for the management, direction and control of the JVC shall be vested in the
Board. The Board may delegate its authorities to one or more officers of the JVC
in accordance with resolutions duly adopted and consistent with this Agreement
and the Organizational Documents.
 
8.2              Officers.
 
(a)        The JVC shall have a chief executive officer, nominated by AUO and
approved and appointed by the Board. The chief executive officer of the JVC (the
“Chief Executive Officer”) shall supervise, manage and be responsible for the
day-to-day operations of the JVC, and shall report to the Board. The Chief
Executive Officer shall serve at the discretion of the Board and shall have such
specific powers, duties and responsibilities as are designated by the Board from
time to time. The Chief Executive Officer shall act in full accordance with any
business or operating plan or Budgets approved by the Board and shall have no
authority to take any action with respect to any of the matters enumerated in
Section 7.4 or Section 8.10 without first obtaining the approval of the
requisite Shareholder approval or a Required Board Majority, as the case may be,
with respect to the matter in question. If and to the extent invited by the
Board, the Chief Executive Officer or his designee shall attend the meetings of
the Board. In performing his duties, the Chief Executive Officer’s authority and
responsibilities shall include, but not be limited to, the following: (i) with
the Chief Financial Officer, the preparation and submission to the Board of an
annual Business Plan and Budget; (ii) the preparation of operating plans for the
JVC; (iii) with the Chief Financial Officer, keeping the Board fully informed of
the activities and operations of the JVC through the preparation and submission
of periodic reports, including the monthly and annual financial statements
described in Section 11.1; (iv) representing the JVC; (v) executing the
corporate matters in compliance with and within the limits permitted under
applicable Law; and (vi) executing such other matters in accordance with the
decisions made by the Board and /or the general meeting of shareholders. The
extent and scope of the Chief Executive Officer’s powers to make a decision or
to take any action for and on behalf of the JVC or in connection with or related
to the JVC shall be determined by and subject to the conditions, restrictions
and stipulations established by the Board and/or the general meeting of
shareholders. Each Party shall direct the Chief Executive Officer to follow any
decision or determination made by the Board and/or the general meeting of
shareholders.
 
(b)        The JVC shall have a chief financial officer, nominated by SPTL and
approved and appointed by the Board. The chief financial officer of the JVC (the
“Chief Financial Officer”) shall report to the Chief Executive Officer. The
Chief Financial Officer shall serve at the discretion of the Chief Executive
Officer and shall have such specific powers, duties and responsibilities as are
designated by the Board from time to time.  In performing his duties, the Chief
Financial Officer’s authority and responsibilities shall include, but not be
limited to, the following: (i) with the Chief Executive Officer, the preparation
and submission to the Board of an annual Business Plan and Budget; and (ii) with
the Chief Executive Officer, keeping the Board fully informed of the activities
and operations of the JVC through the preparation and submission of periodic
reports, including the monthly and annual financial statements described in
Section 11.1.
 
 
21

--------------------------------------------------------------------------------

 


(c)        The JVC shall have such other officers as a Required Board Majority
may authorize by Board resolution. The powers, duties, responsibilities and
terms of the office of all such other officers of the JVC shall be as defined by
the relevant Board resolution authorizing such officer, and shall be appointed
and serve at the pleasure of the Chief Executive Officer and the Board.
 
(d)        The initial offices of the JVC, and the individuals serving as the
initial officers of the JVC, will those mutually agreed upon in writing by the
JVC and the Shareholders.
 
(e)        The JVC shall have a Director of Internal Audit, nominated by mutual
written agreement of both Shareholders and approved and appointed by the
Board.  Such Director of Internal Audit shall report directly to the Board,
shall serve at the discretion of the Board and shall be responsible for the
oversight of internal audit activities of the JVC.
 
8.3              Directors. Each Shareholder shall exercise its respective
voting rights in the JVC and take such other steps as are necessary to ensure
that:
 
(a)        The authorized number of members of the Board shall be six (6).
 
(b)        Of the members of the Board, three (3) members will be nominated by
SPTL and three (3) members will be nominated by AUO.
 
(c)        Each Shareholder shall vote its Shares of the JVC to secure that the
Directors of the JVC nominated by the Shareholder(s) entitled to appoint the
Director under this Agreement (the “Appointing Party”) are elected, appointed,
removed or replaced as the Appointing Party may from time to time require;
provided, however, that if such removal or replacement is without cause, the
Shareholder proposing the removal or replacement shall indemnify and hold the
JVC and the other Shareholder harmless for any and all damages and other
expenses that may arise from such action.
 
(d)        The individuals serving as the initial Directors will those mutually
agreed upon in writing by the JVC and the Shareholders.
 
(e)        The Shareholders and the JVC shall promptly take all actions which
may be reasonably necessary to carry out the terms of this Section 8.3,
including executing a voting agreement consistent with the foregoing, voting
their Shares, executing and delivering written consents of Shareholders, calling
an extraordinary special shareholders meeting and executing any necessary
amendments to the Organizational Documents.
 
8.4              Board Observation Rights.  From and after the Closing, so long
as a Shareholder continues to hold any Shares, the JVC shall permit one (1)
representative of such Shareholder, designated from time to time by such
Shareholder delivering written notice to the other Parties and the Board of the
name of such representative, to attend all meetings of the Board during such
period, and shall provide such representative (a “Board Observer”) with such
notice and other information with respect to such meetings as are delivered to
the Directors during such period.  Notwithstanding the foregoing, the JVC (i)
may condition the right of any Board Observer to attend meetings of the Board
and receive notice and other information with respect to such meetings on the
execution of a confidentiality agreement reasonably acceptable to the JVC, and
(ii) may prevent any Board Observer from attending a Board meeting (or portion
thereof) or receiving certain information with respect thereto if the JVC
believes, after consultation with
 
 
22

--------------------------------------------------------------------------------

 


counsel, that it is necessary to do so to ensure preservation of the
attorney-client privilege.  Notwithstanding the foregoing, the initial Board
Observers of the Shareholders will be will those mutually agreed upon in writing
by the JVC and the Shareholders.
 
8.5              Indemnification of Directors. To the fullest extent permitted
by applicable Law, the JVC shall indemnify and hold harmless each Director
designated to the Board nominated by any Shareholder from all losses,
liabilities, costs and expenses arising out of or relating to such Director’s
actions in connection with any action taken within their authority and in their
capacity as a Director, except to the extent that such losses, liabilities,
costs or expenses are caused by such Director’s fraud, bad faith or willful
misconduct, and except to the extent that such Director’s actions comprised or
caused breach of this Agreement by the Shareholder who nominated that Director.
Upon the election of any individual as a Director, the JVC shall promptly
deliver to such individual a Indemnification Agreement, in a form mutually
agreed upon in writing by the JVC and the Shareholders, duly executed by the
JVC.
 
8.6              Meetings of Board. Meetings of the Board shall be held at least
once every quarter. Meetings of the Board may be called by the Chief Executive
Officer or any Director.
 
8.7              Notice of Board Meetings. In convening a meeting of the Board,
a written notice stating the agenda, date, time and place of such meeting shall
be given by the Chief Executive Officer or the Director convening the meeting of
the Board at least two (2) Business Days prior to the date set for such meeting
to all the Directors. The above period may be shortened or omitted with the
written consent of all the Directors prior to any such meeting.  Unless a
Required Board Majority waive such restriction, no matter may be voted upon at
any Board meeting unless such matter is included in the agenda.
 
8.8              Quorum for Board Meetings. A quorum for a meeting of the Board
shall be the presence of a majority of all Directors then in office. No meeting
of the Board shall be validly convened or constituted unless a quorum is present
at such meeting.
 
8.9              Resolutions of the Board. Unless otherwise provided by
applicable Law, this Agreement or the Organizational Documents, all actions
taken and resolutions adopted by the Board shall be (i) taken or adopted at a
meeting of the Board by the affirmative vote of a majority of the Directors
present at a meeting at which a quorum is present or (ii) taken or adopted by an
action by unanimous written consent signed by all of the Directors. Without
limiting the foregoing, with respect to any meeting of the Board, any Director
may take part in the adoption of a resolution by means of a communication system
of transmitting and receiving sounds simultaneously (“Teleconferencing”) or a
communication system transmitting and receiving visual images and sounds
simultaneously (“Video Conferencing”), without the personal attendance of all or
part of them at the meeting.  Any Director may appear at a meeting of the Board
by means of Teleconferencing or Video Conferencing. A Director appearing by
Teleconferencing or Video Conferencing shall be deemed to have attended the
meeting at which the Director has so appeared.
 
Matters Requiring Board Resolution by Agreement. In addition to any other
approval required by this Agreement or the Organizational Documents,
notwithstanding any provision to the contrary (other than the last sentence of
this Section 8.10), except for the actions required or contemplated to be taken
by one or more of the Parties under Section 2 and Section 6, the JVC shall not,
and shall cause its subsidiaries (if any) not to, and each Shareholder shall
neither authorize nor knowingly permit the JVC or any of its subsidiaries (if
any) to, directly or indirectly, take any action in respect of any of the
following matters (or incur any obligation,
 
 
23

--------------------------------------------------------------------------------

 


commitment or promise with respect to any such items or matters) without the
prior written approval or written consent of a Required Board Majority:
 
(a)        creating any committee of the Board, establishing or altering the
powers to be vested in any committee of the Board or the delegation or
withdrawal of any power of the Board;
 
(b)        appointing any Director to any committee of the Board;
 
(c)        approving or amending any Business Plan or Budget;
 
(d)        entering into, varying or waiving any right under any agreement
between the JVC or any of its subsidiaries (if any) (on the one side) with any
member of the Board, with any officer of the JVC or any of its subsidiaries (if
any) or with any Person (other than any Shareholder) in which any member of the
Board or an officer of the JVC or any of its subsidiaries (if any) has an equity
interest other than as a passive 1% or less minority investor;
 
(e)        entering into or amending any agreement with or commitment to any
Shareholder or any Affiliate of any Shareholder, as well as any amendment,
consent or waiver with respect to any such agreements or commitments; or
allocating expenses of any Shareholder or its Affiliates charged to the JVC or
any of its subsidiaries (if any), except as set forth in the then most recent
Business Plan or Budget approved by a Required Board Majority;
 
(f)        hiring, appointing, removing or dismissing, or entering into or
amending any employment, consulting or independent contractor agreement with
respect to, or fixing the compensation of (including bonuses), or granting any
severance or termination pay to, any individual that is or would be an executive
of the JVC or any of its subsidiaries (if any) or that would be a sales or
marketing employee of the JVC or any of its subsidiaries (if any);
 
(g)        except as may be required in an emergency situation endangering life
or threatening serious injury or material physical damage, or except as
contemplated as one or more of the reasons for any financing required by Section
5.1, making any single capital expenditure or series of related capital
expenditures in any fiscal year in an aggregate amount exceeding $5,000,000 over
the aggregate amount, if any, contemplated for such single capital expenditure
or series of related capital expenditures in the capital expenditures budget for
such fiscal year that is contained in the then most recent Budget approved by a
Required Board Majority, provided that the amount of such excess, when combined
with all other excess amounts under this Section 8.10(g) in such fiscal year,
would not exceed $5,000,000;
 
(h)        except as may be required in an emergency situation endangering life
or threatening serious injury or material physical damage, or except as
contemplated as one or more of the reasons for any financing required by Section
5.1, making any single operating expenditure or series of related operating
expenditures in any fiscal year in an aggregate amount exceeding ten percent
(10%) of the aggregate amount, if any, contemplated for such single operating
expenditure or series of related operating expenditures in the operating
expenditures budget for such fiscal year that is contained in the then most
recent Budget approved by a Required Board Majority, provided that the amount of
such excess, when combined with all other excess amounts under this
 
 
24

--------------------------------------------------------------------------------

 


Section 8.10(h) in such fiscal year, would not exceed ten percent (10%) of the
aggregate amount, if any, contemplated for all operating expenditure in the
operating expenditures budget for such fiscal year that is contained in the then
most recent Budget approved by a Required Board Majority;
 
(i)         effecting any material, non-ordinary course business transaction or
actions, except in each case as set forth in the then most recent Business Plan
or Budget approved by a Required Board Majority, or entering into, amending or
terminating any material contracts of the JVC or any of its subsidiaries (if
any), or otherwise modifying or waiving any of the material terms of any of the
material contracts of the JVC or any of its subsidiaries (if any);
 
(j)         entering into, amending or terminating any transactions involving
land, real property or buildings;
 
(k)        changing any significant accounting principles or policies of the JVC
or any of its subsidiaries (if any) or appointing, replacing, removing or
compensating any financial auditors of the JVC or any of its subsidiaries (if
any);
 
(l)         instituting or settling any material legal or arbitration
proceedings other than (i) routine debt collection, (ii) in such cases where the
Board in good faith determines that failure to institute legal or arbitration
proceedings would result in the material impairment of a valuable aspect of the
business of the JVC or any of its subsidiaries (if any) (so long as the JVC or
the applicable subsidiary, as applicable, notifies each Shareholder prior to the
institution of such proceedings), or (iii) against any Shareholder for breach of
any agreement to which the JVC and such Shareholder (or applicable Affiliate
thereof) are parties, or indemnifying or advancing fees with respect to any
legal claims;
 
(m)       approving or granting of any equity incentives to employees or other
service providers of the JVC or any of its subsidiaries (if any) within the
guidelines under any equity incentive plan of the JVC approved by both
Shareholders;
 
(n)       creating any liens, security interests, adverse claims, restrictions
and other encumbrances (other than those imposed pursuant to the terms of this
Agreement or the Organizational Documents or in the ordinary course of business)
upon or in respect of any property or assets of the JVC or any of its
subsidiaries (if any), or, outside the ordinary course of business, making any
loans or advances to any Person out of the funds of the JVC or any of its
subsidiaries (if any), or making or furnishing any guarantee of the JVC or any
of its subsidiaries (if any), in each case other than as expressly contemplated
in the then most recent Business Plan or Budget approved by a Required Board
Majority;
 
(o)        making or declaring any Distribution, other than expressly
contemplated by this Agreement;
 
(p)        acquiring, through the purchase of securities or otherwise, another
Person, or acquiring all or substantially all of the assets of another Person,
in each case except as set forth in the then most recent Business Plan or Budget
approved by a Required Board Majority;
 
(q)        approving an acquisition (in one or a series of related transactions)
of, or any investment (in one or a series of related transactions) in, assets or
properties of any
 
 
25

--------------------------------------------------------------------------------

 


Person (whether by acquiring shares or other equity securities, partnership
interests or evidences of indebtedness of any Person, by contributing to the
capital of any Person, by making a loan, advance or other extension of credit to
any other Person), including approval of joint venture transactions, in each
case except as set forth in the then most recent Business Plan or Budget
approved by a Required Board Majority;
 
(r)         forming, or disposing of, any subsidiary of the JVC or any of its
subsidiaries (if any) or the investment/disinvestment by the JVC in any other
Person;
 
(s)        adopting or amending any pension, group compensation, profit sharing,
phantom equity, bonus or other incentive or employee benefit plan;
 
(t)         approving, amending or terminating any material policy of the JVC or
any of its subsidiaries (if any); and
 
(u)        incurring any obligation, commitment or promise with respect to any
of the foregoing.
 
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Shareholder shall be entitled to exercise any right or power under this
Agreement to prevent the JVC or any subsidiary of it from enforcing its rights
under or taking any action against such Shareholder (or applicable Affiliate
thereof) in relation to any matter arising under any contract to which the JVC
and such Shareholder (or applicable Affiliate thereof) are parties or from
defending itself in relation to any action taken against it by such Shareholder
(or applicable Affiliate thereof) and (ii) no Party shall take any action that
it is expressly prohibited from taking pursuant to this Agreement even if such
Party would otherwise be permitted to exercise such right under applicable Law.
 
8.10            Minutes. Minutes of each meeting of the Board shall be signed by
all of the Directors present at the meeting. Minutes of the meeting of the Board
shall be prepared in English, and kept at the JVC’s head office. Copies of the
minutes shall be sent to each of the Directors as soon as practicable after each
meeting of the Board.
 
8.11            No Compensation. The JVC shall not provide any remuneration,
bonuses or severance pay to any of the Directors. Each Shareholder, and not the
JVC, shall be responsible for reimbursing any expenses incurred by the Directors
that such Shareholder nominated to be members of the Board.
 
8.12            Term. The term of office for each Director shall be for two (2)
years (except that the first two (2) year term in connection with this Agreement
shall end on December 31, 2012); it being understood that any Shareholder may
re-appoint a Director for additional terms and that any Shareholder may remove
and replace any of the Directors nominated by it at any time.
 
8.13            Right to Step-In. Notwithstanding anything to the contrary
contained in this Agreement, if at any time, after July 1, 2013 or six (6)
months after completion of installation of Fab 3, whichever is later, the JVC is
then Materially Underperforming, then, subject to the provisions in this Section
8.14, upon the election of the Shareholder who does not then have the right to
nominate the Chief Executive Officer, which election shall be exercisable by
delivering written notice (a “Step-In Notice”) to the other Parties of its
election that the electing Shareholder shall have the right to nominate and
replace any and all officers and other employees of the JVC and operate the JVC
for one year, and the non-electing Shareholder shall take such actions as
reasonably requested by the electing Shareholder to accomplish the
 
 
26

--------------------------------------------------------------------------------

 


foregoing. For purposes of this Agreement, the term “Materially Underperforming”
means the Cash Cost per watt of the Solar Cells manufactured by the JVC over ***
consecutive quarters at Fab 3 is equal to or greater than *** of the then
current Cash Cost per watt of ***.  If one Shareholder delivers a Step-In Notice
to the other Parties, then the other Shareholder shall have the right,
exercisable by delivering written notice (a “Step-In Objection Notice”) to the
other Parties within five (5) Business Days thereafter, to object to the
assertion that the JVC is then Materially Underperforming, provided that such
objecting Shareholder specifies in such Step-In Objection Notice a good faith
basis for such objection.  If, within the five (5) Business Day time period set
forth in the immediately preceding sentence, (i) any Shareholder fails to
deliver a Step-In Objection Notice, then the JVC will be deemed for purposes of
this Agreement to then be Materially Underperforming and the applicable
Shareholder’s exercise of the step-in rights in such instance shall be deemed to
be valid and such Shareholder may proceed, without further objection from any
Party, in the exercise of such step-in rights or (ii) any Shareholder delivers a
Step-In Objection Notice, then the JVC shall, and the Shareholders shall cause
the JVC to, promptly thereafter engage a single independent expert reasonably
acceptable to both Shareholders, and otherwise cooperate with each other and
such independent expert, to determine, as expeditiously as reasonably
practicable, whether the JVC is then Materially Underperforming, and the
decision of such independent expert will be binding on the Parties in
determining whether or not the applicable Shareholder’s exercise of the step-in
rights in such instance is valid and whether or not such Shareholder may
proceed, without further objection from any Party, in the exercise of such
step-in rights.
 
9.             Restrictions on Transfers
 
9.1              Prohibited Transfers. No Shareholder may Transfer any Shares to
any Person without the prior written consent of all Shareholders.
 
9.2              No Recognition of Prohibited Transfers. Any attempt by any
Shareholder to Transfer any Shares in violation of any provision of this
Agreement shall be null and void and shall not be binding on the JVC. The JVC
will not (a) transfer on its books any Shares that has been sold, gifted or
otherwise Transferred in violation of this Agreement or (b) treat as owner of
such Shares, or accord the right to vote to, or pay dividends to, any purchaser,
donee or other transferee to whom such Shares may have been so Transferred. In
the case of a Transfer or attempted Transfer of Shares that is in contravention
of the terms of this Agreement, the Shareholder engaging or attempting to engage
in such Transfer shall be liable to indemnify and hold harmless the JVC and the
other Shareholders in respect of all costs, liabilities and damages that any of
such indemnified persons may incur (including attorneys’ fees and expenses) as a
result of such Transfer or attempted Transfer and efforts to enforce such
indemnity. In addition, in the event that the transferring Shareholder does not
retain voting power of the Shares Transferred as permitted pursuant to this
Agreement, the voting power with respect to the Transferred Shares shall lapse
with respect to such transferring Shareholder. For purposes of this Agreement,
(i) references to a Shareholder’s Shares shall be deemed to mean any Shares held
by such Shareholder plus any Shares transferred in violation of this Section 9
and (ii) if such Shareholder is required to sell any of its Shares pursuant to
this Agreement, then prior to such sale, such Shareholder shall repurchase any
and all Shares transferred in violation of this Section 9 so that such
Shareholder, at the time of such sale, can sell all of its Shares free and clear
of any and all liens, security interests, adverse claims, restrictions and other
encumbrances, other than those imposed pursuant to the terms of this Agreement
or the Organizational Documents.
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 
27

--------------------------------------------------------------------------------

 


9.3              Stop Transfer Instructions. Each Shareholder agrees, to ensure
compliance with the restrictions referred to herein, that the JVC may issue
appropriate “stop transfer” instructions with respect to any or all of the
Shares.
 
10.           Confidentiality.
 
10.1            Definitions. “Confidential Information” shall mean any
information: (i) disclosed by one Party (the “Disclosing Party”) to any other
Party (the “Receiving Party”), which, if in written, graphic, machine-readable
or other tangible form is marked as “Confidential” or “Proprietary”, or which,
if disclosed orally or by demonstration, is identified at the time of initial
disclosure as confidential and reduced to writing and marked “Confidential”
within thirty (30) days of such disclosure; or (ii) was disclosed pursuant to
the Existing Confidentiality Agreement and constituted “Evaluation Material”
thereunder; or (iii) which is otherwise referred to as Confidential Information
under this Agreement or any other agreement to which the Disclosing Party and
the JVC are parties.
 
10.2            Confidential Information and Exclusions. Notwithstanding Section
10.1 (Definitions) above, Confidential Information shall exclude information
that: (i) was independently developed by the Receiving Party without using any
of the Disclosing Party’s Confidential Information; (ii) becomes known to the
Receiving Party, without restriction, from a source other than the Disclosing
Party that had a right to disclose it; (iii) was in the public domain at the
time it was disclosed or becomes in the public domain through no act or omission
of the Receiving Party; or (iv) was rightfully known to the Receiving Party,
without restriction, at the time of disclosure.
 
10.3            Confidentiality Obligation. The Receiving Party shall treat as
confidential all of the Disclosing Party’s Confidential Information, shall not
use such Confidential Information except as expressly permitted under this
Agreement or any other agreement to which the Disclosing Party and the JVC are
parties or in connection with the JVC’s activities, and shall not disclose any
such Confidential Information to any person (other than the Receiving Party’s
employees, officers and directors who need to know such Confidential Information
for the Receiving Party to perform as expected under this Agreement or any other
agreement to which the Disclosing party and the JVC are parties or in connection
with the JVC’s activities). Without limiting the foregoing, the Receiving Party
shall use at least the same degree of care that it uses to prevent the
disclosure of its own confidential information of like importance, but in no
event with less than reasonable care, to prevent the disclosure of the
Disclosing Party’s Confidential Information, subject to Section 10.4.
 
10.4            Legal Disclosure. Notwithstanding anything herein to the
contrary, a Receiving Party has the right to disclose Confidential Information
without the prior written consent of the Disclosing Party: (i) as required by
any court or other Governmental Authority, or by any stock exchange the shares
of any Party are listed on; (ii) as otherwise required by applicable Law, or
(iii) as advisable or required in connection with any government or regulatory
filings, including filings with any regulating authorities covering the relevant
financial markets. If a Receiving Party believes that it will be compelled by a
court or other authority to disclose Confidential Information of the Disclosing
Party, it shall give the Disclosing Party prompt written notice so that the
Disclosing Party may take steps to oppose such disclosure.
 
 
28

--------------------------------------------------------------------------------

 


10.5            Remedies. If a Receiving Party breaches any of its obligations
under this Section 10.5, the Disclosing Party shall be entitled to seek
equitable relief to protect its interest therein, including injunctive relief,
as well as money damages.
 
10.6            General Knowledge. The Receiving Party shall have no obligation
to limit or restrict the assignment of its employees or consultants as a result
of their having had access to the Disclosing Party’s Confidential Information.
The restrictions regarding Confidential Information shall not be construed to
limit any Party’s right to independently develop or acquire products, processes
or concepts without use of the Disclosing Party’s Confidential Information, even
if similar. Furthermore, notwithstanding the restrictions regarding Confidential
Information, the Receiving Party shall be free to use for any purpose the
General Knowledge resulting from access to work with or exposure to the
Disclosing Party’s Confidential Information, provided that the Receiving Party
shall maintain the confidentiality of the Confidential Information as provided
herein. The term “General Knowledge” means information in non-tangible form
which may be retained by persons who have had access to Disclosing Party’s
Confidential Information, including ideas, concepts, know-how or techniques
contained therein.
 
10.7            Compliance by Directors, etc. The Parties shall take all
necessary steps to ensure that their directors, officers, employees, agents,
advisors and subcontractors will comply in all respects with this Section 10.
 
10.8            Survival. The obligations undertaken by the Parties pursuant to
this Section 10 shall survive termination of this Agreement and shall remain in
effect and be binding on the Parties until ten (10) years after any termination
of this Agreement; provided, however, that the obligations under this Section 10
shall continue in full force and effect with respect to each Trade Secret
included among the Confidential Information of the disclosing Party until such
time as it is no longer susceptible to being kept a Trade Secret.
 
11.           Accounting, Tax and Financial Matters
 
11.1            Financial and Other Information. The JVC shall appoint an
internationally well-known accounting firm to perform the accounting services
for the JVC.  The JVC shall, at the JVC’s expense, prepare its financial reports
in accordance with Malaysia GAAP and provide routine reports to the Shareholders
as reasonably requested by them in formats they may reasonably specify.  The
Shareholders may also request the JVC to prepare and provide in a timely manner,
at the JVC’s expense, financial statements, audit reports and any other
documents reasonably required for consolidated accounting or to satisfy any
mandatory disclosure requirement, and the contents and formats of those
documents shall be determined in each case through consultation between the JVC
and the requesting Shareholder.  The audited financial statements of the JVC
shall be final and binding on the Parties as to the revenue, costs, fees,
expenses, losses and profits of the JVC, in the absence of manifest error or
fraud.  The starting balance for the JVC’s third fiscal quarter of 2010 will be
SPTL’ then existing financial statements for the JVC, which will reflect that
interest in Construction in Progress (CIP) has been capitalized in the JVC
financials.
 
11.2            Basic Financial Inspection Rights. During the regular office
hours of the JVC, and upon twenty-four (24) hours’ notice to the JVC, each
Shareholder shall have (i) full access to all properties, books of account and
records of the JVC, and (ii) the right to make copies from such books and
records at their own expense. In addition, each Party shall have the right to
inspection to the fullest extent permitted under applicable Law.
 
 
29

--------------------------------------------------------------------------------

 


11.3            Business Plan and Budget. Not later than two (2) months prior to
the end of each fiscal year of the JVC (other than fiscal year 2010), the Chief
Executive Officer or Chief Financial Officer shall prepare and recommend to the
Shareholders (i) a Business Plan covering the next succeeding five JVC fiscal
years, with the first two years of the Business Plan prepared on a quarterly
basis, and (ii) a Budget covering the next succeeding two JVC fiscal years. The
Shareholders shall review each proposed Business Plan and Budget in a reasonable
and expeditious manner. In the event that both Shareholders are unable to agree
on any Business Plan and Budget prior to December 1 of the fiscal year in which
such Business Plan and Budget were submitted or required to be submitted, or
such later date as both Shareholders may designate, either Shareholder may
deliver a written notice to the Shareholders’ respective chief executive
officers (or their designees with binding authority to act on behalf of the
applicable Shareholder, it being agreed that the Shareholders will attempt in
good faith to involve directly their respective chief executive officers) for
their review and resolution in such manner as they deem necessary or
appropriate. Such resolution, if any, must occur prior to December 31 of the
fiscal year in which such Business Plan and Budget were submitted or required to
be submitted, or such later date as both Shareholders may designate. If the
matter is resolved by the chief executive officers, the Shareholders shall, and
shall cause the Directors solely nominated by them to, vote and/or take all
other reasonable actions which may be necessary to cause the JVC to act in
accordance with such resolution. If such matter is not resolved within such time
period, the second year of the Business Plan and Budget last approved by a
Required Board Majority shall become the default Business Plan and Budget for
the next fiscal year.
 
11.4            Fiscal Year.  If any Shareholder consolidates its interest in
the JVC for accounting purposes, then, while such Shareholder continues to
consolidate its interest in the JVC for accounting purposes, the fiscal year of
the JVC shall match the fiscal year of such Shareholder.  If neither Shareholder
consolidates its interest in the JVC for accounting purposes, then the Parties
shall discuss in good faith how to meet the reporting requirements of both
Shareholders and agree upon the fiscal year of the JVC.
 
11.5            Tax Returns.
 
   (a)        SPTL shall prepare and timely file, or cause to be prepared and
timely filed, on behalf of the JVC, all Tax Returns of the JVC that are due with
respect to any Pre-Closing Tax Period that is not part of a Straddle
Period.  SPTL shall have authority to determine the manner in which any items of
income, gain, deduction, loss or credit arising out of the income, properties
and operations of the JVC shall be reported or disclosed in such Tax Returns;
provided that such Tax Returns shall be prepared by treating items on such Tax
Returns in a manner consistent with past practice with respect to such items,
unless otherwise required by applicable Law.  The JVC shall cause an
appropriate, authorized person to sign such Tax Returns on behalf of the
JVC.  SPTL shall pay or cause to be paid all Taxes imposed on the JVC shown as
due and owing on such Tax Returns.
 
   (b)        SPTL shall prepare and timely file, or cause to be prepared and
timely filed, on behalf of the JVC, all Tax Returns of the JVC that are due with
respect to a Straddle Period; provided that such Tax Returns shall be prepared
by treating items on such Tax Returns in a manner consistent with past practice,
unless otherwise required by applicable Law. The JVC shall cause an appropriate,
authorized person to sign such Tax Returns on behalf of the JVC.  SPTL shall pay
or cause to be paid all Taxes attributable to the Pre-Closing Straddle Period
imposed on the JVC shown as due and owing on
 
 
30

--------------------------------------------------------------------------------

 


such Tax Returns, and the JVC shall pay or cause to be paid all Taxes
attributable to the Post-Closing Straddle Period imposed on the JVC shown as due
and owing on such Tax Returns.
 
(c)        The JVC shall prepare and timely file, or cause to be prepared and
timely filed, all Tax Returns of the JVC other than those described in Section
11.5(a) or Section 11.5(b); provided that such Tax Returns shall be prepared by
treating items on such Tax Returns in a manner consistent with past practice,
unless otherwise required by applicable Law. The JVC shall pay or cause to be
paid all Taxes imposed on the JVC shown as due and owing on such Tax Returns.
 
(d)        The JVC shall use commercially reasonable efforts to cause any such
Tax Returns contemplated in Section 11.5(c) to be submitted to the Shareholders
for their review at least ten (10) days prior to its due date (including
extensions) unless otherwise agreed to by the Shareholders.
 
(e)        The JVC shall cause to be provided to the Shareholders information
concerning their respective Taxable income or loss, and each class of income,
gain, loss, deduction or credit which is relevant to reporting their respective
share of JVC income, gain, loss, deduction or credit, for purposes of any
required Tax Returns. Information required for the preparation of each
Shareholder’s Tax Returns shall be furnished to each Shareholder, as the case
may be, as soon as possible after the close of the JVC’s fiscal year and, in any
event, no later than the date on which the income Tax Return for such fiscal
year is submitted to the Shareholders for review pursuant to Section 11.5(d).
 
11.6            Apportionment of Taxes. For purposes of this Agreement, all
Taxes and Tax liabilities with respect to the income, property, employees or
operations of the JVC, as the case may be, that relate to a taxable period that
begins before and ends after the Closing Date (a “Straddle Period”) shall be
apportioned between the period of the Straddle Period that extends before the
Closing Date through the day before the Closing Date (the “Pre-Closing Straddle
Period”) and the period of the Straddle Period that extends from the Closing
Date to the end of the Straddle Period (the “Post-Closing Straddle Period”) in
accordance with this Section 11.6. The portion of such Tax related to the
Pre-Closing Straddle Period shall: (a) in the case of Taxes other than sales and
use taxes, value-added taxes, employment and payroll taxes and any Tax based on
or measured by income, receipts or profits earned during a Straddle Period, be
deemed to be the amount of such Tax for the entire taxable period multiplied by
a fraction, the numerator of which is the number of days in the Pre-Closing
Straddle Period and the denominator of which is the number of days in the entire
Straddle Period and (b) in the case of any sales or use taxes, value-added
taxes, employment and payroll taxes and any Tax based on or measured by income,
receipts or profits earned during a Straddle Period, be deemed equal to the
amount which would be payable if the relevant taxable period or Tax year in
which the income, receipts or profits were earned ended on and included the
Closing Date. To the extent any income Tax is based on the greater of a Tax on
net income, on the one hand, and a Tax measured by net worth or some other basis
not otherwise measured by income, on the other, the portion of such Tax related
to the Pre-Closing Straddle Period shall be deemed to be the greater of (i) the
amount of such Tax measured by net worth or other basis determined as though the
taxable values for the entire Straddle Period equal the respective values as of
the end of the day on the Closing Date and multiplying the amount of such Tax by
a fraction the numerator of which is the number of days during the Straddle
Period that are in the Pre-Closing Straddle Period and denominator of which is
the number of days in the Straddle Period or (ii) the amount of such Tax
measured by net
 
 
31

--------------------------------------------------------------------------------

 


income determined as though the applicable Tax period terminated as of the end
of the day on the Closing Date. The portion of Tax related to the Post-Closing
Straddle Period shall be calculated in a corresponding manner.
 
11.7            Cooperation; Audits. In connection with the preparation of Tax
Returns, audit examinations, and any administrative or judicial proceedings
relating to the Tax liabilities imposed on the JVC for all Pre-Closing Tax
Periods, SPTL, on the one hand, and the JVC, on the other hand, shall cooperate
fully with each other, including the furnishing or making available during
normal business hours of records, personnel (as reasonably required), books of
account, powers of attorney or other materials necessary or helpful for the
preparation of such Tax Returns, the conduct of audit examinations or the
defense of claims by Taxing Authorities as to the imposition of Taxes.
 
11.8            Controversies. The JVC shall promptly notify SPTL in writing
upon receipt by the JVC of written notice of any inquiries, claims, assessments,
audits or similar events with respect to Taxes relating to a Pre-Closing Tax
Period for which SPTL may be liable under this Agreement (any such inquiry,
claim, assessment, audit or similar event, a “Tax Matter”). SPTL, at the sole
expense of SPTL, shall have the authority to represent the interests of the JVC
with respect to any Tax Matter before any Governmental Authority and shall have
the right to extend or waive the statute of limitations with respect to a Tax
Matter and to control the defense, compromise or other resolution of any Tax
Matter, including responding to inquiries and settling audits; provided,
however, that SPTL shall not enter into any settlement of or otherwise
compromise any Tax Matter that affects or may affect the Tax liability of the
JVC for any Post-Closing Tax Period, including the portion of a period beginning
before the Closing Date and ending after the Closing Date, without the prior
written consent of AUO (which consent shall not be unreasonably withheld). SPTL
shall keep AUO fully and timely informed with respect to the commencement,
status and nature of any Tax Matter. SPTL shall, in good faith, consult with AUO
regarding the conduct of or positions taken in any such proceeding that relates
to any Post-Closing Tax Period or Post-Closing Straddle Period.
 
11.9            Other Tax Matters.    The JVC has elected to be treated as a
disregarded entity for United States federal income tax purposes, and following
the issuance of any Shares to AUO will be treated as a partnership for such
purposes.  The JVC shall not, and each Shareholder shall neither authorize nor
knowingly permit the JVC to, change such election without the prior written
consent of both Shareholders.  For United States federal income tax purposes,
the JVC shall determine and allocate items of income, gain, loss, deduction, and
credit to SPTL in accordance with United States Treasury Regulations section
1.704-1(b)(2)(ii)(i).
 
11.10           Insurance. The JVC shall obtain from and/or maintain with, as
applicable, responsible and reputable insurance companies or associations,
insurance in such amounts and covering such risks as the Board reasonably deems
advisable. To the extent permitted by applicable Law, the JVC shall use its
reasonable best efforts to obtain and maintain on reasonable business terms
directors and officers’ liability insurance in an amount requested by the Board,
so long as such insurance may be obtained and maintained on commercially
reasonable terms as determined by the Board.
 
11.11           Shareholder Services to the JVC.  At the written request of any
Party from time to time, the Parties shall cooperate with each other in
identifying whether there are any services that the Parties mutually determine
would be better provided by a Shareholder (or any of its controlled Affiliates)
rather than by the JVC itself.  If and to the extent the Parties mutually agree
 
 
32

--------------------------------------------------------------------------------

 


on any such services and the terms and conditions of the provision of such
services, the Parties shall cooperate with each other in memorializing such
mutual agreement in writing.  The Parties will agree in writing to a form that
could be used from time to time for any such written agreement.
 
12.           Deadlock
 
12.1            Determination of Deadlock. In the event (i) (A) SPTL and AUO, or
Directors constituting a Required Board Majority, are unable after discussions
with each other to resolve any matter, which if not resolved, would, in the good
faith judgment of any Shareholder or any Director, as the case may be,
substantially impair the JVC’s ability to operate in accordance with the then
most recent Business Plan approved by a Required Board Majority or would
reasonably be likely to result in any event, effect or circumstance that would
be materially adverse to the business, financial condition or results of
operations of the JVC and its subsidiaries (if any) taken as a whole and (B) the
JVC is not then in material breach of any of the covenants contained in this
Agreement with respect to such matter or (ii) if the Shareholders and their
Affiliates do not purchase greater than *** percent (***%) of the total number
of Solar Cells that the JVC and its subsidiaries (if any) are capable of
manufacturing during any fiscal quarter and the Shareholders also do not
purchase greater than *** percent (***%) of the total number of Solar Cells that
the JVC and its subsidiaries (if any) are capable of manufacturing during the
next fiscal quarter following thereafter, then, in either such case, any
Shareholder may deliver a written notice to the Shareholders’ respective chief
executive officers (or their designees with binding authority to act on behalf
of the applicable Shareholder, it being agreed that the Shareholders will
attempt in good faith to involve directly their respective chief executive
officers) for their review and resolution in such manner as they deem necessary
or appropriate. Such resolution, if any, must occur within forty-five (45) days
following the written submission to them of the matter. If the matter is
resolved by the chief executive officers, the Shareholders shall, and shall
cause the Directors solely nominated by them to, vote and/or take all other
reasonable actions which may be necessary to cause the JVC to act in accordance
with such resolution. If such matter is not resolved within such time period,
each of AUO and SPTL shall be free to give the other a written notice (the
“Deadlock Notice”) specifying that such notice is a Deadlock Notice for purposes
of this Section 12 and specifying that the notifying party desires to trigger
the remedies contemplated by this Section 12. A Deadlock Notice must be given,
if at all, within twenty (20) Business Days following the end of the forty five
(45) day period referred to above.
 
12.2            Requirement to Make Decision. If a Deadlock Notice is given by
at least one of the Shareholders in accordance with Section 12.1, each
Shareholder may, not later than the 15th day following the giving of the
Deadlock Notice, give written notice (a “Deadlock Decision Notice”) to the other
Shareholder specifying that such notice is a Deadlock Decision Notice for
purposes of this Section 12 and specifying that the notifying Shareholder
desires unconditionally either to:
 
(a)        sell all of its Shares or liquidate the JVC (and whether it exercises
its right to reduce all or any portion of its (or applicable Affiliate thereof)
allocated supply pursuant to and in accordance with the applicable supply
agreement to which it (or applicable Affiliate thereof) and the JVC are
parties); or
 
(b)        purchase all of the Shares of the other Shareholder.
 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 
33

--------------------------------------------------------------------------------

 


If, within the time period set forth in the immediately preceding sentence, any
Shareholder fails to deliver a Deadlock Decision Notice to the other
Shareholder, then any such Shareholder who failed to deliver a Deadlock Decision
Notice shall be deemed for purposes of this Section 12 to (i) desire to sell all
of its Shares or liquidate the JVC and (ii) not have elected to reduce all or
any portion of its allocated supply pursuant to and in accordance with the
applicable supply agreement to which it (or applicable Affiliate thereof) and
the JVC are parties. For the avoidance of doubt, the Parties acknowledge and
agree that if, within the time period set forth in the first sentence of this
Section 12.2, both Shareholders fail to deliver a Deadlock Decision Notice to
each other, then both Shareholders shall be deemed for purposes of this Section
12 to desire to sell all of its Shares or liquidate the JVC.
 
12.3            Both Desire to Sell or Liquidate. If (i) a Deadlock Notice has
been given pursuant to Section 12.1 and (ii) each Shareholder desires (as set
forth in its Deadlock Decision Notice) or is deemed to desire (pursuant to
Section 12.2) to sell all of its Shares or liquidate the JVC, then the following
provisions shall be operative:
 
(a)        The Shareholders shall promptly thereafter use all reasonable efforts
to cause the JVC to be dissolved and liquidated and to distribute the proceeds
of such dissolution or liquidation as soon as reasonably practicable (but in an
orderly and businesslike manner so as not to involve undue sacrifice) and shall
cooperate in good faith with each other for such purpose. Without limiting the
foregoing, subject to the approval Section 7.4, the JVC shall appoint a
liquidator, who shall be independent of the JVC and the Shareholders, to oversee
and lead the dissolution and liquidation of the JVC and the distribution of the
proceeds of such dissolution in a timely manner.
 
(b)        Subject to applicable Law, the Shareholders agree that the proceeds
of such dissolution or liquidation shall be distributed to the Shareholders as
follows and in the following order of priority: (i) first, repay all debts and
liabilities of the JVC, including the fee to the independent liquidator and any
other preferential claims arised in connection with the liquidation, (ii)
second, repay, on a pro rata basis based upon the number of Shares then held by
the Shareholders, all financial contributions and expenses incurred by the
Shareholders, less any profits received by them, with respect to the JVC, and
(iii) third, distribute, on a pro rata basis based upon the number of Shares
then held by the Shareholders, all remaining proceeds, if any, to the
Shareholders. At any Shareholder’s election, delivered in writing to the other
Shareholder no later than five (5) Business Days after the giving of the
Deadlock Notice, the Shareholders shall (A) work in good faith to agree upon an
Independent Financial Expert (and if the Shareholders are not able to agree upon
an Independent Financial Expert within five (5) days, each Shareholder shall
appoint an Independent Financial Expert as a representative and cause it to
jointly, together with such other representatives, select the single
“Independent Financial Expert” hereunder) and (B) engage such selected
Independent Financial Expert to determine the proper amounts due to each
Shareholder pursuant to this Section 12. The fees and expenses of the
Independent Financial Expert shall be borne equally by the Shareholders.
 
12.4            One Desires to Sell or Liquidate; One Desires to Purchase. If
(i) a Deadlock Notice has been given pursuant to Section 12.1, (ii) one
Shareholder (the “Deadlock Selling Shareholder”) desires (as set forth in its
Deadlock Decision Notice) or is deemed to desire (pursuant to Section 12.2) to
sell all of its Shares or liquidate the JVC, and (iii) the other Shareholder
(the “Deadlock Purchasing Shareholder”) desires (as set forth in its Deadlock
 
 
34

--------------------------------------------------------------------------------

 


Decision Notice) to purchase all of the Shares of the Deadlock Selling
Shareholder, then the following provisions shall be operative:
 
(a)        If the Deadlock Selling Shareholder has, in its Deadlock Decision
Notice, elected to exercises its right to reduce all or any portion of its
allocated supply pursuant to and in accordance with the terms of the supply
agreement to which it (or applicable Affiliate thereof) and the JVC are parties,
then as soon as practicable after the date that such Deadlock Decision Notice
has been given pursuant to Section 12.2, the JVC and the Deadlock Purchasing
Shareholder shall take such actions as are reasonably necessary to promptly
provide that the allocation and associated obligations of the Deadlock Selling
Shareholder (or applicable Affiliate thereof) under such supply agreement are so
reduced pursuant to and in accordance with the terms of such supply
agreement.  In addition, if the Deadlock Selling Shareholder is AUO, then (i)
SPTL shall have the right, exercisable by delivering written notice to AUO
within ten (10) Business Days after the date of AUO’ Deadlock Notice, to (A)
reduce all or any portion of the allocated supply of AUO (or applicable
Affiliate thereof), pursuant to and in accordance with the terms of the AUO
Supply Agreement and (B) increase the allocated supply of SPTL (or applicable
Affiliate thereof) by the amount which the allocated supply of AUO (or
applicable Affiliate thereof) was so reduced, pursuant to and in accordance with
the terms of the SPTL Supply Agreement, and (ii) if SPTL so exercises such right
described in clause (i) of this sentence, then as soon as practicable
thereafter, the Parties shall take such actions as are reasonably necessary to
promptly provide that the allocation and associated obligations of AUO (or
applicable Affiliate thereof) under the AUO Supply Agreement are so reduced, and
that the allocation and associated obligations of SPTL (or applicable Affiliate
thereof) under the SPTL Supply Agreement are so increased, in each case pursuant
to and in accordance with the terms of such supply agreements; provided,
however, that if the total amount of such reduction exceeds *** percent (***%)
of the total percentage of the aggregate Solar Cell manufacturing capacity of
the JVC and its subsidiaries (if any), then, in accordance with the applicable
supply agreements, such reduction (and such corresponding increase to SPTL or
applicable Affiliate thereof) shall be implemented over time at a rate per
fiscal quarter equal to the lesser of (i) *** percent (***%) of the total
percentage of the aggregate Solar Cell manufacturing capacity of the JVC and its
subsidiaries (if any) or (ii) the total amount of such reduction then left
remaining to be implemented.
 
(b)        The Shareholders shall promptly (A) work in good faith to agree upon
an Independent Financial Expert (and if the Shareholders are not able to agree
upon an Independent Financial Expert within five (5) days, each Shareholder
shall appoint an Independent Financial Expert as a representative and cause it
to jointly, together with such other representatives, select the single
“Independent Financial Expert” hereunder) and (B) engage such selected
Independent Financial Expert to determine the Fair Market Value of the Deadlock
Selling Shareholder’s Shares. The fees and expenses of the Independent Financial
Expert shall be borne equally by the Shareholders.
 
(c)        The purchase and sale of the Deadlock Selling Shareholder’s Shares
shall be consummated as soon as practicable following such determination of Fair
Market Value by the Independent Financial Expert, but in no event more than
thirty (30) days thereafter (subject to any extension necessary to comply with
any applicable governmental and/or regulatory requirement). Subject to the
immediately preceding sentence, the date, time and location for the closing of
the purchase and sale shall be mutually agreed upon by the Shareholders;
provided, however, that if an agreement cannot be reached by the Shareholders
within five (5) Business
 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 
35

--------------------------------------------------------------------------------

 


Days after such determinations are made by the Independent Financial Expert,
then such closing shall take place at 10:00 a.m. (local time) at the principal
office in Malaysia of the JVC’s outside accounting firm referred to in Section
11.1, on the 15th Business Day following the date such determinations are made
by the Independent Financial Expert (or, if later, the fifth Business Day
following the expiration of any such extension necessary to comply with any
applicable governmental and/or regulatory requirement).
 
(d)        At such closing, the Deadlock Selling Shareholder shall sell, and the
Deadlock Purchasing Shareholder shall purchase, the Deadlock Selling
Shareholder’s Shares. The Deadlock Selling Shareholder’s Shares, including all
evidences of ownership (including stock certificates endorsed in blank), shall
be conveyed by the Deadlock Selling Shareholder to the Deadlock Purchasing
Shareholder at such closing, free and clear of any and all liens, security
interests, adverse claims, restrictions and other encumbrances, other than those
imposed pursuant to the terms of this Agreement or the Organizational Documents.
The Parties acknowledge and agree that the only representations and warranties
made by the Deadlock Selling Shareholder with respect to such Deadlock Selling
Shareholder’s Shares will be the matters set forth in the preceding sentence and
the Deadlock Selling Shareholder’s ownership of the Deadlock Selling
Shareholder’s Shares.
 
(e)        The purchase price of the Deadlock Selling Shareholder’s Shares shall
be *** of the Deadlock Selling Shareholder’s Shares as determined by the
Independent Financial Expert. The purchase price shall, subject to all
applicable government restrictions and regulations, be paid by the Deadlock
Purchasing Shareholder at such closing by wire transfer of immediately available
funds in a single payment to an account designated in writing and delivered by
the Deadlock Selling Shareholder to the Deadlock Purchasing Shareholder no later
than five (5) Business Days prior to the date of such closing.
 
(f)        If such closing occurs at least five (5) years after the date of this
Agreement, then (i) the Deadlock Purchasing Shareholder shall use its reasonable
best efforts to assume any and all obligations of the Deadlock Selling
Shareholder to the JVC under any guarantees that were made by the Deadlock
Selling Shareholder to the JVC prior to the date of the Deadlock Notice and (ii)
the Parties shall cooperate with each other, and take such actions as are
reasonably necessary and requested by any Party to accomplish the foregoing.
 
(g)       Upon the occurrence of such closing, if the Deadlock Selling
Shareholder is SPTL, then the following additional provisions shall be
operative:
 
(i)             If the total percentage of the aggregate Solar Cell
manufacturing capacity of the JVC and its subsidiaries (if any) that is required
to be offered to SPTL (or applicable Affiliate thereof) under the SPTL Supply
Agreement, as of such closing but after giving effect to the completion of any
reductions in the allocated supply under the SPTL Supply Agreement due to
Section 12.4(a) (ignoring for this purpose the proviso at the end of the last
sentence of Section 12.4(a), such that it is assumed that the full amount of
such reduction may be made immediately) (such total percentage being referred to
the “Post-Deadlock SPTL Allocated Supply Percentage”), is at least *** percent
(***%), then none of the provisions contained in this Section 12.4(g) shall have
any force or effect.
 
(ii)            If the Post-Deadlock SPTL Allocated Supply Percentage is less
than *** percent (***%), then, from and after such closing and notwithstanding
the provisions of Section 17.1(a), (A) the definition of “Non-Permitted
Countries” shall automatically be amended
 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 
36

--------------------------------------------------------------------------------

 


to mean, and references to such term shall mean, the United States and (B) the
definition of “Permitted Countries” shall automatically be amended to mean, and
references to such term shall mean, any country other than the United States.
 
(iii)           If the Post-Deadlock SPTL Allocated Supply Percentage is less
than *** percent (***%), then, in addition to the provisions contained in clause
(ii) of this Section 12.4(g) being binding on the Parties, the Parties shall
cooperate with each other, and take such actions as are reasonably necessary and
requested by any Party, to promptly terminate the *** Arrangement.
 
12.5            Both Desire to Purchase. If (i) a Deadlock Notice has been given
pursuant to Section 12.1 and (ii) both Shareholders desire (as set forth in
their respective Deadlock Decision Notices) to purchase all of the Shares of the
other, then (A) the JVC will not be liquidated, (B) no Shareholder will have the
right to purchase the other Shareholders’ Shares with respect to such Deadlock
Notice, and (C) no Shareholder may deliver any written notice pursuant to
Section 12.1 until one (1) year after the date of the delivery of such Deadlock
Notice.
 
13.           Events of Default
 
13.1            Definitions.
 
(a)        For purposes of this Agreement, the following shall each constitute
an “Event of Default”:
 
(i)            a material breach by AUO (or applicable Affiliate thereof) of any
of the covenants contained in Sections 5, 7, 8, 9, 10, 11, 12, 17 and 18 of this
Agreement, Sections 2.1, 3.1(b)(ii) and 3.2(b) of the License and Technology
Transfer Agreement, Sections 2, 4, 5, 7 and 8 of the AUO Supply Agreement or
Sections 1.1, 2.1 and 2.2 of the IP Services Agreement, which breach has not
been cured within thirty (30) Business Days of AUO receiving notice of such
breach, if SPTL shall so elect in a writing delivered to AUO (which shall be
deemed to be the “Defaulting Shareholder” for purposes of this Section 13) and
the JVC within thirty (30) Business Days thereafter;
 
(ii)           a material misstatement by AUO (or applicable Affiliate thereof)
contained in or made pursuant to this Agreement, the License and Technology
Transfer Agreement or the AUO Supply Agreement, which misstatements have not
been cured within thirty (30) Business Days of AUO receiving notice of such
misstatement, if SPTL shall so elect in a writing delivered to AUO (which shall
be deemed to be the “Defaulting Shareholder” for purposes of this Section 13)
and the JVC within thirty (30) Business Days thereafter;
 
(iii)           material breach by SPTL (or applicable Affiliate thereof) of any
of the covenants contained in Sections 5, 7, 8, 9, 10, 11, 12, 17 and 18 of this
Agreement, Sections 2.2, 3.1(a)(i) and 3.3(b) of the License and Technology
Transfer Agreement, Sections 2, 4, 5, 7 and 8 of the SPTL Supply Agreement or
Sections 1.1, 2.1 and 2.2 of the IP Services Agreement, which breach has not
been cured within thirty (30) Business Days of SPTL receiving notice of such
breach, if AUO shall so elect in a writing delivered to SPTL (which shall be
deemed to be the “Defaulting Shareholder” for purposes of this Section 13) and
the JVC within thirty (30) Business Days thereafter;
 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 
37

--------------------------------------------------------------------------------

 


(iv)           a material misstatement by SPTL (or applicable Affiliate thereof)
contained in or made pursuant to this Agreement, the License and Technology
Transfer Agreement or the SPTL Supply Agreement, which misstatement has not been
cured within thirty (30) Business Days of SPTL receiving notice of such
misstatement, if AUO shall so elect in a writing delivered to SPTL (which shall
be deemed to be the “Defaulting Shareholder” for purposes of this Section 13)
and the JVC within thirty (30) Business Days thereafter;
 
(v)           a material breach by the JVC of any of the covenants contained in
Sections 5, 7, 8, 9, 10, 11, 12, 17 and 18 of this Agreement, Sections 2.1-2.3,
3.2(a), 3.3(a), and 3.4-3.7 of the License and Technology Transfer Agreement,
Sections 1, 2, 3, 4, 5, 6, 7, 8 and 11 of the AUO Supply Agreement, Sections 1,
2, 3, 4, 5, 6, 7, 8 and 11 of the SPTL Supply Agreement or Sections 1.1 and 2.2
of the IP Services Agreement, and there is a Complicit Shareholder with respect
to such material breach, if the other Shareholder (so long as it is not a
Complicit Shareholder with respect to such material breach) shall so elect in a
writing delivered to such Complicit Shareholder (which shall be deemed to be the
“Defaulting Shareholder” for purposes of this Section 13) and the JVC within
thirty (30) Business Days thereafter; provided, however, that with respect to
any such material breach by the JVC, upon the written request of the other
Shareholder that is not such Complicit Shareholder, the Complicit Shareholder
shall cause a Board meeting to be called as soon as reasonably practicable (and
in any event within five (5) days thereafter) for the Board to cause the JVC to
cure such breach, and such breach by the JVC shall not be an Event of Default
hereunder if (and only if) a Required Board Majority agree on a method of cure
of such breach by the JVC and the JVC does so cure such breach as prescribed by
such Required Board Majority within the time period allotted to the JVC by such
Required Board Majority; it being understood and agreed that, if such meeting
does not occur within such five (5) day period or if less than a Required Board
Majority do not so agree on a method of cure and/or the JVC does not so cure
such breach within the period prescribed by such Required Board Majority, then,
from and thereafter, such breach by the JVC shall in fact constitute an Event of
Default hereunder;
 
(vi)           a material breach by the JVC of any of the covenants contained in
Sections 5, 7, 8, 9, 10, 11, 12, 17 and 18 of this Agreement, Sections 2.1-2.3,
3.2(a), 3.3(a), and 3.4-3.7 of the License and Technology Transfer Agreement,
Sections 1, 2, 3, 4, 5, 6, 7, 8 and 11 of the AUO Supply Agreement, Sections 1,
2, 3, 4, 5, 6, 7, 8 and 11 of the SPTL Supply Agreement or Sections 1.1 and 2.2
of the IP Services Agreement, and there is not any Complicit Shareholder with
respect to such material breach, if any Shareholder shall so elect in a writing
delivered to the other Shareholder (which shall be deemed to be the “Defaulting
Shareholder” for purposes of this Section 13) and the JVC within thirty (30)
Business Days thereafter; provided, however, that with respect to any such
material breach by the JVC, upon the written request of any Shareholder, the
other Shareholder shall cause a Board meeting to be called as soon as reasonably
practicable (and in any event within five (5) days thereafter) for the Board to
cause the JVC to cure such breach, and such breach by the JVC shall not be an
Event of Default hereunder if (and only if) a Required Board Majority agree on a
 
 
38

--------------------------------------------------------------------------------

 


method of cure of such breach by the JVC and the JVC does so cure such breach as
prescribed by such Required Board Majority within the time period allotted to
the JVC by such Required Board Majority; it being understood and agreed that, if
such meeting does not occur within such five (5) day period or if less than a
Required Board Majority do not so agree on a method of cure and/or the JVC does
not so cure such breach within the period prescribed by such Required Board
Majority, then, from and thereafter, such breach by the JVC shall in fact
constitute an Event of Default hereunder;
 
(vii)          a material misstatement by the JVC contained in or made pursuant
to the AUO Subscription Agreement, which misstatement has not been cured within
thirty (30) Business Days of SPTL receiving notice of such misstatement, if AUO
shall so elect in a writing delivered to SPTL (which shall be deemed to be the
“Defaulting Shareholder” for purposes of this Section 13) and the JVC within
thirty (30) Business Days thereafter;
 
(viii)         a change of control (whether by means of a merger, consolidation,
purchase of substantially all the stock or assets, reorganization or similar
transaction or series of transactions) of any Shareholder (other than a change
of control of such Shareholder involving only one or more controlled Affiliates
of such Shareholder), if any other Shareholder shall so elect in a writing
delivered to the other Shareholder (which shall be deemed to be the “Defaulting
Shareholder” for purposes of this Section 13) and the JVC within thirty (30)
Business Days thereafter; and
 
(ix)           a Bankruptcy Event shall have occurred with respect to any
Shareholder or a receiver is appointed for all of any Shareholder’s property and
assets or any Shareholder makes a general assignment for the benefit of
creditors, or any Shareholder becomes a debtor in a case under any applicable
statute relating to bankruptcy or becomes the subject of any other bankruptcy or
similar proceeding for the general adjustment of its debts (and in the case of
an involuntary proceeding filed against such Shareholder, such proceeding is not
discharged or dismissed within sixty (60) days), in each case if the other
Shareholder shall so elect in a writing delivered to the other Shareholder
(which shall be deemed to be the “Defaulting Shareholder” for purposes of this
Section 13) and the JVC within thirty (30) Business Days thereafter.
 
(b)        For purposes of this Section 13, the Shareholder electing the Event
of Default and delivering notice of such election to the other Parties shall
sometimes be referred to hereinafter as the “Electing Shareholder” and the other
Shareholder shall sometimes be referred to hereinafter as the “Defaulting
Shareholder” as specified above.
 
13.2            Event of Default Notice. Upon the occurrence of an Event of
Default, the Electing Shareholder shall give the Defaulting Shareholder a
written notice (the “Event of Default Notice”) which the Electing Shareholder
specifies in such notice as being an Event of Default Notice for purposes of
this Section 13 and a summary of the material details of the Event of Default
then known to such Electing Shareholder. The date on which the Event of Default
Notice is given shall sometimes be referred to hereinafter as the “Event of
Default Date.” The Electing Shareholder shall also specify in the Event of
Default Notice which of the following remedies
 
 
39

--------------------------------------------------------------------------------

 


that it elects with respect to such Event of Default (it being agreed that the
Electing Shareholder may specify any single remedy, all remedies together, or
any combination of remedies, in each case subject to the limitations contained
within such remedies):
 
(a)        replace certain management of the JVC (provided, however, this remedy
shall only be available to the Electing Shareholder if the Event of Default is
pursuant to Section 13.1(a)(v) or Section 13.1(a)(vi));
 
(b)        undo the action or transaction that constituted the Event of Default,
to the extent legally permissible (provided, however, this remedy shall only be
available to the Electing Shareholder if the Event of Default is pursuant to
Section 13.1(a)(v) or Section 13.1(a)(vi));
 
(c)        AUO (or applicable Affiliate thereof) forfeiting certain of its
allocated supply pursuant to and in accordance with the terms of the AUO Supply
Agreement (provided, however, this remedy shall only be available to the
Electing Shareholder if the Event of Default is with respect to material breach
by AUO of any of the covenants contained in Section 17); and/or
 
(d)        one of the following: (A) sell all of the Electing Shareholder’s
Shares to the Defaulting Shareholder (and whether it exercises its right to
reduce all or any portion of its allocated supply pursuant to and in accordance
with the applicable supply agreement to which the Electing Shareholder (or
applicable Affiliate thereof) and the JVC are parties), (B) purchase all of the
Defaulting Shareholder’s Shares, as set forth in the Event of Default Notice, or
(C) receive liquidated damages (provided, however, that none of the remedies
described in this Section 13.2(d) shall be available to the Electing Shareholder
if the Event of Default is pursuant to Section 13.1(a)(vi); provided, further,
that if the Event of Default is pursuant to Section 13.1(a)(v), the remedies
described in this Section 13.2(d) shall only be available to the Electing
Shareholder if such Event of Default is with respect to material breach by the
JVC of any of the covenants contained in Section 7.4, Section 8.10(d), Section
8.10(i), Section 8.10(o), Section 8.10(p), Section 8.10(q) or Section 8.10(r);
provided, further, that the portion of the remedies described in this Section
13.2(d) relating to receiving liquidated damages shall only be available to the
Electing Shareholder if the Event of Default is with respect to material breach
by the JVC of any of the covenants contained in Section 7.4(xvii) of this
Agreement) ; and/or
 
(e)        receive appropriate compensation (provided, however, this remedy
shall only be available to the Electing Shareholder if the Event of Default is
pursuant to Section 13.1(a)(vii)).
 
13.3            Desire to Replace Management. If (i) an Event of Default Notice
has been given pursuant to Section 13.2, (ii) the Event of Default is pursuant
to Section 13.1(a)(v) or Section 13.1(a)(vi), and (iii) the Electing Shareholder
desires to replace certain management of the JVC (as set forth in the Event of
Default Notice), then as soon as practicable after the date that such Event of
Default Notice has been given pursuant to Section 13.2, the JVC and the
Defaulting Shareholder shall take such actions as are reasonably necessary to
promptly terminate the employment of the officers and/or other employees of the
JVC that the Electing Shareholder desires to replace as set forth in the Event
of Default Notice and to replace such officers and/or other employees with the
individuals designated in the Event of Default Notice as replacement officers
and/or employees.
 
 
40

--------------------------------------------------------------------------------

 


13.4            Desire to Undo Action or Transaction. If (i) an Event of Default
Notice has been given pursuant to Section 13.2, (ii) the Event of Default is
pursuant to Section 13.1(a)(v) or Section 13.1(a)(vi), and (iii) the Electing
Shareholder desires to undo the action or transaction that constituted the Event
of Default, to the extent legally permissible (as set forth in the Event of
Default Notice), then as soon as practicable after the date that such Event of
Default Notice has been given pursuant to Section 13.2, the JVC and the
Defaulting Shareholder shall take such actions as are reasonably necessary to
promptly undo such action or transaction that constituted the Event of Default
and otherwise to put the Parties in as close of the same place as possible as
they would be had such action or transaction not been taken, in each case to the
extent legally permissible.
 
13.5            Desire for AUO to Lose Certain of its Allocated Supply. If (i)
an Event of Default Notice has been given pursuant to Section 13.2, (ii) the
Event of Default is with respect to material breach by AUO of any of the
covenants contained in Section 17 of this Agreement, and (iii) the Electing
Shareholder desires for AUO (or applicable Affiliate thereof) to forfeit certain
of its allocated supply pursuant to and in accordance with the AUO Supply
Agreement (as set forth in the Event of Default Notice), then as soon as
practicable after the date that such Event of Default Notice has been given
pursuant to Section 13.2, the JVC and the Defaulting Shareholder shall take such
actions as are reasonably necessary to promptly provide that AUO (or applicable
Affiliate thereof) shall forfeit certain of its allocated supply pursuant to and
in accordance with the terms of the AUO Supply Agreement.
 
13.6            Desire to Sell Shares. If (i) an Event of Default Notice has
been given pursuant to Section 13.2 and (ii) the Electing Shareholder desires to
sell all of the Electing Shareholder’s Shares to the Defaulting Shareholder (as
set forth in the Event of Default Notice), then the following provisions shall
be operative:
 
(a)        If the Electing Party has, in the Event of Default Notice, elected to
exercises its right to reduce all or any portion of its allocated supply
pursuant to and in accordance with the terms of the supply agreement to which
the Electing Shareholder (or applicable Affiliate thereof) and the JVC are
parties, then as soon as practicable after the date that such Event of Default
Notice has been given pursuant to Section 13.2, the JVC and the Defaulting
Shareholder shall take such actions as are reasonably necessary to promptly
provide that the Electing Shareholder’s allocation and associated obligations
under such supply agreement are so reduced pursuant to and in accordance with
the terms of such supply agreement.
 
(b)        The Shareholders shall promptly (1) work in good faith to agree upon
an Independent Financial Expert (and if the Shareholders are not able to agree
upon an Independent Financial Expert within five (5) days, each Shareholder
shall appoint an Independent Financial Expert as a representative and cause it
to jointly, together with such other representatives, select the single
“Independent Financial Expert” hereunder) and (2) engage such selected
Independent Financial Expert to determine the Fair Market Value of the Electing
Shareholder’s Shares. The fees and expenses of the Independent Financial Expert
shall be borne solely by the Defaulting Shareholder.
 
(c)        The purchase and sale of the Electing Shareholder’s Shares shall be
consummated as soon as practicable following such determinations of Fair Market
Value by the Independent Financial Expert, but in no event more than thirty (30)
days thereafter (subject to any extension necessary to comply with any
applicable
 
 
41

--------------------------------------------------------------------------------

 


governmental and/or regulatory requirement). Subject to the immediately
preceding sentence, the date, time and location for the closing of the purchase
and sale shall be mutually agreed upon by the Shareholders; provided, however,
that if an agreement cannot be reached by the Shareholders within five (5)
Business Days after such determinations are made by the Independent Financial
Expert, then such closing shall take place at 10:00 a.m. (local time) at the New
York offices of Jones Day, special counsel for SPTL, on the fifteenth (15th)
Business Day following the date such determinations are made by the Independent
Financial Expert (or, if later, the fifth Business Day following the expiration
of any such extension necessary to comply with any applicable governmental
and/or regulatory requirement).
 
(d)        At such closing, the Electing Shareholder shall sell, and the
Defaulting Shareholder shall purchase, the Electing Shareholder’s Shares. The
Electing Shareholder’s Shares, including all evidences of ownership (including
stock certificates endorsed in blank), shall be conveyed by the Electing
Shareholder to the Defaulting Shareholder at such closing, free and clear of any
and all liens, security interests, adverse claims, restrictions and other
encumbrances, other than those imposed pursuant to the terms of this Agreement
or the Organizational Documents. The Parties acknowledge and agree that the only
representations and warranties made by the Electing Shareholder with respect to
such Electing Shareholder’s Shares will be the matters set forth in the
preceding sentence and the Electing Shareholder’s ownership of the Electing
Shareholder’s Shares. In addition, at such closing, (A) the Electing Shareholder
shall deliver, or cause to be delivered, the Closing Seller Documents to the
Defaulting Shareholder and (B) the JVC shall deliver, or cause to be delivered,
the Closing JVC Documents to the Defaulting Shareholder.
 
(e)        The purchase price of the Electing Shareholder’s Shares shall be ***.
The purchase price shall, subject to all applicable government restrictions and
regulations, be paid by the Defaulting Shareholder at such closing by wire
transfer of immediately available funds in a single payment to an account
designated in writing and delivered by the Electing Shareholder to the
Defaulting Shareholder (such account being designated and delivered by the
Electing Shareholder no later than five (5) Business Days prior to the date of
such closing).
 
13.7            Desire to Purchase Shares. If (i) an Event of Default Notice has
been given pursuant to Section 13.2 and (ii) the Electing Shareholder desires to
purchase all of the Defaulting Shareholder’s Shares (as set forth in the Event
of Default Notice), then the following provisions shall be operative:
 
(a)        The Shareholders shall promptly (A) work in good faith to agree upon
an Independent Financial Expert (and if the Shareholders are not able to agree
upon an Independent Financial Expert within five (5) days, each Shareholder
shall appoint an Independent Financial Expert as a representative and cause it
to jointly, together with such other representatives, select the single
“Independent Financial Expert” hereunder) and (B) engage such selected
Independent Financial Expert to determine the Fair Market Value of the
Defaulting Shareholder’s Shares. The fees and expenses of the Independent
Financial Expert shall be borne solely by the Defaulting Shareholder.
 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 
42

--------------------------------------------------------------------------------

 


(b)        The purchase and sale of the Defaulting Shareholder’s Shares shall be
consummated as soon as practicable following such determination of Fair Market
Value by the Independent Financial Expert, but in no event more than thirty (30)
days thereafter (subject to any extension necessary to comply with any
applicable governmental and/or regulatory requirement). Subject to the
immediately preceding sentence, the date, time and location for the closing of
the purchase and sale shall be mutually agreed upon by the Shareholders;
provided, however, that if an agreement cannot be reached by the Shareholders
within five (5) Business Days after such determination is made by the
Independent Financial Expert, then such closing shall take place at 10:00 a.m.
(local time) at the New York offices of Jones Day, special counsel for SPTL, on
the fifteenth (15th) Business Day following the date such determination is made
by the Independent Financial Expert (or, if later, the fifth Business Day
following the expiration of any such extension necessary to comply with any
applicable governmental and/or regulatory requirement).
 
(c)        At such closing, the Defaulting Shareholder shall sell, and the
Electing Shareholder shall purchase, the Defaulting Shareholder’s Shares. The
Defaulting Shareholder’s Shares, including all evidences of ownership (including
stock certificates endorsed in blank), shall be conveyed by the Defaulting
Shareholder to the Electing Shareholder at such closing, free and clear of any
and all liens, security interests, adverse claims, restrictions and other
encumbrances, other than those imposed pursuant to the terms of this Agreement
or the Organizational Documents. In addition, at such closing, (1) the
Defaulting Shareholder shall deliver, or cause to be delivered, the Closing
Seller Documents to the Electing Shareholder and (2) the JVC shall deliver, or
cause to be delivered, the Closing JVC Documents to the Electing Shareholder.
 
(d)        The purchase price of the Defaulting Shareholder’s Shares shall be
***. The purchase price shall, subject to all applicable government restrictions
and regulations, be paid by the Electing Shareholder at such closing by wire
transfer of immediately available funds in a single payment to an account
designated in writing and delivered by the Defaulting Shareholder to the
Electing Shareholder (such account being designated and delivered by the
Electing Shareholder no later than five (5) Business Days prior to the date of
such closing).
 
13.8            Desire to Receive Liquidated Damages. If (i) an Event of Default
Notice has been given pursuant to Section 13.2, (ii) the Event of Default is
pursuant to Section 13.1(a)(v) and is with respect to material breach by the JVC
of any of the covenants contained in Section 7.4(xvii) of this Agreement, and
(iii) the Electing Shareholder desires to receive liquidated damages (as set
forth in the Event of Default Notice), then within five (5) Business Days after
the date that such Event of Default Notice has been given pursuant to Section
13.2, the Defaulting Shareholder shall pay to the Electing Shareholder an amount
equal to the product of (A) $*** and (B) the aggregate number of watts of Solar
Cells sold to third parties in violation of Section 7.4(xvii) of this Agreement,
by wire transfer of immediately available funds in a single payment to an
account designated in writing and delivered by the Electing Shareholder to the
Defaulting Shareholder (such account being designated and delivered by the
Electing Shareholder in such Event of Default Notice. For the avoidance of
doubt, if the Electing Shareholder desires to receive liquidated damages (as set
forth in the Event of Default Notice) with respect to such
 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 
43

--------------------------------------------------------------------------------

 


matter, then the receipt by the Electing Shareholder of such payment shall be
deemed to be liquidated damages for any and all losses or damages suffered or
incurred by the Electing Shareholder with respect to such matter.
 
13.9            Desire to Receive Appropriate Compensation. If (i) an Event of
Default Notice has been given pursuant to Section 13.2, (ii) the Event of
Default is pursuant to Section 13.1(a)(vii), and (iii) the Electing Shareholder
desires to receive appropriate compensation (as set forth in the Event of
Default Notice), then the Shareholders shall promptly (1) work in good faith to
agree upon an Independent Financial Expert (and if the Shareholders are not able
to agree upon an Independent Financial Expert within five (5) days, each
Shareholder shall appoint an Independent Financial Expert as a representative
and cause it to jointly, together with such other representatives, select the
single “Independent Financial Expert” hereunder) and (2) engage such selected
Independent Financial Expert to determine the fair compensation amount incurred
by the material misstatement by the JVC contained in or made pursuant to the AUO
Subscription Agreement. The fees and expenses of the Independent Financial
Expert shall be borne solely by the Defaulting Shareholder. After the fair
compensation amount is determined pursuant to this Section, the Defaulting
Shareholder shall pay to the Electing Shareholder such amount by wire transfer
of immediately available funds in a single payment to an account designated in
writing and delivered by the Electing Shareholder to the Defaulting Shareholder
(such account being designated and delivered by the Electing Shareholder in such
Event of Default Notice. For the avoidance of doubt, if the Electing Shareholder
desires to receive appropriate compensation set forth herein (as set forth in
the Event of Default Notice) with respect to such matter, then the receipt by
the Electing Shareholder of such payment shall be deemed to be liquidated
damages for any and all losses or damages suffered or incurred by the Electing
Shareholder with respect to such matter.
 
14.           Term and Termination
 
14.1            Term. This Agreement shall be effective upon the date hereof,
and shall continue in full force and effect until terminated in accordance with
Section 14.2.
 
14.2            Termination by Mutual Consent; Termination Upon Certain Events.
 
(a)        This Agreement may be terminated by mutual written consent of all
Parties.
 
(b)        This Agreement shall automatically terminate and be of no further
force or effect at 5:00 p.m. (New York time) on September 30, 2010 if the
Closing Date shall not have occurred by then.
 
(c)        This Agreement shall automatically terminate and be of no further
force or effect upon the occurrence of any of the following events: (i)
immediately prior to the consummation of a JVC Change of Control and (ii) a
Shareholder Exit.
 
(d)        In the event of termination pursuant to Section 14.2(a), the
consequences of termination shall be agreed among the Parties in writing.
 
14.3            Effect of Termination; Survival. The termination of this
Agreement for any reason shall not release any Party from its liability to the
other Parties for any accrued obligations and liabilities, and the provisions of
this Section 14.3, Section 10, Section 17 and Section 18 shall survive such
termination.
 
 
44

--------------------------------------------------------------------------------

 


15.           Representations and Warranties of AUO
 
In order to induce SPTL to enter into this Agreement, AUO represents and
warrants to SPTL as follows as of the date of this Agreement and as of the
Closing Date:
 
15.1            Organization and Standing. AUO is a corporation or other
organization duly organized, validly existing and in good standing under the
Laws of its jurisdiction of incorporation or organization, with full power and
authority to own, lease, use and operate its properties and to conduct its
business as and where now owned, leased, used, operated and conducted. AUO is
duly qualified to do business and in good standing in each of the jurisdictions
in which the nature the business conducted by it or the property it owns, leases
or operates requires it to so qualify, except where the failure to be so
qualified or be in good standing would not have a material adverse effect on
AUO’ ability to enter into this Agreement and to consummate the transactions
contemplated by this Agreement.
 
15.2            Power and Authority. AUO has all requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated by
this Agreement. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of AUO. This Agreement has been duly
executed and delivered by AUO and constitutes the legal, valid and binding
obligation of AUO enforceable against it in accordance with its terms.
 
15.3            Conflicts, Consents and Approval. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will:
 
(a)        conflict with, or result in a breach of, any provision of its
organizational documents;
 
(b)        violate, or conflict with, or result in a breach of any provision of,
or constitute a default (or an event which, with the giving of notice, the
passage of time or otherwise, would constitute a default) under, or entitle any
party (with the giving of notice, the passage of time or otherwise) to
terminate, accelerate or call a default under, or result in the creation of any
lien, security interest, charge or encumbrance upon any of the material
properties or assets of AUO or any of its subsidiaries under, any of the terms,
conditions or provisions of any material note, bond, mortgage, indenture, deed
of trust, license, contract, undertaking, agreement, lease or other instrument
or obligation to which AUO is a party; or
 
(c)        violate any order, writ, injunction, decree, statute, rule or
regulation applicable to AUO or any of its subsidiaries or properties or assets.
 
15.4            Litigation. Other than as disclosed in a written agreement
executed by the JVC and the Shareholders, there is no suit, claim, action,
proceeding or investigation pending or, to the best knowledge of AUO, threatened
against AUO, which, individually or in the aggregate, is reasonably likely to
have a material adverse effect on AUO.  AUO is not subject to any outstanding
order, writ, injunction or decree, which individually or in the aggregate, has a
reasonable likelihood of having a material adverse effect on AUO.
 
15.5            Compliance with Law. To the best knowledge of AUO, AUO has
complied and is in compliance in all material respects with all applicable Laws
relating to AUO, or its business or properties, except for such noncompliance as
would not have a material adverse effect on AUO’ ability to enter into this
Agreement and to consummate the transactions contemplated by this Agreement.
 
 
45

--------------------------------------------------------------------------------

 


15.6            Contracts. AUO is not in violation of or in default in respect
of any contract, agreement, instrument, arrangement or understanding and there
are no facts or circumstances which would reasonably indicate that AUO will be
or may be in violation of or in default in respect of any such contract,
agreement, instrument, arrangement or understanding subsequent to the date
hereof, which violation or default could reasonably be expected to have a
material adverse effect on AUO. To the best knowledge of AUO, no contract,
agreement, instrument or arrangement to which AUO is a party contains any
unusual or burdensome provision that can reasonably be expected to have a
material adverse effect on AUO.
 
15.7            Financial Condition. On the date hereof, AUO is in sound
financial condition and is able or has made arrangements to meet its present and
future obligations under this Agreement or otherwise as they become due and
payable. AUO has not (i) been, nor threatened to be, declared bankrupt or placed
in judicial liquidation, (ii) filed, nor intended to file a voluntary petition
in bankruptcy or make an assignment for the benefit of creditors, or (iii)
ceased or suspended payments to creditors, nor proposed to creditors a
moratorium of payments or a friendly settlement thereof.
 
16.           Representations and Warranties of SPTL
 
In order to induce AUO to enter into this Agreement, SPTL represents and
warrants to AUO as follows as of the date of this Agreement and as of the
Closing Date:
 
16.1            Organization and Standing. SPTL is a corporation or other
organization duly organized, validly existing and in good standing under the
Laws of its jurisdiction of incorporation or organization, with full power and
authority to own, lease, use and operate its properties and to conduct its
business as and where now owned, leased, used, operated and conducted. SPTL is
duly qualified to do business and in good standing in each jurisdiction in which
the nature of the business conducted by it or the property it owns, leases or
operates requires it to so qualify, except where the failure to be so qualified
or be in good standing would not have a material adverse effect on SPTL’ ability
to enter into this Agreement and to consummate the transactions contemplated by
this Agreement.
 
16.2            Power and Authority. SPTL has all requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated by
this Agreement. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of SPTL. This Agreement has been
duly executed and delivered by SPTL and constitutes the legal, valid and binding
obligation of SPTL enforceable against it in accordance with its terms.
 
16.3            Conflicts, Consents and Approval. Neither the execution and
delivery by SPTL of this Agreement nor the consummation of the transactions
contemplated hereby will:
 
(a)        conflict with, or result in a breach of, any provision of its
organizational documents;
 
(b)        violate, or conflict with, or result in a breach of any provision of,
or constitute a default (or an event which, with the giving of notice, the
passage of time or otherwise, would constitute a default) under, or entitle any
party (with the giving of notice, the passage of time or otherwise) to
terminate, accelerate or call a default under, or result in the creation of any
lien, security interest, charge or encumbrance upon any of the material
properties or assets of SPTL or any of its subsidiaries under, any of the terms,
conditions or provisions of any material note, bond, mortgage, indenture, deed
of
 
 
46

--------------------------------------------------------------------------------

 


trust, license, contract, undertaking, agreement, lease or other instrument or
obligation to which SPTL is a party;
 
(c)        violate any order, writ, injunction, decree, statute, rule or
regulation applicable to SPTL or any of its subsidiaries or their respective
properties or assets; or
 
(d)        require any action or consent or approval of, or review by, or
registration with any third party, court or governmental body or other agency,
instrumentality or authority, other than such action, consent or approvals of
third parties as have already been obtained.
 
16.4            Litigation. Other than as disclosed in a written agreement
executed by the JVC and the Shareholders, there is no suit, claim, action,
proceeding or investigation pending or, to the best knowledge of SPTL,
threatened against SPTL which, individually or in the aggregate, is reasonably
likely to have a material adverse effect on SPTL. SPTL is not subject to any
outstanding order, writ, injunction or decree, which individually or in the
aggregate, has a reasonable likelihood of having a material adverse effect on
SPTL.
 
16.5            Compliance with Law. To the best of SPTL’s knowledge, SPTL has
complied and is in compliance in all material respects with all applicable Laws
relating to SPTL or its business or properties, except for such noncompliance as
would not have a material adverse effect on SPTL’ ability to enter into this
Agreement and to consummate the transactions contemplated by this Agreement.
 
16.6            Contracts. SPTL is not in violation of or in default of any
material contract, agreement, instrument, arrangement or understanding and there
are no facts or circumstances which would reasonably indicate that SPTL will be
or may be in violation of or in default in respect of any such contract,
agreement, instrument, arrangement or understanding subsequent to the date
hereof, which default could reasonably be expected to have a material adverse
effect on SPTL. To the best knowledge of SPTL, no contract, agreement,
instrument or arrangement to which SPTL is a party contains any unusual or
burdensome provision that can reasonably be expected to have a material adverse
effect on SPTL.
 
16.7            Financial Condition. On the date hereof, SPTL is in sound
financial condition and is able or has made arrangements to meet its present and
future obligations under this Agreement or otherwise as they become due and
payable. SPTL has not (i) been, nor threatened to be, declared bankrupt or
placed in judicial liquidation, (ii) filed, nor intended to file a voluntary
petition in bankruptcy or make an assignment for the benefit of creditors, or
(iii) ceased or suspended payments to creditors, nor proposed to creditors a
moratorium of payments or a friendly settlement thereof.
 
17.           Market Rights and Restrictions
 
17.1            Shareholder Rights and Restrictions
 
(a)        AUO shall not, and shall use reasonable best efforts to cause each of
its direct and indirect subsidiaries and any other controlled Affiliates (other
than the JVC) not to, directly or indirectly, either for themselves or for any
other individual or entity, sell or sell for use any of the AUO Allocated Solar
Cells, whether as standalone Solar Cells or modules or systems incorporating
such Solar Cells, in any Non-Permitted Countries, except that, starting in 2013,
AUO and its direct and indirect subsidiaries and any other controlled Affiliates
(other than the JVC) shall be permitted in each year to
 
 
47

--------------------------------------------------------------------------------

 


sell or sell for use up to *** percent (***%) of the AUO Allocated Solar Cells
in such year in Europe and Australia for use in power plant projects that are
owned or developed by direct or indirect subsidiaries of AUO or any other
controlled Affiliates of AUO; provided that (i) AUO or its controlled
Affiliates, directly or indirectly, owns no less than *** percent (***%) of the
equity of such subsidiaries or the development companies overseeing development
of such projects and (ii) such ownership is a bona fide investment negotiated at
arms length and not a investment made for purposes of satisfying such minimum
ownership requirement with the primary purpose of providing engineering,
procurement and construction services or similar arrangement. As part of such
obligation, AUO shall not, and shall cause each of its direct and indirect
subsidiaries and any other controlled Affiliates (other than the JVC) not to,
knowingly permit sales of any AUO Allocated Solar Cells to any Persons that will
re-sell such AUO Allocated Solar Cells outside or for use outside of the
Permitted Countries and AUO shall, and shall cause each of its direct and
indirect subsidiaries and any other controlled Affiliates (other than the JVC)
to, include as part of its sales contracts an obligation for the purchaser of
any AUO Allocated Solar Cells not to so re-sell such Allocated Solar Cells
outside of the Permitted Countries. For purposes of this Agreement, (i) the term
“AUO Allocated Solar Cells” shall mean the Solar Cells manufactured by the JVC
and purchased by AUO or its direct or indirect subsidiaries pursuant to the AUO
Supply Agreement, (ii) subject to the provisions of Section 12.4(g)(ii), if
applicable, the term “Non-Permitted Countries” shall mean each country or region
in the world, other than any Permitted Countries; it being acknowledged for the
avoidance of doubt that the United States, Japan and Australia shall be deemed
to be Non-Permitted Countries, and (iii) subject to the provisions of Section
12.4(g)(ii), if applicable, the term “Permitted Countries” shall mean any
country or region in Asia other than Japan and Australia. It is agreed that the
restrictions on AUO set forth in this Section shall be applicable to output from
only Fab 3. For so long as this Section 7.1(a) is in effect, (i) AUO shall
maintain, and cause its direct and indirect subsidiaries and any other
controlled Affiliates (other than the JVC) to maintain, books and records for
all sales of AUO Allocated Solar Cells in accordance with normal and acceptable
accounting practices, (ii) AUO shall maintain a master log that documents when
and to whom each of the AUO Allocated Solar Cells were sold by AUO or any of its
direct or indirect subsidiaries or any other controlled Affiliates (other than
the JVC), (iii) during regular office hours of AUO or such other applicable
entity holding such books and records, and upon twenty-four (24) hours’ notice
to AUO, but not more frequently than one audit per year, an independent third
party that is selected from time to time by SPTL and reasonably acceptable to
AUO, and that shall have entered into a customary confidentiality agreement with
AUO (it being acknowledged, for the avoidance of doubt, that the confidentiality
agreement will permit the disclosure contemplated under clause (iv) below),
shall have full access to, and the right to inspect, audit and make copies at
SPTL’ expense of, such master log and the applicable portions of such books and
records with respect to the sales of all of the AUO Allocated Solar Cells, (iv)
SPTL and such independent third party shall have the right to freely confer with
each other, and such independent third party may disclose to SPTL the results of
its audit, with the focus limited to only whether AUO is in compliance with the
provisions contained in this Section 17.1(a), provided that, without the prior
written consent of AUO, such independent third party may not disclose the
identity of the Persons to whom such sales were made, and (v) if it is
discovered in any such audit that AUO is not in compliance
 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 
48

--------------------------------------------------------------------------------

 


with the provisions contained in this Section 17.1(a), then in addition to all
other rights and remedies available to SPTL under this Agreement or otherwise,
AUO shall promptly reimburse SPTL for the fees and costs incurred by SPTL in
connection with such audit.
 
(b)        AUO agrees that, from and after the Closing Date until ten (10) years
thereafter, before AUO or any of its direct and indirect subsidiaries and any
other controlled Affiliates (other than the JVC) may, directly or indirectly,
either for themselves or for any other individual or entity, produce or invest
in any crystalline cell production with cell efficiency greater than 20% outside
of the JVC, AUO shall (i) provide written notice (a “Right of First Refusal
Notice”) to SPTL and the JVC of such opportunity to produce or invest in such
crystalline cell production and a description of the material terms of such
opportunity and crystalline cell production and (ii) grant SPTL a right of first
refusal for the JVC to produce or invest, as the case may be, in such
crystalline cell production (the “Right of First Refusal”) and permit SPTL a
period of one-hundred twenty (120) days to determine whether to exercise the
Right of First Refusal with respect thereto.  SPTL may exercise the Right of
First Refusal by delivering written notice of such exercise to AUO within
one-hundred twenty (120) days after AUO’ delivery of the Right of First Refusal
Notice.  Only if SPTL fails to exercise the Right of First Refusal within such
one-hundred twenty (120) day period may AUO and its direct and indirect
subsidiaries and any other controlled Affiliates (other than the JVC) produce or
invest in such crystalline cell production outside of the JVC, provided that the
terms are no more favorable to AUO, the applicable subsidiaries and/or the other
controlled Affiliates, as applicable, than were described in the Right of First
Refusal Notice.  If SPTL exercise the Right of First Refusal with respect to
such opportunity, then (i) the Parties shall cooperate with each other in good
faith in taking such actions as are reasonably necessary for the JVC to so
produce or invest in such crystalline cell production on the terms described in
the Right of First Refusal Notice and on other commercially reasonable terms
mutually agreed in writing by the Parties, and (ii) if SPTL agrees to
incorporate such high efficiency solar cell technology into the JVC and if such
technology is not based on SPTL’ core technology, then the Parties shall agree
to renegotiate allocation and market rights for such technology. Notwithstanding
the foregoing, in the event SPTL and its permitted transferees (if any) no
longer own any Shares pursuant to a sale transaction contemplated by Section 12,
then the ten (10)- year right of first refusal period in the first sentence of
this Section shall be changed to a *** year period commencing from the
consummation of the sale transaction contemplated by Section 12.
 
(c)        AUO shall not, and shall cause each of its direct and indirect
subsidiaries and any other controlled Affiliates (other than the JVC) not to,
directly or indirectly, either for themselves or for any other individual or
entity, sell any UL - listed modules containing any of the Solar Cells
manufactured by the JVC, except to the extent that one of the Permitted
Countries adopts UL as the primary certification standard. In that case, AUO and
SPTL will work together in good faith to determine the appropriate mechanisms to
avoid potential resale of UL-listed modules to the U.S.
 
(d)        For the avoidance of doubt, the Parties acknowledge and agree that
SPTL and its direct and indirect subsidiaries and any other controlled
Affiliates (other than the JVC) shall not be subject to any of the restrictions
contained in Sections 17.1(a), 17.1(b)
 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 
49

--------------------------------------------------------------------------------

 


or 17.1(c), and may sell any Solar Cells manufactured by the JVC and any other
solar cells (including those that compete with the Solar Cells manufactured by
the JVC) in any country or region, including the Permitted Countries.
 
(e)        Each Shareholder, in the event that either Shareholder sells all of
its shares in the JVC to the other Shareholder, agrees that for three years
following such sale, it shall not, and such Shareholder shall cause each of its
direct and indirect subsidiaries and any other controlled Affiliates (other than
the JVC) not to, directly or indirectly, either for themselves or for any other
individual or entity, solicit or encourage any individual that is employed by
the other Shareholder, the JVC or any of their respective controlled Affiliates
to terminate his or her employment with the other Shareholder, the JVC or any of
their respective controlled Affiliates. The foregoing restriction shall not
affect any Shareholder’s ability to (i) solicit or employ any employee of the
other Shareholder, the JVC or any of their respective controlled Affiliates
after such individual has separated or been separated from the service of the
other Shareholder, the JVC or any of their respective controlled Affiliates,
provided that such Shareholder did not induce such separation; (ii) solicit or
recruit generally in the media; or (iii) employ any employee of the other
Shareholder, the JVC or any of their respective controlled Affiliates who
respond to public advertisement or any other general solicitation for employment
or otherwise voluntarily applies for a position without having been initially
solicited or recruited by such Shareholder.
 
17.2            JVC Restrictions.
 
(a)        From and after the time, if any, when SPTL and its permitted
transferees (if any) no longer own any Shares pursuant to a sale transaction
contemplated by Section 12 or Section 13, the JVC shall not, the JVC shall cause
its subsidiaries (if any) not to, and AUO shall cause the JVC and its
subsidiaries (if any) not to, expand the aggregate production capacity of the
JVC and its subsidiaries (if any) beyond the production capacity of the JVC and
its subsidiaries (if any) as of immediately prior to the closing of such sale
transaction.


(b)        Without the prior written consent of SPTL (which consent may be
withheld in its sole discretion), for a period extending from the Closing Date
until January 2, 2012, the JVC shall not provide any specifications or other
technical information with respect to any mono-crystalline silicon ingots to any
supplier of ingots in the Republic of Korea other than Woongjin Energy Co. Ltd.,
a company organized and existing under the laws of the Republic of Korea.


17.3            Mutual Agreement to Enforce. It is the desire and intent of the
Parties that the provisions contained in this Section 17 be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. In such regard, the Parties express
the foregoing intention with full knowledge that the covenants contained in this
Section 17 are necessary to assure SPTL the benefit of its bargain with respect
to the subject matter of this Agreement. Accordingly, if the final judgment of a
governmental authority of competent jurisdiction declares that any term or
provision contained in this Section 17 is invalid or unenforceable, the
governmental authority making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration or area of
such term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or
 
 
50

--------------------------------------------------------------------------------

 


provision contained in this Section 17 with a term or provision that is valid
and enforceable in such jurisdiction and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and the provisions
contained in this Section 17 shall be enforceable in such jurisdiction as so
modified after the expiration of the time within which the judgment may be
appealed, without invalidating the remaining provisions contained in this
Section 17 or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
18.           Miscellaneous
 
18.1            Governing Law. This Agreement and all disputes arising out of or
in connection with this Agreement shall be governed by, interpreted under, and
construed and enforceable in accordance with, the laws of the State of
California, without regard to conflicts of laws principles.
 
18.2            Arbitration. Subject to Section 18.22, it is agreed that in case
any dispute, controversy or claim arises out of or in relation to this Agreement
or with respect to breach thereof, the Parties shall seek to resolve the matter
amicably through discussions between the Parties. Subject to Section 18.22, only
if the Parties fail to resolve such dispute, controversy, claim or breach within
thirty (30) days by amicable arrangement and compromise, the aggrieved party may
seek arbitration as set forth below.
 
Any controversy or claim arising out of or in relation to this Agreement, or
breach hereof, shall be finally settled by arbitration in San Francisco,
California.
 
(a)        The arbitration shall be conducted in accordance with the Rules of
Arbitration (the “Arbitration Rules”) of the International Chamber of Commerce
then in effect.
 
(b)        There shall be three (3) arbitrators, of whom one shall be appointed
by SPTL, another shall be appointed by AUO, and the third shall be appointed by
the first two (2) arbitrators. If the three (3) arbitrators are not selected
within thirty (30) days of the expiration of the thirty (30) day period set
forth above for mutual resolution of the claim, the arbitrators will be
appointed by the International Chamber of Commerce in accordance with the
Arbitration Rules.
 
(c)        The proceedings shall be conducted in English, and the arbitrators
shall be conversant with and have a thorough command of the English language.
 
(d)        The Parties shall be bound by the award rendered by the arbitrators
and judgment thereon may be entered in any court of competent jurisdiction.
 
(e)        Notwithstanding any other provision of this Agreement, any Party
shall be entitled to seek preliminary injunctive relief with respect to any
matter from any court of competent jurisdiction at any time prior to the final
decision or award of the arbitrators with respect to such matter.
 
18.3            Notices. All notices, demands, requests, consents or other
communications hereunder shall be in writing and shall be given by personal
delivery, by express courier, by registered or certified mail with return
receipt requested, or by facsimile, to the Parties at the addresses shown below,
or to such other address as may be designated by written notice given by either
Party to the other Party. Unless conclusively proved otherwise, all notices,
demands, requests, consents or other communications hereunder shall be deemed
effective upon delivery if personally delivered, five (5) days after dispatch if
sent by express courier, fourteen (14) days
 
 
51

--------------------------------------------------------------------------------

 


after dispatch if sent by registered or certified mail with return receipt
requested, or confirmation of the receipt of the facsimile by the recipient if
sent by facsimile.
 
To SPTL:


SunPower Technology, Ltd.
c/o SunPower Corporation
3939 N. 1st Street
San Jose, CA 95134
U.S.A.
Attention:  General Counsel
Facsimile:  408-240-5400


To AUO:


AU Optronics Singapore Pte. Ltd.
c/o AU Optronics Corporation
No.1, JhongKe Rd.
Central Taiwan Science Park
Taichung 40763, Taiwan
R.O.C.
Attention:  James Chen, Senior Associate VP, PV BD
Facsimile:  886-4-2460-8077


To AUO Taiwan:


AU Optronics Corporation
No.1, JhongKe Rd.
Central Taiwan Science Park
Taichung 40763, Taiwan
R.O.C.
Attention:  James Chen, Senior Associate VP, PV BD
Facsimile:  886-4-2460-8077


To the JVC:


SunPower Malaysia Manufacturing SDN.BHD.
Kawasan Perindustrian Rembia
Mukim Sungai Petai Rembia, Alor Gajah
76100 Melaka
Malaysia
Attention: Chief Executive Officer
Facsimile: 60-63-16-2811


18.4            Entire Agreement. This Agreement (including Exhibits hereto) and
the agreements, documents and instruments to be executed and delivered pursuant
hereto or thereto are intended to embody the final, complete and exclusive
agreement between the Parties with respect to the matters addressed herein; are
intended to supersede all prior agreements,


 
52

--------------------------------------------------------------------------------

 


understandings and representations written or oral, with respect thereto; and
may not be contradicted by evidence of any such prior or contemporaneous
agreement, understanding or representation, whether written or oral; provided,
however, that the Existing Confidentiality Agreement shall only be superseded on
the Closing Date when AUO has satisfied its obligations under this Agreement in
connection with AUO’ initial investment in the JVC.
 
18.5            Amendment.  This Agreement shall not be modified, amended,
canceled or altered in any way, and may not be modified by custom, usage of
trade or course of dealing, except by an instrument in writing signed by all of
the Shareholders. All amendments or modifications of this Agreement shall be
binding upon the Parties despite any lack of consideration so long as the same
shall be in writing and executed by the Parties.
 
18.6            Waiver. The performance of any obligation required of a Party
hereunder may be waived only by a written waiver signed by the other Party, and
such waiver shall be effective only with respect to the specific obligation
described. The waiver by either Party of a breach of any provision of this
Agreement by the other Party shall not operate or be construed as a waiver of
any subsequent breach of the same provision or another provision of this
Agreement.
 
18.7            Assignment. Other than as expressly otherwise provided herein,
this Agreement shall not be assignable or otherwise transferable by any Party
hereto without the prior written consent of all the other Shareholders, and any
purported assignment or other transfer without such consent shall be void and
unenforceable; provided, however, that any Shareholder may assign this
Agreement:
 
(a)        to any of its wholly-owned, direct or indirect subsidiaries so long
as it will be made at the same time as a transfer of its Shares to such
subsidiary specifically permitted by this Agreement; and
 
(b)        in connection with the sale by a Shareholder of all of the Shares
beneficially owned by such Shareholder as specifically provided by this
Agreement.
 
No Shareholder may, without the prior written consent of all the other Parties,
assign this Agreement to any Person (other than a controlled Affiliate of such
Shareholder) by virtue of a change of control of such Shareholder (whether by
means of a merger, consolidation, purchase of substantially all the stock or
assets, reorganization or similar transaction or series of transactions).  For
the avoidance of doubt, no Shareholder shall be obligated to obtain the consent
of any other Party solely by virtue of a change of control of such Shareholder
involving only one or more controlled Affiliates of such Shareholder (whether by
means of a merger, consolidation, purchase of substantially all the stock or
assets, reorganization or similar transaction or series of transactions).
 
18.8            Foreign Corrupt Practices Act.
 
(a)        The Parties recognize that the United States Foreign Corrupt
Practices Act of 1977 (the “FCPA”) shall be applicable to the JVC, its
Affiliates and its designated directors, officers and personnel in the JVC, even
if the JVC does not conduct any business in the United States of America. The
Parties recognize that the FCPA prohibits the payment or giving of anything of
value either directly or indirectly to a government official for the purpose of
influencing an act or decision in his or her official capacity, or for the
purpose of inducing him or her to use his or her influence with his or her
government to assist a company in obtaining or retaining business for or with,
or directing business to, any Person.
 
 
53

--------------------------------------------------------------------------------

 


(b)        Each Party agrees to comply, and each Shareholder shall use its
reasonable best efforts to ensure that the JVC complies, with the FCPA, and each
Party shall take no action that would cause itself or any other Party to be in
violation of the FCPA.  All Parties agree that any Party is authorized to take
all appropriate actions that such Party reasonably deems is necessary to avoid a
violation of the FCPA.
 
(c)        Each Party shall each use its reasonable best efforts to ensure that
no part of the JVC capital or other funds will be accepted or used by the JVC
for any purpose, nor will it take any action, which would constitute a violation
of any Law of the various jurisdictions in which it conducts business. Should
any Party ever receive, directly or indirectly, a request that any of them
believes will or might constitute, or be construed as, a violation of the FCPA
or other similar Law, it shall immediately notify the other Parties.
 
(d)        Without limiting the foregoing, the JVC shall not, and the
Shareholders shall use their reasonable best efforts to cause the JVC not to,
directly or indirectly, (i) make any illegal contribution, gift, bribe, rebate,
payoff, influence payment, kickback or other payment to any Person, private or
public, regardless of form, whether in money, property or services, (A) to
obtain favorable treatment for the JVC or any Affiliate of the JVC in securing
business, (B) to pay for favorable treatment for business secured for the JVC or
any Affiliate of the JVC, or (C) to obtain special concessions, or for special
concessions already obtained, for or in respect of the JVC or any Affiliate of
the JVC or (ii) accept or otherwise receive any unlawful contribution, payment,
gift, kickback, expenditure or other item of value.
 
(e)        Each Party shall keep and maintain accurate books and records
necessary to demonstrate compliance with the foregoing provision of this Section
18.8, and each Party may, during the term of this Agreement and for a period of
five (5) years following the termination of this Agreement, review or audit such
books and records of the other Parties.
 
18.9            Compliance with National Laws and Regulations. To the extent the
details of the requirements are notified to the Shareholders and the JVC, the
Shareholders shall use reasonable best efforts to cause the JVC to perform such
acts as any of the Shareholders shall request as reasonably necessary to permit
such Shareholder to comply with all Laws and regulations applicable to companies
in general and publicly reporting companies in particular including but not
limited to: (i) the Exchange Act and the Securities Act and the rules of the
U.S. Securities and Exchange Commission promulgated thereunder; (ii) the
Sarbanes-Oxley Act of 2002 and the rules and regulations of the SEC promulgated
thereunder; (iii) the Nasdaq Marketplace Rules; (iv) the Securities Exchange Act
of the Republic of China (Taiwan) and the rules promulgated thereunder
(including the rules promulgated by the Taiwan Stock Exchange); (v) any
applicable Laws governing anti-money laundering and/or anti-terrorism financing
measures; and (vi) any Laws and regulations imposed by any regulatory authority
in Malaysia in respect of the JVC, any Shareholder or the business of the
JVC.  Without limiting the foregoing, the JVC shall establish, maintain, adhere
to and enforce a system of internal accounting controls which are effective in
providing assurance regarding the reliability of financial reporting and the
preparation of financial statements in accordance with U.S. GAAP.
 
18.10          Severability. In the event that any term, condition or provision
of this Agreement is held to be or become invalid or be a violation of any
applicable Law, statute or regulation, the
 
 
54

--------------------------------------------------------------------------------

 


same shall be deemed to be deleted from this Agreement and shall be of no force
and effect and the Agreement shall remain in full force and effect as if such
term, condition or provision had not originally been contained in this
Agreement. The validity and enforceability of the other provisions shall not be
affected thereby. In such case or in the event that this Agreement should have a
gap, the Parties hereto shall agree on a valid and enforceable provision
completing this Agreement, coming as close as possible to the economic
intentions of the Parties. In the event of a partial invalidity the Parties
agree that this Agreement shall remain in force without the invalid part. This
shall also apply if parts of this Agreement are partially invalid.
 
18.11           Waiver of Conflicts of Interests.
 
(a)        To the maximum extent permitted under applicable Law, each
Shareholder hereby waives, on behalf of itself and the JVC, any claim or cause
of action against: (i) the other Shareholder, (ii) any director designated or
appointed by or at the direction of the other Shareholder, or (iii) any employee
of the other Shareholder made available to the JVC while remaining an employee
of such Shareholder (a “Seconded Employee”) for any breach of fiduciary duty to
the JVC by such Shareholder, director, or Seconded Employee as a result of a
conflict of interest between the JVC and the Shareholder which appointed such
director or such Seconded Employee.
 
(b)        Each Shareholder acknowledges and agrees that in the event of any
such conflict of interest, each such Shareholder, director, or Seconded Employee
may act in the best interest of the Shareholder which appointed such director or
such Seconded Employee. This section entitles a Shareholder and its directors
and Seconded Employees to prefer the interests of the Shareholder over the
interests of the JVC or any other Shareholder, but does not permit: (i) action
taken solely to harm the JVC or another Shareholder, or (ii) any breach of this
Agreement or any of the Organizational Documents.
 
(c)        No director, employee of the JVC, or Seconded Employee shall be
obligated to reveal confidential or proprietary information belonging to either
Shareholder, without the consent of such Shareholder. No director or Seconded
Employee shall be obligated to recommend or take any action in such Person’s
position as a director or as a Seconded Employee that prefers the interests of
the JVC over the interests of an Shareholder, and each Shareholder and the JVC
hereby waives the fiduciary duty, if any, to such Shareholder or the JVC of such
Person in the event of any such conflict of interest.
 
(d)        Each Party hereby acknowledges that (i) each Shareholder regularly
utilizes the services of independent legal counsel of its choice (including
in-house counsel) (any such legal counsel, such Shareholder’s “Counsel”), (ii)
the JVC may request services of any Shareholder’s Counsel from time to time,
(iii) in connection with utilizing the services of any Shareholder’s Counsel,
the JVC may communicate information that is (or, but for the provisions of this
Section 18.11, would be) confidential or privileged (such information being
“Imparted Information”), and (iv) any Shareholder’s Counsel will in the future
represent such Shareholder as legal counsel in connection with a variety of
matters, including matters in which the interests of such Shareholder have
differed or will differ from, and have directly conflicted or will directly
conflict with, the interests of the JVC. Each Party hereby irrevocably (i)
consents to the representation of any Shareholder by its Counsel in all past,
present and
 
 
55

--------------------------------------------------------------------------------

 


future matters (including arbitration, litigation and other adversarial
proceedings), including matters in which the interests of any Shareholder differ
from or directly conflict with the interests of the JVC, notwithstanding any
conflict of interest or any disability of such Counsel that might otherwise
exist under applicable rules of professional responsibility (all of which are
hereby irrevocably waived) resulting from its provision of legal services to the
JVC with respect to the same, related or unrelated matters, (ii) agrees that any
Shareholder’s Counsel shall be free at any time to cease and desist from
providing legal services to the JVC in any circumstances and in connection with
any matter in which any such conflict of interest or potential disability exists
or may exist (or, but for the provisions of this Section 18.11, would or may
exist), (iii) agrees that none of the Parties and any Shareholder’s Counsel
shall be subject to any restriction or disability regarding the disclosure or
use of all or any part of the Imparted Information, including any disclosure or
use of the Imparted Information in a manner or for a purpose that is
inconsistent with or adverse to the interests of the JVC (including any
arbitration, litigation or other adversarial proceeding in which any Parties are
or may be adverse parties), other than any such restriction or disability
arising under the express provisions of any non-disclosure or other
confidentiality agreement, (iv) represents that it has obtained the advice of
independent counsel with respect to, and understands the potentially adverse
consequences of, the acknowledgments, consents, waivers and agreements set forth
in this Section 18.11, and knowingly and willingly assumes the resulting risks
associated with its past, present and future utilization by the JVC of any
Shareholder’s Counsel; and (v) agrees that it will not take any action, assert
any claim or defense, make any motion or take any position (including in
connection with any arbitration, litigation or other adversarial proceeding in
which any Parties are or may be adverse parties) that is inconsistent with the
provisions of this Section 18.11. For purposes of this Section 18.11, references
to any “Party” or any “Shareholder” are references to such Party or Shareholder,
as the case may be, and its direct and indirect parents and subsidiaries, if
any. Notwithstanding anything to the contrary contained in this Agreement, the
provisions of this Section 18.11 are for the benefit of, and may be enforced
directly by, any Shareholder’s Counsel.
 
18.12           IPO. The JVC shall not permit any IPO unless and until the
Parties have agreed in writing as to (i) which provisions, if any, in this
Agreement shall terminate upon the closing of such IPO and (ii) which
registration rights, if any, shall be granted by the JVC to the Shareholders
with respect to the Shareholders’ Shares.
 
18.13           Expenses. Except as specifically provided for in this Agreement,
each of the Parties shall bear its respective expenses, costs and fees
(including attorneys’ fees) in connection with the transactions contemplated
hereby, including the preparation, execution and delivery of this Agreement and
any agreement contemplated hereunder to be delivered at the Closing and
compliance herewith and therewith, whether or not the transactions contemplated
hereby or thereby shall be consummated.
 
18.14           Further Assurances. If, at any time after the date of this
Agreement, any further action is necessary or desirable to carry out the
purposes of this Agreement or any agreement contemplated hereunder to be
delivered at the Closing or to vest the JVC with full right, title and
possession to all assets, property, rights, privileges, powers and franchises
contemplated by this Agreement, each Party will and will cause its Affiliates to
take all such lawful and necessary action, so long as such action is consistent
with this Agreement. Without limiting the foregoing,
 
 
56

--------------------------------------------------------------------------------

 


each Shareholder undertakes to take all practicable steps (including the
exercise of votes it directly or indirectly controls at meetings of the Board
and meetings of the shareholders of the JVC) to ensure that the terms of this
Agreement are complied with and to take all reasonable steps to cause the Board
and the JVC to comply with its obligations hereunder.
 
18.15           Third Party Benefits. This Agreement shall be binding upon, and
inure to the benefit of, each of the Parties and their respective successors and
permitted assigns. Nothing contained in this Agreement, express or implied,
shall be deemed to confer any right or remedy upon, or obligate any Party to,
any person or entity other than the Parties and their respective successors and
permitted assigns.
 
18.16           Publicity. None of the Parties nor any of their Affiliates shall
issue any statement or communication to any third party regarding the subject
matter of this Agreement or the transactions contemplated hereby, including, if
applicable, the termination of this Agreement and the reasons therefor, without
the prior consent of the other parties; provided, however, that any Shareholder
may, after consultation with counsel and reasonable advanced notice to the other
Shareholder, make or cause to be made any press release or similar public
announcement or communication as may be required in the opinion of such counsel
to comply with the requirements of any applicable Laws or the rules or
regulations of the exchange or quotation system upon which any class or series
of its capital stock is listed or quoted or any body overseeing any such
exchange or quotation system. Notwithstanding the foregoing, the Shareholders
intend to make a mutually agreeable public announcement regarding this Agreement
after the execution of this Agreement.
 
18.17           Counterparts. This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
18.18           Interpretation. In this Agreement: (i) headings are for
convenience of reference only and shall not affect the interpretation of the
provisions of this Agreement except to the extent that the context otherwise
requires; (ii) words importing the singular shall include the plural and vice
versa; (iii) words denoting individuals shall include any form of entity and
vice versa; (iv) words denoting any gender shall include all genders; (v) where
any act, matter or thing is required by this Agreement to be performed or
carried out on a certain day and that day is not a Business Day, then that act,
matter or thing shall be carried out or performed on the next following Business
Day; (vi) unless specified otherwise, any reference herein to any Article,
Section, clause, sub-article, sub-clause or Exhibit shall be deemed to be a
reference to an Article, Section, clause, sub-article, sub-clause or Exhibit of
this Agreement; (vii) any reference to any agreement, document or instrument
shall refer to such agreement, document or instrument as amended, modified or
supplemented; (viii) the words “include,” “including” and the derivations
thereof shall not be limiting and shall be deemed to be followed by the phase
“without limitation”, (ix) where there is any inconsistency between the
definitions set out in this clause and the definitions set out in any Article,
Section, clause, sub-article, sub-clause or Exhibit, then for the purposes of
construing such Article, Section, clause, sub-article, sub-clause or Exhibit,
the definitions set out therein shall prevail, (x) references to “$” are to the
lawful currency of the United States, and (xi) where any provision is qualified
or phrased by reference to the ordinary course of business, such reference shall
be construed as meaning the customary course of business in the country
concerned.
 
 
57

--------------------------------------------------------------------------------

 


18.19           Limitation of Liability. EXCEPT FOR EACH PARTY'S OBLIGATIONS
REGARDING PROTECTION OF CONFIDENTIAL INFORMATION UNDER SECTION 10, NO PARTY
SHALL BE LIABLE FOR ANY INDIRECT, PUNITIVE, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
(INCLUDING LOSS OF BUSINESS, REVENUE, PROFITS, GOODWILL, USE, DATA, OR OTHER
ECONOMIC ADVANTAGE), HOWEVER THEY ARISE, WHETHER IN BREACH OF CONTRACT, BREACH
OF WARRANTY OR IN TORT, INCLUDING NEGLIGENCE, EVEN IF SUCH PARTY HAS PREVIOUSLY
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. LIABILITY FOR DAMAGES WILL BE
LIMITED AND EXCLUDED UNDER THIS SECTION 18.19 EVEN IF ANY EXCLUSIVE REMEDY
PROVIDED FOR FAILS OF ITS ESSENTIAL PURPOSE.
 
18.20           Cumulation of Remedies. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
Law.
 
18.21           English Language. All agendas, notices, other documentation
relating to (i) the JVC’s interaction with the Parties, (ii) documentation
provided to the Parties and (iii) interaction between the Shareholders,
including this Agreement, meetings of the Board and the Shareholders of the JVC,
and the JVC’s financial statements, shall be prepared in and entered into the
English language. In the event of any dispute concerning the construction or
meaning of this Agreement, the text of the Agreement as written in the English
language shall prevail over any translation of this Agreement that may have been
or will be made.
 
18.22           Equitable Relief. The Parties agree that irreparable damage
would occur if any provision of Sections 7, 8, 9, 10, 12, 13 and 17 of this
Agreement were not performed in accordance with the terms hereof and that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
such provisions or to enforce specifically the performance of such provisions
before any court of competent jurisdiction in addition to any other remedy to
which they are entitled.
 
18.23           Disclaimer of Agency.  This Agreement shall not be deemed to
constitute any Party the agent of the other Party or the JVC, nor shall it
constitute the JVC to be an agent of any of the Parties.
 
18.24           Additional Obligations.
 
(a)        Both AUO and AUO Taiwan shall be jointly and severally liable for any
and all obligations of AUO, AUO Taiwan and/or any of their respective controlled
Affiliates, as applicable, under this Agreement and/or any and all other
agreements delivered by AUO (or applicable controlled Affiliate thereof)
pursuant to this Agreement, in all cases as may be amended, restated,
supplemented or otherwise modified from time to time, such joint and several
obligations to be unconditional irrespective of any circumstances whatsoever
that might otherwise constitute a legal or equitable discharge or defense of
either AUO or AUO Taiwan.  For the avoidance of doubt, AUO and AUO Taiwan
acknowledge and agree that SPTL and/or the JVC (and their permitted successors
and assigns), as applicable, shall be entitled to pursue a claim against either
or both (whether concurrently or separately) of AUO and AUO Taiwan with respect
to any breach of such obligations of AUO, AUO Taiwan and/or any of their
respective controlled Affiliates, as applicable.  In connection with a claim
against AUO Taiwan under this Section 18.24, no setoff, counterclaim, reduction
or diminution of any


 
58

--------------------------------------------------------------------------------

 


obligation, or any defense of any kind or nature (other than the performance by
AUO or AUO Taiwan of its obligations hereunder) shall be available to AUO Taiwan
against SPTL and/or the JVC.  Without limiting the generality or effect of the
preceding sentences, each of AUO and AUO Taiwan hereby unconditionally waives,
to the extent permitted by applicable Law: (i) demand for payment, protest and
notice of nonpayment or dishonor; (ii) all other notices and demands, including
all notices that might be required by applicable Law or otherwise to preserve
any rights against the AUO and/or AUO Taiwan hereunder; (iii) any requirement of
diligence; (iv) any right to require the JVC and/or SPTL to first (A) resort for
payment or to proceed directly or at once against AUO, AUO Taiwan and/or the
applicable controlled Affiliate thereof or (B) to pursue any other remedy
against the AUO, AUO Taiwan and/or the applicable controlled Affiliate thereof;
(v) any modification of the obligations of AUO or AUO Taiwan or the agreements,
instruments or other documents governing such obligations; (vi) any substitution
or release of any other obligor of the obligations of AUO or AUO Taiwan (or any
collateral for such obligations); and (vii) any rights under the California
Civil Code in accordance with Section 2856 thereof.


(b)        Concurrently with the execution and delivery of this Agreement, SPTL
shall deliver or cause to be delivered to AUO a Guaranty, duly executed by
SunPower Corporation, under which SunPower Corporation will provide a guaranty
of the obligations of SPTL (and its applicable Affiliates) under this Agreement
and/or any and all other agreements delivered by SPTL (or applicable controlled
Affiliate thereof) pursuant to this Agreement, in all cases as may be amended,
restated, supplemented or otherwise modified from time to time.


[Signatures follow]
 
 
59

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized signatories as of the day and year first
written above.
 
AU OPTRONICS SINGAPORE PTE. LTD.
 
AU OPTRONICS CORPORATION
         
By:
/s/ James Chen
 
By:
/s/ James Chen
         
Name: 
James Chen
 
Name: 
James Chen
         
Title:
Director
 
Title:
Director
                   
SUNPOWER TECHNOLOGY, LTD.
 
SUNPOWER MALAYSIA MANUFACTURING SDN.BHD.
         
By:
/s/ Thomas H. Werner
 
By:
/s/ Thomas H. Werner
         
Name: 
Thomas H. Werner
 
Name: 
Thomas H. Werner
         
Title:
Director
 
Title:
Director



 
60

--------------------------------------------------------------------------------

 


Exhibit A


Form of License and Technology Transfer Agreement


 
 

--------------------------------------------------------------------------------

 
 
Form of License and Technology Transfer Agreement


 
LICENSE AND TECHNOLOGY TRANSFER AGREEMENT
 
This LICENSE AND TECHNOLOGY TRANSFER AGREEMENT (“Agreement”) is made and entered
into as of [_______ __], 2010, by and among (i) SunPower Technology, Ltd., a
company organized under the laws of the Cayman Islands (“SPTL”); (ii) AU
Optronics Singapore Pte. Ltd., a company organized under the laws of Singapore
(“AUO”); and (iii) SunPower Malaysia Manufacturing SDN.BHD., a company organized
under the laws of Malaysia (the “JVC”).  Each of SPTL, AUO and the JVC may be
referred to herein as a “Party” and together as the “Parties.”
 
RECITALS
 
WHEREAS, the Parties and AU Optronics Corporation, a company organized under the
laws of Taiwan, R.O.C., have entered into that certain Joint Venture Agreement
dated May 27, 2010 (“JVA”);
 
WHEREAS, pursuant to the JVA, the business purposes of the JVC are to
manufacture, sell and distribute Solar Cells (as defined below) to SPTL and AUO;
 
WHEREAS, the Parties desire to enter into an agreement pursuant to which each of
SPTL and AUO grants to the JVC certain rights under Intellectual Property (as
defined below) relating to the manufacture of Solar Cells, and the JVC grants to
each of SPTL and AUO certain rights to other Intellectual Property; and
 
WHEREAS, one of the conditions to the effectiveness of the JVA is that the
Parties shall have entered into this Agreement.
 
NOW, THEREFORE, in furtherance of the foregoing premises and in consideration of
the mutual covenants and obligations hereinafter set forth and in the JVA, and
based on the consideration set forth in the JVA, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound
hereby, do agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Capitalized terms not specifically defined in this Agreement shall have the
meanings assigned to them in the JVA.
 
1.1            “AUO Background Intellectual Property” means AUO Background
Patents and AUO Background Technology.
 
1.2            “AUO Background Patents” means those Patents Controlled by AUO or
any of its Affiliates as of the Closing Date applicable to the JVC Business.
 
 
 

--------------------------------------------------------------------------------

 


1.3            “AUO Background Technology” means all Intellectual Property
(excluding Patents) and Software Controlled by AUO or any of its Affiliates as
of the Closing Date applicable to the JVC Business.
 
1.4            “AUO Field” means industrial process streamlining and
manufacturing engineering, including supply chain management and logistics,
system analysis and techniques, production planning and control, facilities
design and work space design, statistical process control, operations
management, productivity improvement and materials management. For purpose of
clarity, the AUO Field does not include back contact, back junction,
monocrystalline photovoltaic solar cell devices, including the design and
manufacturing thereof .
 
1.5            “Controlled” means, with respect to any Intellectual Property,
possession by a Party of the ability (whether by ownership, license or
otherwise) to grant access, a license or a sublicense to such Intellectual
Property without violating the terms of any agreement or other arrangement with
any Third Party or requiring any payment to a Third Party.
 
1.6            “Have Made Rights” means the right to engage any third party to
research, develop, design and/or manufacturer Solar Cells.
 
1.7            “Improvement” means any improvement(s), enhancement(s),
refinement(s), derivative(s), modification(s), evolution(s) or combination(s) or
other new invention or discovery, whether patentable or unpatentable, deriving
from or otherwise relating to, in whole or in part, any of the SPTL Background
Intellectual Property and/or the AUO Background Intellectual Property that is
made, developed, invented, conceived and/or reduced to practice.
 
1.8            “Intellectual Property” means the rights associated with or
arising out of any of the following: (i)  Patents; (ii) Trade Secrets; (iii)
copyrights, copyrightable works, rights in databases, data collections, “moral”
rights, mask works, copyright registrations and applications therefor and
corresponding rights in works of authorship; and (iv) any similar, corresponding
or equivalent rights to any of the foregoing any where in the world.  For the
avoidance of doubt, Intellectual Property expressly excludes Trademarks.
 
1.9            “Invented” means made, developed, invented, conceived and/or
reduced to practice.
 
1.10          “JDP AUO Development” means any Improvement to the AUO Background
Intellectual Property or any Intellectual Property applicable to the AUO Field
(but not the SPTL Field), in each case that is Invented pursuant to a Joint
Development Program commenced under a JDP Agreement (as defined in Section 3.7
below) with an effective date before the earlier of (i) the second anniversary
of the Closing Date or (ii) the termination of the JVA.
 
1.11          “JDP SPTL Development” means any Improvement to the SPTL
Background Intellectual Property or any Intellectual Property applicable to the
SPTL Field (but not the AUO Field), in each case that is Invented pursuant to a
Joint Development Program commenced under a JDP Agreement with an effective date
before the earlier of (i) the second anniversary of the Closing Date or (ii) the
termination of the JVA.
 
 
2

--------------------------------------------------------------------------------

 


1.12          “Joint Development Program” or “JDP” means a development program
for any Step Modification.
 
1.13          “Joint Invention” means any Intellectual Property Invented jointly
by or on behalf of the JVC and/or any of its subsidiaries and either or both of
AUO and SPTL and/or any of their respective Affiliates during the Term that is
not a JDP SPTL Development, JVC SPTL Improvement, JDP AUO Development or JVC AUO
Improvement.
 
1.14          “JVA” has the meaning ascribed to it in the Recitals hereto.
 
1.15          “JVC AUO Improvement” means any Improvement to the AUO Background
Intellectual Property or any Intellectual Property applicable to the AUO Field
(but not the SPTL Field), in each case that is Invented by or on behalf of the
JVC or any of its subsidiaries before the earlier of (i) the second anniversary
of the Closing Date or (ii) the termination of the JVA.
 
1.16          “JVC Business” means the manufacture, sale and distribution of
Solar Cells to SPTL and/or AUO, expressly excluding the upstream polysilicon,
ingot, wafer manufacturing and downstream module manufacturing and systems
businesses.
 
1.17          “JVC Development” means any Intellectual Property Invented by or
on behalf of the JVC or any of its subsidiaries during the Term or pursuant to a
Joint Development Program that is not a JDP AUO Development, JVC AUO
Improvement, JDP SPTL Development, JVC SPTL Improvement or Joint Invention.
 
1.18          “JVC SPTL Improvement” means any Improvement to the SPTL
Background Intellectual Property or any Intellectual Property applicable to the
SPTL Field (but not the AUO Field), in each case that is Invented by or on
behalf of the JVC or any of its subsidiaries before the earlier of (i) the
second anniversary of the Closing Date or (ii) the termination of the JVA.
 
1.19          “Party(ies)” has the meaning ascribed to it in the Preamble
hereto.
 
1.20          “Patents” means all domestic and foreign patents, patent
applications and design registrations (including letters patent, industrial
designs and inventor’s certificates), together with all reissuances,
divisionals, continuations, continuations-in-part, revisions, renewals,
extensions, and reexaminations thereof, and any identified invention
disclosures.
 
1.21          “Recipient” has the meaning ascribed to it in Section 5.1 below.
 
1.22          “Software” means all computer software and code, including
assemblers, applets, compilers, source code, object code, development tools,
design tools, user interfaces and data, in any form or format, however fixed.
 
1.23          “Solar Cells” means flat plate solar cells using high-efficiency
back-contact, back-junction technology.
 
1.24          “SPTL Background Intellectual Property” means SPTL Background
Patents and SPTL Background Technology.
 
 
3

--------------------------------------------------------------------------------

 


1.25          “SPTL Background Patents” means all those Patents applicable to
the JVC Business for SPTL Generation C technology, as set forth in a list to be
mutually agreed upon in writing by the Parties, which list shall be supplemented
if any errors or omissions are discovered.
 
1.26          “SPTL Background Technology” means all Intellectual Property
(excluding Patents) and Software Controlled by SPTL or any of its Affiliates as
of the Closing Date applicable to the JVC Business for SPTL Generation C
technology.
 
1.27          “SPTL Field” means back contact, back junction, monocrystalline
photovoltaic solar cell devices, including the design and manufacturing thereof.
 
1.28          “Step Modification” means any (i) production tool modifications or
(ii) changes in sources of production tools relating to any production step or
any production step modification or elimination.
 
1.29          “Territory” means Malaysia.
 
1.30          “Third Party” means any entity other than SPTL, AUO, an Affiliate
of SPTL or AUO or the JVC or any of its subsidiaries.
 
1.31          “Trade Secrets” means trade secret rights and corresponding rights
in Confidential Information and other non-public information (whether or not
patentable), including ideas, formulas, compositions, inventor’s notes,
discoveries and improvements, know-how, manufacturing and production processes
and techniques, testing information, research and development information,
inventions, invention disclosures, unpatented blueprints, drawings,
specifications, designs, plans, proposals and technical data, business and
marketing plans, market surveys, market know-how and customer lists and
information.
 
1.32          “Trademarks” means trademarks, service marks, logos, trade dress
and trade names and domain names indicating the source of goods or services, and
other indicia of commercial source or origin (whether registered, common law,
statutory or otherwise), registrations and applications to register the
foregoing anywhere in the world and all goodwill associated therewith.
 
ARTICLE II
 
ASSIGNMENT


2.1            JDP SPTL Developments and JVC SPTL Improvements.  The JVC hereby
assigns and transfers to SPTL, and its successors and assigns, all worldwide
right, title and interest in and to any and all JDP SPTL Developments and JVC
SPTL Improvements, subject to the license expressly granted by SPTL to the JVC
under Section 3.1(a)(i) below.  In the event that AUO has or acquires any right,
title or interest in or to any JDP SPTL Development(s) and/or JVC SPTL
Improvement(s), AUO hereby assigns and transfers to SPTL, and its successors and
assigns, its entire worldwide right, title and interest in and to any and all
such JDP SPTL Developments and JVC SPTL Improvements, subject to the license
expressly granted by SPTL to AUO under Section 3.3(b) below.
 
 
4

--------------------------------------------------------------------------------

 


2.2            JDP AUO Developments and JVC AUO Improvements.  The JVC hereby
assigns and transfers to AUO, and its successors and assigns, all worldwide
right, title and interest in and to any and all JDP AUO Developments and JVC AUO
Improvements, subject to the license expressly granted by AUO to the JVC under
Section 3.1(b)(i) below.  In the event that SPTL has or acquires any right,
title or interest in or to any JDP AUO Development(s) and/or JVC AUO
Improvement(s), SPTL hereby assigns and transfers to AUO, and its successors and
assigns, its entire worldwide right, title and interest in and to any and all
such JDP AUO Developments and JVC AUO Improvements, subject to the license
expressly granted by AUO to SPTL under Section 3.2(b) below.
 
2.3            Further Assurances.  The JVC and each of AUO and SPTL, as
applicable, shall, without further consideration, execute and deliver any
assignments or other documents and take and perform any other actions reasonably
necessary to vest, perfect or confirm of record or otherwise, in SPTL and AUO,
as applicable, the ownership rights set forth in Sections 2.1 and 2.2 above and
Section 6.4(b) below and to assist SPTL and AUO, as applicable, or their
respective designees, to obtain and from time to time enforce and defend SPTL’s
and AUO’s respective rights under Sections 2.1 and 2.2 above, and to execute all
documents reasonably necessary for SPTL or AUO, as applicable, or their
respective designees, to do so.
 
ARTICLE III
 
LICENSES; RESTRICTIONS; JOINT DEVELOPMENT PROGRAMS
 
3.1            Licenses Granted to the JVC.
 
(a)           SPTL Background Intellectual Property, JDP SPTL Developments and
JVC SPTL Improvements.
 
(i)            License.  SPTL, on behalf of itself and its Affiliates, hereby
grants the JVC a non-exclusive, non-transferable, non-assignable, royalty-free
license, without the right to sublicense, under the SPTL Background Intellectual
Property, JDP SPTL Developments and JVC SPTL Improvements, to:  (1) manufacture
Solar Cells solely in connection with the JVC Business and solely in the
Territory; and (2) offer for sale and sell Solar Cells manufactured pursuant to
subsection (1) of this Section 3.1(a)(i) solely to SPTL (or applicable Affiliate
thereof) and AUO (or applicable Affiliate thereof) pursuant to the terms of the
SPTL Supply Agreement or the AUO Supply Agreement, respectively.  The license
granted in this Section 3.1(a)(i) shall expressly exclude any Have Made Rights.


(ii)            Transfer and Implementation.  SPTL shall assist the JVC in the
transfer and integration of the SPTL Background Technology into the JVC’s
manufacturing operations as set forth in Section 2.4(b)(vi) of the JVA.


(b)           AUO Background Intellectual Property, JDP AUO Developments and JVC
AUO Improvements.
 
(i)            License.  AUO, on behalf of itself and its Affiliates, hereby
grants the JVC a non-exclusive, non-transferable, non-assignable, royalty-free
license, without the right
 
 
5

--------------------------------------------------------------------------------

 
 
to sublicense, under the AUO Background Intellectual Property, JDP AUO
Developments and JVC AUO Improvements, to:  (1) manufacture Solar Cells solely
in connection with the JVC Business and solely in the Territory; and (2) offer
for sale and sell Solar Cells manufactured pursuant to subsection (1) of this
Section 3.1(b)(i) solely to SPTL (or applicable Affiliate thereof) and AUO (or
applicable Affiliate thereof) pursuant to the terms of the SPTL Supply Agreement
or the AUO Supply Agreement, respectively.  The license granted in this Section
3.1(b)(i) shall expressly exclude any Have Made Rights.
 
(ii)            Transfer and Implementation.  AUO shall assist the JVC in the
transfer and integration of the AUO Background Technology into the JVC’s
manufacturing operations as set forth in Section 2.4(c)(iv) of the JVA.


3.2           Licenses Granted to SPTL.
 
(a)           JVC Developments and Joint Inventions.  The JVC, on behalf of
itself and its subsidiaries, hereby grants SPTL a non-exclusive, worldwide,
perpetual, non-terminable (except as expressly set forth in Section 6.2 below),
fully paid-up, royalty-free license, with the right to sublicense, under the JVC
Developments and the JVC’s rights in and to any Joint Inventions not jointly
owned by SPTL for any and all purposes.  The license granted in this Section
3.2(a) shall expressly include Have Made Rights.
 
(b)           JDP AUO Developments and JVC AUO Improvements.  AUO, on behalf of
itself and its Affiliates, hereby grants SPTL a non-exclusive, worldwide,
perpetual, non-terminable (except as expressly set forth in Section 6.2 below),
fully paid-up, royalty-free license, with the right to sublicense, under the JDP
AUO Developments and JVC AUO Improvements for any and all purposes.  The license
granted in this Section 3.2(b) shall expressly include Have Made Rights.
 
3.3           Licenses Granted to AUO.
 
(a)           JVC Developments and Joint Inventions.  The JVC, on behalf of
itself and its subsidiaries, hereby grants AUO a non-exclusive, worldwide,
perpetual, non-terminable (except as expressly set forth in Section 6.2 below),
fully paid-up, royalty-free license, with the right to sublicense, under the JVC
Developments and the JVC’s rights in and to any Joint Inventions not jointly
owned by AUO for any and all purposes, but expressly excluding any and all
rights, including any  use or practice, in connection with the manufacturing of
photovoltaic solar cells with greater than twenty percent (20%) efficiency
within ten (10) years of the Closing Date.  The license granted in this Section
3.3(a) shall expressly include Have Made Rights.
 
(b)           JDP SPTL Developments and JVC SPTL Improvements.  SPTL, on behalf
of itself and its Affiliates, hereby grants AUO a non-exclusive, worldwide,
perpetual, non-terminable (except as expressly set forth in Section 6.2 below),
fully paid-up, royalty-free license, with the right to sublicense, under the JDP
SPTL Developments and JVC SPTL Improvements for any and all purposes, but
expressly excluding any and all rights, including any use or practice, in
connection with the manufacturing of photovoltaic solar cells with greater than
twenty percent (20%) efficiency within ten (10) years of the Closing Date.  The
license granted in this Section 3.3(b) shall expressly include Have Made Rights.
 
 
6

--------------------------------------------------------------------------------

 


3.4           Limitations and Obligations.
 
(a)           Each Party agrees to use its commercially reasonable efforts to
neither perform nor permit any act which reasonably could be expected to
jeopardize or be detrimental to the validity, enforceability or scope of the
owning Party’s rights licensed to the other Party(ies) hereunder; provided,
however, that nothing contained herein shall be construed as obligating any
owning Party to obtain, maintain or enforce any Intellectual Property rights
licensed hereunder.
 
(b)           Nothing herein shall be construed as granting any Party, by
implication, estoppel or otherwise, any license or other right in, to or under
any Intellectual Property or Software, including any license or other right in,
to or under any Patent(s) held by a Party that may block and/or limit the
exercise of the ownership rights granted in Article II above and/or the license
rights granted in this Article III, except for those rights expressly granted
hereunder.  As among the Parties:  (i) SPTL shall have sole and exclusive
ownership of the SPTL Background Intellectual Property, JDP SPTL Developments
and JVC SPTL Improvements; (ii) AUO shall have sole and exclusive ownership of
the AUO Background Intellectual Property, JDP AUO Developments and JVC AUO
Improvements; (iii) the JVC shall have sole and exclusive ownership of the JVC
Developments; and (iv) the inventing Parties (with inventorship being determined
under United States patent law) shall own an undivided interest in and to each
Joint Invention, and except to the extent a particular Party is restricted by
the licenses granted to the other Party and/or the other covenants contained in
this Agreement or the JVA, (1) each joint owner shall be entitled to practice,
and grant to Third Parties and its Affiliates, in the case of SPTL and AUO, or
its subsidiaries, in the case of the JVC, the right to use and practice all
Joint Inventions to which it is a joint owner without restriction or an
obligation to account to the other joint owner(s), and (2) the other joint
owners shall consent, without additional consideration, to any and all such
licenses.
 
(c)           Except as expressly set forth herein, none of the Parties makes
any warranty or representation to any other Party (i) as to the validity,
enforceability or scope of any class or type of any of the Intellectual Property
assigned or licensed hereunder, or (ii) that any manufacture, sale, lease, use
or other disposition of any Solar Cells using or incorporating any Intellectual
Property licensed hereunder will be free from infringement of any Patent rights
or other Intellectual Property rights of any Person.
 
3.5           Delivery Obligations and Technical Review and Transfer.
 
(a)           Delivery.  Upon a licensee Party’s written request from time to
time, each licensor Party shall promptly deliver to the requesting licensee
Party, on media reasonably specified by the licensee Party and at the licensee
Party’s expense, a copy of any Intellectual Property licensed to the licensee
Party hereunder.
 
(b)           Technical Review and Transfer.  The JVC shall, on a quarterly
basis, conduct knowledge and technology transfer sessions with SPTL’s technical
team pursuant to the terms and conditions to be mutually agreed upon in writing
by the Parties. AUO shall have the right to designate personnel to attend such
sessions and have access to information arising from or in connection with such
sessions.
 
 
7

--------------------------------------------------------------------------------

 


3.6           Patent Matters.  SPTL shall have the first right, but not the
obligation, to direct and control the preparation, filing, prosecution,
issuance, maintenance (including interference, opposition and similar Third
Party proceedings before the relevant patent office), enforcement and defense of
any Patents (collectively, “Patent Matters”) in the JVC
Developments.  Otherwise, (a) for Joint Inventions owned by the JVC and SPTL,
SPTL shall direct and control all Patent Matters at its cost, (b) for Joint
Inventions owned by the JVC and AUO, AUO shall direct and control all Patent
Matters at its cost, and (c) each of SPTL and AUO shall direct and control all
Patent Matters for the Intellectual Property owned solely by it pursuant to this
Agreement at its cost.  All of the foregoing shall be as otherwise described in
and governed by the terms and conditions of the IP Services Agreement.
 
3.7           Joint Development Programs.  In the event the JVC wishes to
develop or implement a Step Modification(s), it shall notify SPTL and AUO in
writing, specifying the proposed Step Modification(s) in sufficient detail to
permit evaluation of same.  If SPTL agrees to such Step Modification(s) (which
agreement not to be unreasonably withheld), SPTL, the JVC and, if applicable,
AUO shall enter into an agreement governing the a Joint Development Program
directed toward such Step Modification(s) and the rights and obligations of the
each applicable Party with respect thereto substantially in a form mutually
agreed upon in writing by the Parties (each, a “JDP Agreement”).  In the event
of a conflict between the terms of this Agreement and a JDP Agreement, the terms
of this Agreement shall govern, unless the JDP Agreement expressly refers to and
supersedes the conflicting provision contained herein.  For the avoidance of
doubt, the JVC may not develop or implement a Step Modification without SPTL’ss
express written consent, which shall not be unreasonably withheld.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES; LIMITATION OF LIABILITY.
 
4.1           Representations and Warranties.
 
(a)           The representations and warranties of SPTL under Section 16
(Representations and Warranties of SPTL) of the JVA and of AUO under Section 15
(Representations and Warranties of AUO) of the JVA are hereby incorporated by
reference, as if fully set forth herein.
 
(b)           Each Party represents and warrants to each other Party that it has
the right to grant all applicable ownership and license rights provided
hereunder and that it has not and shall not enter into any agreement that would
preclude it from fulfilling its obligations under this Agreement.
 
4.2           Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN SECTION 4.1 ABOVE OR
IN THE JVA, NONE OF THE PARTIES MAKES ANY WARRANTIES, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE WITH RESPECT TO THE RIGHTS AND LICENSES GRANTED BY IT
HEREUNDER, AND EXPRESSLY DISCLAIMS IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT OF THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS.
 
 
8

--------------------------------------------------------------------------------

 


ARTICLE V
 
CONFIDENTIALITY
 
The provisions of Section 10 (Confidentiality) of the JVA are hereby
incorporated by reference, and shall apply to this Agreement as if the text of
such provisions were set forth in their entirety in this Agreement.  For the
avoidance of doubt, as among the Parties, all Confidential Information relating
to:  (i) the SPTL Background Intellectual Property, JDP SPTL Developments and
JVC SPTL Improvements shall be SPTL’s Confidential Information; (ii) the AUO
Background Intellectual Property, JDP AUO Developments and JVC AUO Improvements
shall be AUO’s Confidential Information; (iii) the JVC Developments shall be the
JVC’s Confidential Information; and (iv) the Joint Inventions shall be the
Confidential Information of the owning Parties.
 
ARTICLE VI
 
TERM AND TERMINATION
 
6.1           Term.  This Agreement shall commence upon the Closing Date and
shall remain in full force and shall automatically terminate upon dissolution of
the JVC or otherwise in accordance with the terms of this Article VI.
 
6.2           Termination of Licenses for Cause.
 
(a)           Breach.  If a Party fails to comply with a material term of this
Agreement or the JVA and such failure remains uncured for a period of sixty (60)
days after such licensed Party receives written notice describing such failure
in reasonable detail (or a period of thirty (30) days in the event such notice
is based upon a breach of (i) an assignment obligation set forth in Article II
above, (ii) the terms and scope of a license granted under Article III above or
(iii) a Party’s confidentiality obligations set forth in Article V above), the
rights and licenses granted to such breaching Party pursuant to Sections
3.1(a)(i), 3.1(b)(i), 3.2 and/or 3.3 above, as applicable, shall automatically
terminate.
 
(b)           Bankruptcy.  Upon the occurrence of a Bankruptcy Event with
respect to any Party or a receiver is appointed for all of any Party’s property
and assets or any Party makes a general assignment for the benefit of creditors,
or any Party becomes a debtor in a case under any applicable statute relating to
bankruptcy or becomes the subject of any other bankruptcy or similar proceeding
for the general adjustment of its debts (and in the case of an involuntary
proceeding filed against such Party, such proceeding is not discharged or
dismissed within sixty (60) days), the rights and licenses granted to such Party
pursuant to Sections 3.1(a)(i), 3.1(b)(i), 3.2 and/or 3.3 above, as applicable,
shall automatically terminate.
 
Without derogating in any way from the generality of this clause and the
definition of “Bankruptcy Events”, the following events, if they occur with
respect to JVC, shall be deemed to be Bankruptcy Events:


 
9

--------------------------------------------------------------------------------

 


 
(i)            if any step or action is taken or a resolution is passed for the
winding up, dissolution or liquidation of the JVC or a petition for winding up
is presented against the JVC; or


(ii)           if the JVC becomes insolvent, is unable to pay its debts as they
fall due, stops, suspends or threatens to stop or suspend payment of all or a
material part of its debts, begins negotiations or takes any proceeding or other
step with a view to readjustment, rescheduling or deferral of all or any part of
its indebtedness.


6.3           Termination of JVC’s Rights for Certain Events.
 
Unless otherwised agreed by the Parties, if the JVC undergoes a change of
control or ownership which the JVC’s majority shares is transferred to a third
party other than SPTL and AUO or other restructuring altering the JVC’s
structure which is entirely controlled by SPTL and/or AUO or any violation of
Section 7.6 , each of SPTL and AUO shall have the right, upon written notice to
the other Parties, to immediately terminate the rights and licenses granted by
it to the JVC under Article III above.
 
6.4           Effect of Termination.
 
(a)           Termination of this Agreement shall not (i) relieve any Party of
any obligation accruing to such Party prior to such termination, or (ii) result
in the waiver of any right or remedy by a Party accruing to such Party prior to
such termination.
 
(b)           Upon the termination of this Agreement or upon termination of the
JVC’s rights and licenses pursuant to Section 6.2 or 6.3 above:  (i) all rights
and licenses granted to the JVC pursuant to Section 3.1 shall automatically
terminate; (ii) the JVC shall assign its entire right, title and interest in, to
and under the JVC Developments and the Joint Inventions primarily relating to
the AUO Field to AUO, subject to the pre-existing license granted to SPTL
pursuant to Section 3.2(a) above (unless earlier terminated pursuant to Section
6.2 above); (iii) the JVC shall assign its entire right, title and interest in,
to and under the JVC Developments and the Joint Inventions not assigned to AUO
pursuant to subsection (ii) of this Section 6.4(b) to SPTL, subject to the
pre-existing license granted to AUO pursuant to Section 3.3(a) above (unless
earlier terminated pursuant to Section 6.2 above); and (iv) the rights and
licenses granted in Sections 3.2(b) and 3.3(b) shall survive (unless earlier
terminated pursuant to Section 6.2 above).  For the avoidance of doubt,
notwithstanding the termination of this Agreement or Section 6.5 below, the
surviving licenses referenced in subsections (ii), (iii) and (v) of this Section
6.4(b) shall continue to be governed by the applicable terms of this
Agreement.  In the event the Parties have not reached agreement on the
characterization of any JVC Developments or Joint Inventions (i.e., whether or
not it relates to the AUO Field) within thirty (30) days of termination of this
Agreement or termination of the JVC’s rights and licenses pursuant to Section
6.2 or 6.3 above, the matter shall be resolved pursuant to the dispute
resolution procedures set forth in Section 1.4 of the IP Services Agreement.
 
6.5           Survival.  Sections 3.4, 6.4 and 6.5 and Articles II, IV, V and
VII herein shall survive termination of this Agreement for as long as necessary
to permit their full discharge.
 
 
10

--------------------------------------------------------------------------------

 


ARTICLE VII
 
MISCELLANEOUS
 
7.1           Governing Law and Dispute Resolution.  This Agreement, and the
rights and obligations of the Parties hereunder, shall be interpreted and
governed in accordance with the laws of the State of California, without giving
effect to its conflict of laws provisions.  Any disputes incapable of being
resolved by mutual agreement of the Parties shall be handled in accordance with
Section 18.2 (Arbitration) of the JVA.
 
7.2           Notices.  All notices, demands, requests, consents or other
communications hereunder shall be transmitted in accordance with Section 18.3
(Notices) of the JVA.
 
7.3           Entire Agreement.  This Agreement, together with the JVA and all
Annexes, Exhibits and Schedules hereto and thereto, are intended to embody the
final, complete and exclusive agreement between the Parties with respect to the
matters addressed herein; are intended to supersede all prior agreements,
understandings and representations written or oral, with respect thereto,
including the Existing Confidentiality Agreement; and may not be contradicted by
evidence of any such prior or contemporaneous agreement, understanding or
representation, whether written or oral.
 
7.4           Amendment.  This Agreement shall not be modified, amended,
canceled or altered in any way, and may not be modified by custom, usage of
trade or course of dealing, except by an instrument in writing signed by each
Party.  All amendments or modifications of this Agreement shall be binding upon
the Parties despite any lack of consideration so long as the same shall be in
writing and executed by the Parties.
 
7.5           Waiver.  The performance of any obligation required of a Party
hereunder may be waived only by a written waiver signed by the other Party, and
such waiver shall be effective only with respect to the specific obligation
described.  The waiver by either Party of a breach of any provision of this
Agreement by the other Party shall not operate or be construed as a waiver of
any subsequent breach of the same provision or another provision of this
Agreement.
 
7.6           Assignment.  Neither this Agreement, nor any rights under this
Agreement, may be assigned or otherwise transferred by any Party, in whole or in
part, whether voluntary, or by operation of law, except, with respect to a Party
that is an original signatory to this Agreement on the date of this Agreement,
in connection with a change of control of such Party (whether by means of a
merger, consolidation, purchase of substantially all the stock or assets,
reorganization or similar transaction or series of transactions).  Subject to
the foregoing, this Agreement will be binding upon and inure to the benefit of
each Party and its respective successors and permitted assigns.
 
7.7           Severability.  In the event that any term, condition or provision
of this Agreement is held to be or become invalid or be a violation of any
applicable Law, statute or regulation, the same shall be deemed to be deleted
from this Agreement and shall be of no force and effect and the Agreement shall
remain in full force and effect as if such term, condition or provision had not
originally been contained in this Agreement.  The validity and enforceability of
the other
 
 
11

--------------------------------------------------------------------------------

 
 
provisions shall not be affected thereby.  In such case or in the event that
this Agreement should have a gap, the Parties shall agree on a valid and
enforceable provision completing this Agreement, coming as close as possible to
the economic intentions of the Parties.  In the event of a partial invalidity,
the Parties agree that this Agreement shall remain in force without the invalid
part.  This shall also apply if parts of this Agreement are partially invalid.


7.8           Expenses.  Except as specifically provided for in this Agreement,
each of the Parties shall bear its respective expenses, costs and fees
(including attorneys’ fees) in connection with the transactions contemplated
hereby, including the preparation, execution and delivery of this Agreement and
an exhibits hereto and compliance herewith and therewith.
 
7.9           Third Party Benefits.  This Agreement shall be binding upon, and
inure to the benefit of, each of the Parties and their respective successors and
permitted assigns.  Nothing contained in this Agreement, express or implied,
shall be deemed to confer any right or remedy upon, or obligate any Party to,
any person or entity other than the Parties and their respective successors and
permitted assigns.
 
7.10          Counterparts.  This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
7.11          Interpretation.  In this Agreement: (i) headings are for
convenience of reference only and shall not affect the interpretation of the
provisions of this Agreement except to the extent that the context otherwise
requires; (ii) words importing the singular shall include the plural and vice
versa; (iii) words denoting individuals shall include any form of entity and
vice versa; (iv) words denoting any gender shall include all genders; (v) where
any act, matter or thing is required by this Agreement to be performed or
carried out on a certain day and that day is not a Business Day, then that act,
matter or thing shall be carried out or performed on the next following Business
Day; (vi) unless specified otherwise, any reference herein to any Article,
Section, clause, sub-article, sub-clause, Schedule or Exhibit shall be deemed to
be a reference to an Article, Section, clause, sub-article, sub-clause, Schedule
or Exhibit of this Agreement; (vii) any reference to any agreement, document or
instrument shall refer to such agreement, document or instrument as amended,
modified or supplemented; (viii) the words “include,” “including” and the
derivations thereof shall not be limiting and shall be deemed to be followed by
the phase “without limitation;” and (ix) where there is any inconsistency
between the definitions set out in this clause and the definitions set out in
any Article, Section, clause, sub-article, sub-clause, Schedule or Exhibit, then
for the purposes of construing such Article, Section, clause, sub-article,
sub-clause, Schedule or Exhibit, the definitions set out therein shall prevail.
 
7.12          Cumulation of Remedies.  The rights and remedies provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
Law.
 
7.13          English Language.  All agendas, notices, other documentation
relating to (i) documentation provided to the Parties and (ii) interaction
between and/or among the Parties, including this Agreement, shall be prepared in
and entered into the English language.  In the event of any dispute concerning
the construction or meaning of this Agreement, the text of the
 
 
12

--------------------------------------------------------------------------------

 
 
Agreement as written in the English language shall prevail over any translation
of this Agreement that may have been or will be made.
 
7.14          Equitable Relief.  The Parties agree that irreparable damage would
occur if any provision of Articles II, III and V of this Agreement were not
performed in accordance with the terms hereof and that the Parties shall be
entitled to an injunction or injunctions to prevent breaches of such provisions
or to enforce specifically the performance of such provisions before any court
of competent jurisdiction in addition to any other remedy to which they are
entitled.
 
7.15          Disclaimer of Agency.   This Agreement shall not be deemed to
constitute any Party the agent of the other Party or the JVC, nor shall it
constitute the JVC to be an agent of any of the Parties.
 
7.16          Rules of Construction.  The Parties agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the Party drafting such agreement or
document.
[Signatures follow]
 
 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, SPTL, AUO and the JVC have caused this Agreement to be
signed by their respective duly authorized representatives as of the date first
set forth above.
 
 
SUNPOWER TECHNOLOGY, LTD.
 
AU OPTRONICS SINGAPORE PTE. LTD.
                   
By:
   
By:
           
Name: 
   
Name: 
           
Title:
   
Title:
                     
SUNPOWER MALAYSIA MANUFACTURING SDN.BHD.
                         
By:
                 
Name:
                 
Title:
       

 
 
14

--------------------------------------------------------------------------------

 
 
Exhibit B


Form of SPTL Supply Agreement


 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
 
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 

 
Form of SPTL Supply Agreement


SUPPLY AGREEMENT
 
THIS SUPPLY AGREEMENT (this “Agreement”) is made as of [____________], 2010 (the
“Effective Date”), by and among SunPower Malaysia Manufacturing SDN.BHD., a
company organized under the laws of Malaysia (the “JVC”), SunPower Systems Sarl,
a company organized under the laws of Switzerland (“SPSW”), and AU Optronics
Singapore Pte. Ltd., a company organized under the laws of Singapore
(“AUO”).  The JVC, SPSW and AUO are each referred to herein as a “Party” and
together as the “Parties.”  Capitalized terms used but not defined in this
Agreement or in Schedule 1 to this Agreement shall have the meanings ascribed to
them in the JVA (as defined below).
 
RECITALS
 
WHEREAS, the JVC, AUO, SunPower Technology, Ltd., a company organized under the
laws of the Cayman Islands (“SPTL”), and AU Optronics Corporation, a company
organized under the laws of Taiwan, R.O.C., have entered into that certain Joint
Venture Agreement dated as of May 27, 2010 (the “JVA”);
 
WHEREAS, pursuant to the JVA, the business purposes of the JVC are to
manufacture, sell and distribute flat plate solar cells using high-efficiency
back contact, back-junction technology (“Product(s)”) to each of SPTL (or
applicable Affiliate thereof) and AUO;
 
WHEREAS, SPSW and SPTL are Affiliates;
 
WHEREAS, the Parties desire to enter into an agreement pursuant to which the JVC
supplies Product to SPSW; and
 
WHEREAS, one of the conditions to the effectiveness of the JVA is that the
Parties shall have entered into this Agreement.
 
NOW, THEREFORE, in furtherance of the foregoing premises and in consideration of
the mutual covenants and obligations hereinafter set forth and in the JVA, and
based on the consideration set forth in this Agreement and the JVA, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound hereby, do agree as follows:
 
1. 
SCOPE OF AGREEMENT.

 
1.1
Affiliated Companies.  SPSW and its Affiliates may purchase Product under the
terms of this Agreement.  Submission of a Purchase Order referencing this
Agreement and the issuance of an order acknowledgment is deemed to constitute
acceptance of the terms of this Agreement by the applicable Affiliate.  For
purposes of this Agreement “Buyer” shall refer to either SPSW or its Affiliate
issuing a Purchase Order.

 
1.2
Master Agreement Structure. The Parties acknowledge that this Agreement shall
not constitute a commitment to purchase any particular quantity of Products or
services.

 
 
- 1 -

--------------------------------------------------------------------------------

 

Except as provided in Section 2.8, Buyer shall only be committed to purchase
Products and the JVC shall only be committed and authorized to ship Products to
Buyer when Buyer has tendered a Purchase Order.  Notwithstanding the foregoing,
the JVC shall offer for sale to Buyer, in the fiscal years specified, the
following percentage of the JVC’s aggregate Product manufacturing capacity on
any six-month period as is set forth in the Initial Annual Operating Plan or the
Initial Mid-Year Operating Plan, as applicable:  95% in 2010, 90% in 2011, 85%
in 2012 and 80% in 2013 or in any fiscal year thereafter.
 
2.
FORECASTS AND PURCHASE ORDERS.

 
2.1
Initial Annual Operating Plan.  The JVC will provide Buyer with an initial
production forecast, issued at least 8 weeks prior to the first day of each
fiscal year, which sets forth the JVC’s good faith estimate of the aggregate
amount of Product that the JVC will produce in such year on a monthly basis (the
“Initial Annual Operating Plan”).

 
2.2
Annual Demand Forecast.  Buyer will provide the JVC with an annual demand
forecast, issued at least 7 weeks prior to the first day of each fiscal year,
which sets forth Buyer’s Product demand for such fiscal year on a monthly basis
(the “Annual Demand Forecast”); provided, however, that for any fiscal year,
such demand shall not exceed the amount of Product set forth in the Initial
Annual Operating Plan for such year or that the JVC is obligated to provide to
Buyer in such year pursuant to Section 1.2.  The difference between Buyer’s
Product allocation and Annual Demand Forecast shall be known as the “SPSW
Unsubscribed Annual Forecast.”   If Buyer’s Annual Demand Forecast is less than
Buyer’s Product allocation for the first six months in any year pursuant to
Section 1.2, then during the term of that certain Supply Agreement among the
JVC, AUO and SPTL dated f even date herewith (“AUO Supply Agreement”), the JVC
shall deliver notice to AUO that it or may subscribe to purchase the SPSW
Unsubscribed Annual Forecast with respect to such six months.  AUO shall confirm
in writing within 7 days whether it will purchase all or a portion of the SPSW
Unsubscribed Annual Forecast.  If AUO’s Product demand for the first six months
of any fiscal year (the “AUO Annual Demand Forecast”) pursuant to the AUO Supply
Agreement is less than AUO’s Product allocation for such six month period
pursuant to the AUO Supply Agreement, then during the term of this Agreement,
the JVC shall deliver notice to Buyer that it may subscribe to purchase the
difference between such Product allocation and the AUO Annual Demand Forecast
(the “AUO Unsubscribed Annual Forecast”) with respect to the applicable six
month period of such AUO Annual Demand Forecast.  Buyer shall confirm in writing
within 7 days whether it will purchase all or a portion of the AUO Unsubscribed
Annual Forecast.

 
2.3
Final Annual Operating Plan.  The JVC will provide Buyer with an annual
production forecast, issued at least 5 weeks prior to the first day of each
fiscal year, setting forth the JVC’s revised estimate of aggregate amount of
Product that the JVC will produce in such year, which shall not exceed the
aggregate amount of Product subscribed for by Buyer and AUO pursuant to Section
2.2 (the “Final Annual Operating Plan”).  The Final Annual Operating Plan shall
have been approved by the Board prior to its delivery to Buyer.  If AUO elects
not to purchase all of the SPSW Unsubscribed Annual Forecast for any six month
period or if Buyer elects not to purchase all of the AUO Unsubscribed Annual
Forecast for any six month period pursuant to Section 2.2, then the JVC shall
use best efforts to minimize Fixed and Variable Costs for such six month period.

 
 
- 2 -

--------------------------------------------------------------------------------

 

2.4
Initial Mid-Year Operating Plan.  The JVC will provide Buyer with an initial
production forecast, issued at least 8 weeks prior to the first day of the third
fiscal quarter, which sets forth the JVC’s good faith estimate of the aggregate
amount of Product that the JVC will produce in the third and fourth quarter of
such fiscal year on a monthly basis (the “Initial Mid-Year Operating Plan”).

 
2.5
Mid-Year Demand Forecast.  Buyer will provide the JVC with a demand forecast,
issued at least 7 weeks prior to the first day of the third fiscal quarter,
which sets forth Buyer’s Product demand for the third and fourth quarter of such
fiscal year on a monthly basis (the “Mid-Year Demand Forecast”); provided,
however, that for any six month period, such demand shall not exceed the amount
of Product set forth in the Initial Mid-Year Operating Plan or the amount that
the JVC is obligated to provide to Buyer over the applicable six month period
pursuant to Section 1.2.  The difference between Buyer’s Product allocation for
any six month period and Mid-Year Demand Forecast for such period shall be known
as the “SPSW Unsubscribed Mid-Year Forecast.”   If Buyer’s Mid-Year Demand
Forecast is less than Buyer’s Product allocation for the applicable six month
period pursuant to Section 1.2, then during the term of the AUO Supply
Agreement, the JVC shall deliver notice to AUO that it may subscribe to purchase
the SPSW Unsubscribed Mid-Year Forecast with respect to such six month
period.  AUO shall confirm in writing within 7 days whether it will purchase all
or a portion of the SPSW Unsubscribed Mid-Year Forecast with respect to the
following six months.  If AUO’s Product demand for the last six months of any
year (the “AUO Mid-Year Demand Forecast”) pursuant to the AUO Supply Agreement
is less than AUO’s Product allocation for such six period pursuant to the AUO
Supply Agreement, then during the term of this Agreement, the JVC shall deliver
notice to Buyer that it may subscribe to purchase the difference between such
Product allocation and the AUO Mid-Year Demand Forecast (the “AUO Unsubscribed
Mid-Year Forecast”) with respect to the applicable six month period of such AUO
Mid-Year Demand Forecast.  Buyer shall confirm in writing within 7 days whether
it will purchase all or a portion of the AUO Unsubscribed Mid-Year Forecast with
respect to the following six months.

 
2.6
Final Mid-Year Operating Plan.  The JVC will provide Buyer with a production
forecast, issued at least 5 weeks prior to the first day of the third fiscal
quarter, which sets forth the JVC’s revised estimate of aggregate amount of
Product that the JVC will produce in the third and fourth quarter of such fiscal
year, on a monthly basis, which shall not exceed the aggregate amount of Product
subscribed for by Buyer and AUO pursuant to Section 2.5 (the “Final Mid-Year
Operating Plan”).  The Final Mid-Year Operating Plan shall have been approved by
the Board prior to its delivery to Buyer.  If AUO elects not to purchase all of
the SPSW Unsubscribed Annual Forecast for any six month period or if Buyer
elects not to purchase all of the AUO Unsubscribed Mid-Year Forecast for any six
month period pursuant to Section 2.5, then the JVC shall use best efforts to
minimize Fixed and Variable Costs for such six month period.

 
2.7
Monthly Demand Allocation.  The JVC will deliver to Buyer a demand allocation
once per month, which sets forth the aggregate amount of Product that the JVC
expects to produce during the following month and sets forth the amount of
Product to be purchased by Buyer and AUO during such month based on the JVC’s
expected production and each of Buyer’s and AUO’s percentage of aggregate
Product demand for such month pursuant

 
 
- 3 -

--------------------------------------------------------------------------------

 

to Sections 2.2 and 2.5 of this Agreement and the AUO Supply Agreement, as
applicable for such month (the “Monthly Demand Allocation”).  The Monthly Demand
Allocation for any month shall be issued at least four weeks prior to the
commencement of such month.  Notwithstanding anything contained in this
Agreement to the contrary, AUO and Buyer may reallocate their respective Product
allocations as they may agree in writing from time to time, and the JVC agrees
to honor any such reallocations and adjust Buyer’s and AUO’s Product allocations
accordingly in the Monthly Demand Allocation.
 
2.8
Purchase Order.  Buyer shall deliver a Purchase Order to the JVC in the first
week of the then current month to confirm purchase commitments consistent with
the Monthly Demand Allocation for the subsequent month of such Monthly Demand
Allocation.  Purchase Orders are a binding commitment to purchase Product.  The
JVC shall deliver a formal acknowledgement and acceptance within two business
days from the date the Purchase Order was sent to the JVC.  In the event that
the JVC does not receive a Purchaser Order from Buyer with respect to any given
month within the first 10 days of the prior month, Buyer shall be obligated in
such given month to purchase an amount of Product consistent with the Monthly
Demand Allocation for such month.  Buyer and AUO shall meet with the JVC monthly
to review updated monthly production forecasts and rescheduling of planned
production and shipments.

 
2.9
Binning and Testing.  The JVC shall bin and test solar cells manufactured by the
JVC in accordance with SPTL Document Numbers *** and ***or as mutually agreed
upon in writing by the Parties.  Solar cells sorted into different bins but
still conforming to applicable specifications shall be allocated between Buyer
and AUO in accordance with Section 1.2 and Sections 2.1-2.10 of this Agreement
and the AUO Supply Agreement.

 
2.10
Additional Allocations. The JVC shall offer to sell solar cells manufactured by
the JVC that do not satisfy the specifications set forth in Section 2.9,
including scrap cells (collectively “Offspec Cells”), and such Offspec Cells
shall be allocated between Buyer and AUO consistent with their respective
allocations  pursuant to Section 1.2 and Sections 2.1-2.10 of this Agreement and
the AUO Supply Agreement.  If the JVC manufactures more cells during a month
than otherwise previously ordered by Buyer and AUO, then Buyer and AUO will
purchase their respective allocations pursuant to Section 1.2 and Sections 2.2,
2.5, 2.7, 2.8 and 2.9 of this Agreement and the AUO Supply Agreement.

 
3.
PRICING.

 
3.1
Product Pricing.  Prices for the Products shall be calculated as described in
Exhibit A to this Agreement.  Upon Buyer’s prior request, and by the end of ***,
or more frequently if Buyer requests, the JVC shall submit an updated cost
forecast for the ***.  Offspec Cells shall have a transfer price of *** dollars
($***).

 
4.
LEAD-TIME; DELIVERY.

 
4.1
On-Time Delivery.  The JVC will maintain On-Time Delivery Performance equal to
or greater than *** percent (***%), as measured each ***.

 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


 
- 4 -

--------------------------------------------------------------------------------

 

4.2
Shipping Specifications.  Buyer shall specify the delivery address in the
Purchase Order or by separate notice.  All shipping information, including that
on invoices and packing labels will list the Country of Origin for all Products
supplied, and must be in both text and scannable bar code formats, as provided
in the applicable Specification.  The JVC shall deliver a shipment notice to
Buyer by telefax, EDI, XML or other means of communication no later than the
shipment date, and such notice shall include such information as agreed upon by
the Parties.

 
4.3
Delivery; Title; Risk of Loss; Damage.  The JVC agrees to deliver all Products
to Buyer, EXW Melaka (Incoterms 2000), and title for such Products shall pass to
Buyer when risk of loss passes in accordance therewith.  The JVC shall be
responsible for any loss or damage to Product due to the JVC’s failure to
properly preserve, package, or handle the Product.  All Products shall be
packaged, marked, and otherwise prepared in accordance with good commercial
practices to reduce the risk of damage and to be packaged in the smallest
commercially acceptable form in order to enable Buyer to obtain the lowest
shipping rates possible (based on volume metric dimensions) and in accordance
with all applicable federal, state and local packaging and transportation laws
and regulations.

 
4.4
Inspections after Delivery.  Products shall be subject to inspection, testing
and acceptance by Buyer.  Buyer shall inspect all Products within a reasonable
period after arrival at Buyer’s premises.  Such incoming inspection shall
include checks for identity, quantity, damage due to transportation and other
visible damage or noncompliance with the Product Specifications.  If Buyer’s
inspection results in multiple Products failing to meet the Product
Specifications, then upon Buyer’s request, the JVC shall inspect all Products
delivered with such shipment to confirm compliance with Product Specifications,
segregating conforming Products from nonconforming Products.  The JVC shall be
responsible for all costs incurred in connection with such inspection and
sorting by the JVC.

 
4.5
Product Specification Claims.  If Buyer determines as a result of its inspection
that Products fail to meet Product Specifications and/or applicable warranties
set forth in this Agreement, Buyer shall notify the JVC whereupon the JVC shall
have the right to undertake its own inspection.  Upon the JVC’s request, Buyer
shall ship to the JVC, at the JVC’s expense, the nonconforming Product, along
with relevant information from the shipping notice.  If the Product fails to
meet the acceptance criteria set forth in the Product Specifications, the JVC
shall make, at the JVC’s expense, such adjustments or corrections, or deliver
replacement Product, as may be required to satisfy the requirements.  The JVC
shall be responsible for costs of either disposing or returning such
nonconforming Products, including shipping and insurance costs.

 
5.
ENGINEERING CHANGES.

 
5.1
The Parties agree that further changes, modifications or amendments to the
Specifications shall only be accomplished by mutual agreement between the JVC
and SPSW, with the consent of AUO (during the term of the AUO Supply Agreement),
and through the formal change control process set forth below:

 
 
- 5 -

--------------------------------------------------------------------------------

 

 
(a)
Either Party may at any time propose changes to the Specifications by a written
Engineering Change Notice (an “ECN”) to the other party; provided, however, that
no ECN shall not be binding unless approved in writing by both Parties. 

 
 
(b)
The recipient of an ECN will use all reasonable efforts to provide a detailed
response within seven (7) days of receipt.

 
 
(c)
The JVC will inform Buyer of all known and likely impacts of an ECN (including
but not limited to delivery scheduling and prices) on the provisions of any
relevant Purchase Orders.

 
 
(d)
The Parties will endeavour to agree and implement at the earliest opportunity
ECNs relating to personal and product safety.

 
 
(e)
Until an ECN and any associated impact have been agreed in writing, the Parties
will continue to perform their obligations without taking account of that ECN.

 
6.
SUPPLY CONSTRAINTS.

 
6.1
Allocation.  The JVC will notify Buyer within one (1) business day or less, if
possible, whenever the JVC identifies a reasonable likelihood that there is or
will be a Supply Constraint that adversely impacts either open Purchase Orders
or forecasts.  During any period of Supply Constraint, the JVC agrees to
allocate materials and capacity to Buyer on a pro rata basis compared against
all other pending Purchase Orders and production allocation rights.  If JVC
experiences a Supply Constraint consistently over one quarter due to a raw
materials shortage, Buyer has a right to supplement with its own raw materials
and provide such raw materials to the JVC until the JVC can demonstrate that it
can source sufficient raw materials for its production, and in such event Buyer
shall be reimbursed by the JVC for the cost of such raw materials.

 
7.
WARRANTIES.

 
7.1
General.  The JVC represents and warrants that: (a) it is duly incorporated and
validly existing in its jurisdiction of formation or organization; (b) it has
full authority to enter into this Agreement; (c) this Agreement is a valid,
legally binding and enforceable agreement; (d) there are no prior commitments or
other obligations that prevent the JVC from fully performing all its obligations
under this Agreement, and neither execution of this Agreement or performance of
obligations hereunder will result in a breach of any obligations owed by the JVC
under any other agreement; (e) the services to be provided in connection with
the manufacture and sale of Products shall be performed in a good and
workmanlike manner consistent with prevailing industry standards by competent
and qualified personnel; (f) the JVC will not enter into any agreement or
obligation that will conflict with the JVC obligations under this Agreement; (g)
neither the JVC nor any of its Representatives has given to or received from
Buyer or its Representatives any commission, fee, rebate, kickback, or
unreasonable gift or entertainment of value in connection with this Agreement;
(h) Buyer will receive good and marketable title to each Product free from liens
or encumbrances of any nature; and (i) the Products comply with all applicable
laws and regulations.

 
***
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


 
- 6 -

--------------------------------------------------------------------------------

 

***
 
8. 
PAYMENT TERMS; INVOICES.

 
8.1
Payment.  Except as permitted under Section 8.2 below, payment is due within ***
days after the receipt of invoice or receipt of Product, whichever is later
(“Payment Due Date”).

 
8.2
Adjustments.  Buyer shall not be required to pay the portion of any invoice that
is the subject of a bona fide dispute pending resolution of that
dispute.  Invoices will be subject to adjustment by Buyer for errors, shortages,
and/or rejected Products.  Payment of an invoice does not constitute Product
acceptance.

 
8.3
Invoices.  The information on the JVC’s invoice shall include, without
limitation, the following (each stated separately):  Purchase Order number,
Buyer part number(s), quantities, unit value and settlement currency, and
freight charges, if applicable.  Any terms and conditions that may be printed on
or attached to the JVC’s invoice shall not be enforceable and shall not be
incorporated into this Agreement.  Invoices must be addressed to Buyer at the
address set forth in Section 13.12(a), unless Buyer provides notice otherwise.

 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


 
- 7 -

--------------------------------------------------------------------------------

 

8.4
Currency.  All references to amounts payable under this Agreement or any
Purchase Order shall be to the currency of the United States of America (i.e.,
U.S. Dollars), unless expressly stated otherwise in the applicable Purchase
Order from Buyer.

 
9.
CONFIDENTIAL INFORMATION.

 
9.1
Obligation. The confidentiality obligations between the Parties shall be
governed by the JVA.

 
10.
EXIT TRANSACTION.

 
10.1
Exit Transaction. Upon the time (if any) in which SPTL or its Affiliates no
longer hold any shares of the JVC, the terms and conditions set forth in Exhibit
B to this Agreement are deemed incorporated herein and all other terms and
conditions of this Agreement shall remain in full force and effect; provided,
however, that to the extent that there are any inconsistencies or ambiguities
between the terms set forth in Exhibit B and the other terms of this Agreement,
the terms set forth in Exhibit B shall supersede the other terms of this
Agreement.  Until such time, the terms set forth in Exhibit B to this Agreement
shall not apply.

 
11. 
COMPLIANCE PROGRAM.

 
11.1
Compliance with Applicable Law. It is Buyer’s policy to comply fully with all
economic sanctions and trade restrictions promulgated by the United States
government.  The JVC agrees to comply, in performing this Agreement, with all
applicable laws, including, without limitation, all statutory and regulatory
requirements under the Export Administration Regulations (15 C.F.R. § 730 et
seq.) administered by the U.S. Department of Commerce; the laws, regulations,
and executive orders implemented by the Office of Foreign Assets Control of the
U.S. Department of the Treasury; and equivalent laws in any jurisdiction in
which the JVC operates.  In addition, the JVC shall comply with all laws and
regulations applicable to the manufacture and sale of the Products, including,
by way of example and not limitation, Executive Order 11246 as amended by
Executive Order 11375 (non-discrimination in employment), the U.S. Clean Air Act
of 1990, FAR 52.219-8, Utilization of Small Business Concerns (October 2000)
(15. U.S.C. 637(d) (2) and (3)), and FARS 52.222-26, 52.222-35, 52.222-36 and
52.247-64.  The JVC shall not use any ozone depleting substances listed in
annexes A and B of the Montreal Protocol, including but not limited to
chlorofluorocarbons, in the manufacture of Products.  Buyer reserves the right
to reject any Products manufactured utilizing or containing such materials if
Buyer has not previously been notified of the same.  Additional requirements set
forth in Exhibit C are incorporated by reference.

 
11.2
Anti-Corruption Laws.  The JVC acknowledges that it has reviewed a copy
(available at www.justice.gov/criminal/fraud/fcpa) of the FCPA and confirms its
understanding that the FCPA prohibits the payment or giving of anything of value
either directly or indirectly, to an official of a foreign government, foreign
political party or official thereof, or any candidate for foreign political
office, for the purpose of influencing an act or decision in his official
capacity, or inducing him to use his influence with the foreign government, to
assist in obtaining or retaining business for or with, or directing business to,
any person.  The JVC agrees that it shall comply with the FCPA and similar
anti-corruption laws and will take no action that would cause either Party to be
in violation of

 
 
- 8 -

--------------------------------------------------------------------------------

 

such laws.  The JVC agrees to immediately notify Buyer of any request that such
Party receives to take any action that might constitute, or be construed as, a
violation of anti-corruption laws.  The JVC agrees that Buyer is authorized to
take all appropriate actions that Buyer reasonably deems is necessary to avoid a
violation of anti-corruption laws. The JVC agrees that it shall keep and
maintain accurate books and records necessary to demonstrate compliance with the
foregoing, and that Buyer may, during the term of this Agreement and for a
period of five years following the final payment under, or termination of, this
Agreement, review or audit such books and records of the JVC.
 
11.3
Conflicts of Interest.  Neither the JVC nor any of its Representatives shall
give to, or receive from, Buyer or its Representatives any commission, fee,
rebate, or any unreasonable gift or entertainment of value in connection with
this Agreement, or enter into any other business arrangement with Buyer or its
Representatives, other than those contemplated by the JVA, without the prior
consent of the Buyer.  The JVC shall (a) promptly notify Buyer of any violation
of this clause and (b) repay or credit to Buyer any consideration received as a
result of such violation.  The JVC shall promptly disclose to Buyer any conflict
of interest between (i) the JVC and its Representatives, on the one hand, and
(ii) Buyer and its Representatives, on the other hand.

 
12.           TERM; EVENTS OF DEFAULT; TERMINATION.
 
12.1
Expiration.  The term of this Agreement shall commence on the Effective Date and
continue for a period of seven (7) years (“Initial Term”) and shall thereafter
may be renewed for additional one (1) year periods by the Buyer, in the Buyer’s
sole discretion; provided, however, that Buyer may terminate this Agreement
under those certain circumstances set forth in the JVA; and provided, further,
that this Agreement shall automatically terminate upon dissolution of the JVC.

 
12.2
Force Majeure.  Neither Party shall be deemed to have failed to fulfil an
obligation under this Agreement if the delay or failure is the result of a Force
Majeure.  To the extent reasonably practicable, within forty-eight (48) hours of
commencement of a Force Majeure, the non-performing Party shall provide the
other Party with oral notice of the Force Majeure, and within two (2) weeks of
the commencement of a Force Majeure the non-performing Party shall provide the
other Party with notice in the form of a letter describing in detail the
particulars of the occurrence giving rise to the Force Majeure claim.  The
suspension of performance due to a claim of Force Majeure must be of no greater
scope and of no longer duration than is required by the Force Majeure.  The
non-performing Party shall use reasonable efforts to overcome or mitigate the
Force Majeure.  Nothing in this Section 12.2 is meant to relieve the JVC’s
obligations under Section 7.3.

 
12.3
Limitation of Liability.  EXCEPT FOR EACH PARTY’S OBLIGATIONS REGARDING
PROTECTION OF CONFIDENTIAL INFORMATION UNDER THIS AGREEMENT, NEITHER PARTY WILL
BE LIABLE FOR ANY INDIRECT, PUNITIVE, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT (INCLUDING WITHOUT
LIMITATION, LOSS OF BUSINESS, REVENUE, PROFITS, GOODWILL, USE, DATA, OR OTHER
ECONOMIC ADVANTAGE), HOWEVER THEY ARISE, WHETHER IN BREACH OF CONTRACT, BREACH
OF WARRANTY OR IN TORT, INCLUDING NEGLIGENCE, EVEN IF THAT PARTY

 
 
- 9 -

--------------------------------------------------------------------------------

 

HAS PREVIOUSLY BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  LIABILITY FOR
DAMAGES WILL BE LIMITED AND EXCLUDED UNDER THIS SECTION 12.3 EVEN IF ANY
EXCLUSIVE REMEDY HEREUNDER FAILS OF ITS ESSENTIAL PURPOSE.
 
13. 
MISCELLANEOUS.

 
13.1
Entire Agreement.  This Agreement, the JVA and the agreements, documents and
instruments to be executed and delivered pursuant hereto or thereto are intended
to embody the final, complete and exclusive agreement between the Parties with
respect to the matters addressed herein; are intended to supersede all prior
agreements, understandings and representations written or oral, with respect
thereto; and may not be contradicted by evidence of any such prior or
contemporaneous agreement, understanding or representation, whether written or
oral.

 
13.2
English Language.  All agendas, notices, other documentation relating to this
Agreement shall be prepared in and entered into the English language.  In the
event of any dispute concerning the construction or meaning of this Agreement,
the text of the Agreement as written in the English language shall prevail over
any translation of this Agreement that may have been or will be made.

 
13.3
Interpretation.  In this Agreement: (i) headings are for convenience of
reference only and shall not affect the interpretation of the provisions of this
Agreement except to the extent that the context otherwise requires; (ii) words
importing the singular shall include the plural and vice versa; (iii) words
denoting individuals shall include any form of entity and vice versa; (iv) words
denoting any gender shall include all genders; (v) where any act, matter or
thing is required by this Agreement to be performed or carried out on a certain
day and that day is not a Business Day, then that act, matter or thing shall be
carried out or performed on the next following Business Day; (vi) unless
specified otherwise, any reference herein to any Section shall be deemed to be a
reference to a Section of this Agreement; (vii) any reference to any agreement,
document or instrument shall refer to such agreement, document or instrument as
amended, modified or supplemented; (viii) the words “include,” “including” and
the derivations thereof shall not be limiting and shall be deemed to be followed
by the phase “without limitation”, (ix) where there is any inconsistency between
the definitions set out in this clause and the definitions set out in any
Section, then for the purposes of construing such Section, the definitions set
out therein shall prevail, (x) references to “$” are to the lawful currency of
the United States, (xi) where any provision is qualified or phrased by reference
to the ordinary course of business, such reference shall be construed as meaning
the customary course of business in the country concerned and (xii) references
to any “fiscal” period shall refer to such period in accordance with the JVC’s
fiscal year.

 
13.4
Counterparts.  This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 
13.5
Severability.  If one or more of the provisions of this Agreement shall be
found, by a court with proper jurisdiction, to be illegal, invalid or
unenforceable, it shall not affect the legality, validity or enforceability of
any of the remaining provisions of this Agreement.

 
 
- 10 -

--------------------------------------------------------------------------------

 

The Parties agree to attempt to substitute for any illegal, invalid or
unenforceable provision a legal, valid or enforceable provision that achieves to
the greatest extent possible the economic objectives of the illegal, invalid or
unenforceable provision.
 
13.6
Amendment.  This Agreement shall not be modified, amended, cancelled or altered
in any way, and may not be modified by custom, usage of trade or course of
dealing, except by an instrument in writing signed by the JVC (with the written
consent of AUO) and SPSW.  The failure to refer to this Agreement in related
Purchase Order, invoices, and quotations exchanged by the Parties will not per
se affect the governance of this Agreement.

 
13.7
Survival.  Sections 4.4, 4.5, 7.1, 7.2, 9.1, 11.1-11.3, 12.1-12.3 and 13.1-13.14
shall survive any termination or expiration of this Agreement for as long as
necessary to permit their full discharge.

 
13.8
Waiver.  The performance of any obligation required of the JVC or AUO hereunder
may be waived only by a written waiver signed by the other party (and in the
case of a waiver by the JVC, with the written consent of AUO), and such waiver
shall be effective only with respect to the specific obligation described.  The
waiver by either of the JVC or SPSW of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach of the same provision or another provision of this
Agreement.

 
13.9
Successors and Assigns.  The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.  Notwithstanding the foregoing, this
Agreement shall not be assignable or otherwise transferable by any party hereto
without the prior written consent of the other parties thereto, and any
purported assignment or other transfer without such consent shall be void and
unenforceable; provided, however, that either of SPSW or AUO may assign this
Agreement:

 

 
(a) 
to any of its wholly-owned, direct or indirect subsidiaries so long as it will
be made at the same time as a transfer of its (or, in the case of SPSW, SPTL’s)
shares in the JVC to such subsidiary specifically permitted by this Agreement;
and

 

 
(b) 
in connection with the sale of all of its (or, in the case of SPSW, SPTL’s)
shares in the JVC beneficially owned by such party as specifically provided by
this Agreement.

 
13.10
Third-party Beneficiaries.  This Agreement is made and entered into for the sole
protection and benefit of the Parties hereto, their respective permitted
successors and assigns, including Buyer’s Contractors, and AUO (which shall have
the right to enforce this Agreement on the JVC’s and/or its own behalf), and no
other person or entity shall be a third-party beneficiary of, or have any direct
or indirect cause of action or claim in connection with this Agreement.

 
13.11
Disclaimer of Agency.  The Parties are, and intend to be, independent
contractors with respect to the services described in this Agreement.  This
Agreement shall not be deemed to constitute any Party the agent of the other
Party.

 
 
- 11 -

--------------------------------------------------------------------------------

 

13.12
Notices.  All notices, demands, requests, consents or other communications
hereunder shall be in writing and shall be given by personal delivery, by
express courier, by registered or certified mail with return receipt requested,
or by facsimile, at the addresses shown below, or to such other address as may
be designated by written notice given in accordance with this Section
13.12.  Unless conclusively proved otherwise, all notices, demands, requests,
consents or other communications hereunder shall be deemed effective upon
delivery if personally delivered, five (5) days after dispatch if sent by
express courier, fourteen (14) days after dispatch if sent by registered or
certified mail with return receipt requested, or confirmation of the receipt of
the facsimile by the recipient if sent by facsimile.

 
(a) To Buyer:
 
SunPower Systems Sarl
c/o SunPower Corporation
3939 N. 1st Street
San Jose, CA 95134
U.S.A.
Attention:  General Counsel
Facsimile:  408-240-5400




(b) To the JVC:
 
SunPower Malaysia Manufacturing SDN.BHD.
Kawasan Perindustrian Rembia
Mukim Sungai Petai Rembia, Alor Gajah
76100 Melaka
Malaysia
Attention: Chief Executive Officer
Facsimile: 60-63-16-2811


with a copy (which shall not
constitute notice) to:


AU Optronics Singapore Pte. Ltd.
c/o AU Optronics Corporation
No.1, JhongKe Rd.
Central Taiwan Science Park
Taichung 40763, Taiwan
R.O.C.
Attention:  James Chen, Senior Associate VP, PV BD
Facsimile:  886-4-2460-8077


 
(c) To AUO:
 
AU Optronics Singapore Pte. Ltd.

 
- 12 -

--------------------------------------------------------------------------------

 

c/o AU Optronics Corporation
No.1, JhongKe Rd.
Central Taiwan Science Park
Taichung 40763, Taiwan
R.O.C.
Attention:  James Chen, Senior Associate VP, PV BD
Facsimile:  886-4-2460-8077
 
13.13
Governing Law and Dispute Resolution.  This Agreement and all disputes arising
out of or in connection with this Agreement shall be governed by, interpreted
under, and construed and enforceable in accordance with, the laws of the State
of California, without regard to conflicts of laws principles or the U.N.
Convention on Contracts for the International Sale of Goods.  Any disputes
incapable of being resolved by mutual agreement of the JVC (with the written
consent of AUO) and Buyer shall be handled in accordance with Section 18.2
(Arbitration) of the JVA; provided, however, that the JVC may not take any
action with respect to any such disputes or arbitration or settlement thereof
without the written consent of AUO.  Pending resolution of any dispute, the JVC
agrees to continue to fabricated and deliver Products under the terms of this
Agreement as directed by Buyer.

 
13.14
Expenses.  Except as specifically provided for in this Agreement, each of the
Parties shall bear its respective expenses, costs and fees (including attorneys’
fees) in connection with the transactions contemplated hereby, including the
preparation, execution and delivery of this Agreement and an exhibits hereto and
compliance herewith and therewith, whether or not the transactions contemplated
hereby or thereby shall be consummated.

 
 
[Signature pages follow]
 
 
- 13 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Supply Agreement to be signed
by their duly authorized representatives, and the Parties hereby agree to the
above terms and conditions of this Supply Agreement and intend to be legally
bound thereby.


 

 
SUNPOWER MALAYSIA MANUFACTURING SDN.BHD.
       
By:
         
Name: 
         
Title:
         
SUNPOWER SYSTEMS SARL
       
By:
         
Name:
         
Title:
         
AU OPTRONICS SINGAPORE PTE. LTD.
       
By:
         
Name:
         
Title:
 


 
- 14 -

--------------------------------------------------------------------------------

 

Attachments
 
 
Schedule 1 – Definitions
 
Exhibit A – Product & Service Pricing
 
Exhibit B – Post-Exit Transaction Terms and Conditions
 
Exhibit C – Customs Requirements

 
- 15 -

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
DEFINITIONS
 
 
The following defined terms shall have the meanings set forth below.
 

 
1. 
“Actual Monthly Cost” shall have the meaning set forth on Exhibit A.

 

 
2. 
“Affiliate” of a Party shall mean another person or entity that directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Party.

 

 
3. 
“Annual Demand Forecast” shall have the meaning set forth in Section 2.2.

 

 
4. 
“Agreement” shall have the meaning set forth in the introductory paragraph.

 

 
5. 
“AUO” shall have the meaning set forth in the introductory paragraph.

 

 
6. 
“AUO Supply Agreement” shall have the meaning set forth in Section 2.2.

 

 
7. 
 “AUO Unsubscribed Annual Forecast” shall have the meaning set forth in Section
2.2.

 

 
8. 
“AUO Unsubscribed Mid-Year Forecast” shall have the meaning set forth in Section
2.5.

 

 
9. 
 “Buyer” shall have the meaning set forth in Section 1.1.

 

 
10. 
“ECN” shall have the meaning set forth in Section 5.1(a).

 

 
11. 
“Effective Date” shall have the meaning set forth in the introductory paragraph.

 
***
 
***
 

 
14. 
“Event of Default” shall have the meaning set forth on Exhibit B.

 

 
15. 
“FCC” shall mean the United States Federal Communications Commission.

 

 
16. 
“FCPA” shall mean the United States Foreign Corrupt Practices Act.

 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION

 
 
- 16 -

--------------------------------------------------------------------------------

 


 
17.  
“Initial Annual Operating Plan” shall have the meaning set forth in Section 2.1.

 

 
18.  
“Initial Mid-Year Operating Plan” shall have the meaning set forth in Section
2.4.

 

 
19.  
“Initial Term” shall have the meaning set forth in Section 12.1.

 

 
20.  
“Final Annual Operating Plan” shall have the meaning set forth in Section 2.3.

 

 
21.  
“Final Mid-Year Operating Plan” shall have the meaning set forth in Section 2.6.

 

 
22.  
“JVA” shall have the meaning set forth in the Recitals.

 

 
23.  
“JVC” shall have the meaning set forth in the introductory paragraph.

 

 
24.  
“Mid-Year Demand Forecast” shall have the meaning set forth in Section 2.5.

 

 
25.  
“Monthly Demand Allocation” shall have the meaning set forth in Section 2.7.

 

 
26.  
“Offspec Cells” shall have the meaning set forth in Section 2.10.

 

 
27.  
“Party” and “Parties” shall have the meanings set forth in the introductory
paragraph.

 

 
28.  
“Payment Due Date” shall have the meaning set forth in Section 8.1.

 

 
29.  
“Product(s)” shall have the meaning set forth in the Recitals.

 

 
30.  
“Product Warranty” shall have the meaning set forth on Exhibit B.

 

 
31.  
“Projected Monthly Cost” shall have the meaning set forth on Exhibit A.

 

 
32.  
“Purchase Order” shall mean Buyer written or electronic purchase order that
Buyer may place as specified in this Agreement or otherwise on an as-needed
basis. Each Purchase Order will indicate the price(s), part number(s),
quantity(s), delivery date(s), and destination(s) of the requested Product(s).

 

 
33.  
“Representatives” include a Party’s Affiliates, as well as a Party and its
Affiliates’ directors, officers, employees, agents and advisors (including,
without limitation, attorneys, accountants, consultants, bankers, financial
advisors or lending institutions.

 

 
34.  
“Specifications” shall mean (a) the specifications and or assembly drawings for
the Products set forth in the applicable exhibit, and (b) references within this
Agreement to controlled specifications. It is the obligation of the JVC to
request any referenced documents or specifications with this Agreement and
amended Exhibits.

 

 
35.  
“SPSW” shall have the meaning set forth in the introductory paragraph.

 

 
36.  
“SPSW Annual Demand Forecast” shall have the meaning set forth in Section 2.2.

 

 
37.  
“SPSW Mid-Year Demand Forecast” shall have the meaning set forth in Section 2.5.

 

 
38.  
“SPSW Unsubscribed Annual Forecast” shall have the meaning set forth in Section
2.2.

 

 
39.  
“SPSW Unsubscribed Mid-Year Forecast” shall have the meaning set forth in
Section 2.5.

 

 
40.  
“SPTL” shall have the meaning set forth in the Recitals.

 
 
- 17 -

--------------------------------------------------------------------------------

 


 
41.  
Supply Constraint” shall mean a materials or capacity constraint that could
adversely affect the JVC’s ability to meet the quantity requirements specified
in the Purchaser Order, and/or Monthly Demand Allocation for Products.

 

 
42.  
“Value Engineering Change” means, for the Product, an alternative technical
and/or engineering solution that alters the specification of the Product and
provides equivalent or better functionality at a lower cost.

 
 
- 18 -

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PRODUCT PRICING
 
The pricing model under this Agreement shall be an “Open Book” model, and
therefore the JVC agrees to disclose to SPSW and AUO all costs incurred in
connection with or under this Agreement, and the JVC shall provide, upon request
by either of SPSW and AUO and at a mutually agreed upon frequency, system
generated documentation to substantiate such costs as they were actually
incurred.
 
Pricing for Product to be offered to Buyer shall be on a per Watt basis set
prior to the beginning of each ***.  At the end of the ***, a per Watt True-Up
Amount shall be calculated and applied as described below.  Notwithstanding
anything contained in this Exhibit A to the contrary, through the end of the
***, pricing and any per Watt True-Up Amount for Product shall be set and
calculated on a *** basis.
 
The pricing set prior the beginning of any given *** with respect to Buyer shall
be determined as follows:
 
Price per Watt = ((Projected per Watt Fixed Cost + Projected per Watt Variable
Costs) * (1 + Premium Percentage)),
 
where:
 

 
·  
Projected per Watt Fixed Cost allocated to Buyer is described below;

 

 
·  
Projected per Watt Variable Cost allocated to Buyer is described below;

 

 
·  
“Projected Monthly Cost” is defined as the sum of the Projected per Watt Fixed
Cost and the Projected per Watt Variable Cost; and

 

 
·  
Premium Percentage shall equal ***, and shall equal ***, subject to adjustment
as set forth below.

 
The Projected per Watt Fixed Cost to be allocated to Buyer for any given ***
shall be determined as follows:
 
Projected per Watt Fixed Cost = Total Fixed Costs * ***,
 
where:
 

 
·  
Total Fixed Costs is the projected Fixed Cost to be incurred by the JVC in such
month in producing the Product;

 
·  
***

 
·  
***





***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION


 
- 19 -

--------------------------------------------------------------------------------

 


 
●
***

 
 
The Projected per Watt Variable Cost to be allocated to Buyer for any given ***
shall be determined as follows:
 
Projected per Watt Variable Cost = Total Variable Costs / Monthly Production
Forecast,
 
where:
 

 
·  
Total Variable Costs is the projected Variable Cost to be incurred by the JVC in
such month in producing the Product;

 
·  
Monthly Production Forecast is the projected amount of Product (in Watts) to be
produced by the JVC in such month in producing the Product.



Both Variable and Fixed Costs shall include ***, but shall exclude ***.  Fixed
Costs also shall include the following expenses of the JVC:  ***. Annex 1 sets
forth an example which illustrates the Fixed and Variable Cost allocation
between Buyer and AUO.  All costs incurred or to be incurred by the JVC shall be
determined in accordance with International Financial Reporting Standards.
 
Premium Percentage
 
***
 
True-Up Amount




***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION


 
- 20 -

--------------------------------------------------------------------------------

 

At the end of each ***, if the actual per Watt Fixed and per Watt Variable
Costs, in the aggregate, incurred by the JVC in producing Product (the “Actual
Monthly Cost”) exceeds or is less than the per Watt Projected Monthly Cost for
such month, the per Watt True-Up Amount shall equal the difference between the
per Watt Actual Monthly Cost and the per Watt Projected Monthly Cost for such
month.  Any per Watt True-Up Amount will be passed along to Buyer and AUO for
their respective aggregate Watts of purchased Product during that month.


After installation of the full initial capacity of the Fab 3 as defined in the
Business Plan, proposals by the JVC or any Shareholder to spend greater than
$*** in capital expenditures that serves to reduce the Fixed and/or Variable
Costs to be incurred by the JVC in producing Product shall include a pricing
adjustment mechanism as determined and defined by the JVC to incentivize the
Shareholders to approve such expenditures.  Starting ***, AUO and SPTL (or its
applicable Affiliate) will negotiate in good faith a potential change in the
Premium Percentage to compensate for reductions in depreciation expenses for the
initial capital expenditures.
 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION


 
- 21 -

--------------------------------------------------------------------------------

 

EXHIBIT B
 
POST-EXIT TRANSACTION TERMS AND CONDITIONS
 
In the event that SPTL or its Affiliates no longer own any shares of the JVC,
the following terms and conditions shall apply:
 
1.
PRICING.

 
1.1
Cost Reductions.  It is agreed and acknowledged that the pricing shall be
calculated as described in Exhibit A to this Agreement and the JVC will work in
good faith to achieve cost reductions on all materials and manufacturing process
costs. The JVC will provide to Buyer an anticipated twelve (12) month cost
reduction plan on a monthly basis.  Allocation of costs savings shall be as
follows:

 
 
(a)
Material Cost Savings.  Material cost savings developed by the JVC and accepted
by Buyer will be retained by the JVC for the month in which the JVC achieved the
cost savings, and thereafter, the JVC shall pass on to Buyer the cost savings
through a Product price reduction.

 
 
(b)
Value Engineering.  If a Value Engineering Change is developed by the JVC and
approved by Buyer, the cost savings shall be retained by the JVC for the month
in which the JVC implemented the Value Engineering Change, plus five (5)
succeeding quarters, and thereafter, the JVC will pass on the cost savings to
Buyer through a Product price reduction.  If a Value Engineering Change is
developed by Buyer, the associated cost savings shall be passed on to Buyer
immediately upon implementation.  If the Value Engineering Change is jointly
developed by Buyer and the JVC, the Parties will negotiate in good faith an
equitable allocation of the cost savings which shall, in all cases, pass to
Buyer through a Product price reduction no later than the next month following
the month in which the Value Engineering Change was implemented.  Value
Engineering Changes to the Product, where Buyer is the primary design provider,
shall be owned by Buyer.

 
 
(c)
Sub-tier Components.  Upon the effective date of any cost reduction in a
sub-tier component, the JVC shall immediately pass on to Buyer one hundred
percent (100%) of the cost savings on a forward looking, weighted average basis
or as mutually agreed by the Parties.

 
1.2
Non-approved Charges.  Buyer shall not be liable to the JVC for any overtime
charges, freight charges or component product price variances incurred by the
JVC as the result of factors including, but not limited to, component purges and
stop-shipments to the extent attributable to the JVC.  Any other extraordinary
charges must be submitted by the JVC to Buyer in writing in advance for
approval.

 
2.
LEAD-TIME; DELIVERY.

 
2.1
Delivery Delay Penalty.  Upon acceptance of the Purchase Order by the JVC, all
deliveries are to be made according the committed delivery schedule.  In the
event of late delivery of more than *** days from the committed delivery date,
the JVC shall pay as liquidated damages an amount equal to ***

 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION


 
- 22 -

--------------------------------------------------------------------------------

 

***. The foregoing liquidated damages address late delivery shipments only, are
independent of, and in addition to, the JVC’s liability (if any), and Buyer’s
corresponding ability to recover damages, for the JVC’s failure to satisfy its
obligations under this Agreement and are attributed solely to the JVC.  The
Parties acknowledge that such payment are intended to represent liquidated
damages and not serve as a penalty, and are agreed upon as a reasonable
estimation of damages Buyer would incur as a result of delayed deliveries of
Products that satisfy the applicable Product Specifications.
 
2.2
Extraordinary Transportation for Late Deliveries.  If the JVC will not, or is
not reasonably likely to, deliver Product on the applicable delivery date
through no fault of Buyer, after mutual consultation about the proper allocation
of the expenses incurred or to be incurred as a result of the extraordinary
transportation, the JVC shall use any extraordinary transportation, including
air transportation, to deliver Product at the earliest possible date.

 
2.3
Inspection before Delivery.  Buyer may, in its sole discretion, but not more
than twice a year, perform a source inspection of the Products at the JVC’s
facility.  The applicable testing and inspection process shall be set forth in
the applicable Product Specification.  The source inspection shall be at the
JVC’s facility and shall be made within thirty (30) days after the Products are
available and ready for inspection, provided that the JVC delivers notice to
Buyer that the Product shall be ready for source inspection as soon as
practicable and in any event at least thirty (30) days prior to the date when
Products are expected to be available and ready for inspection.  Should the
Product fail the initial inspection in accordance with the mutually agreed
inspection standard before delivery, the JVC shall reimburse Buyer for the
additional actual costs, including airfare, meals, and lodging, incurred by
Buyer arising from any additional inspection.  The JVC shall be responsible for
its own additional costs incurred.  Buyer’s Representatives may witness any test
necessary or appropriate to demonstrate the performance of Products.  Upon
Buyer’s request, the JVC shall provide any relevant equipment performance test
data.  Buyer’s approval for release shall not constitute a waiver of its right
to inspect Products after delivery to the Buyer’s facility.

 
3.
WARRANTIES.

 
3.1
The JVC Warranty Term.  The JVC represents and warrants that all Products
delivered to Buyer hereunder shall comply with the mutually agreed upon warranty
terms (the “Product Warranty”) for the warranty period set forth therein.  The
parties shall discuss and agree in good faith on the warranty terms comparable
to the general industry standard.

 
4. 
EVENTS OF DEFAULT.

 
4.1
Events of Default.  The occurrence of any of the following shall constitute an
“Event of Default” by the JVC under this Agreement:  (a) if the representations
and warranties of the JVC are materially incorrect or inaccurate, and the JVC
fails to remedy such misstatements or inaccuracies within thirty (30) days of
delivery of notice of such misstatements or inaccuracies by SPSW; (b) if the JVC
fails to comply with the terms of this Agreement, and such failure is not cured
within thirty (30) days of delivery of notice of such failure by SPSW; or (c) if
the JVC becomes subject to an assignment for the

 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION


 
- 23 -

--------------------------------------------------------------------------------

 

benefit of creditors, files a petition for relief under the U.S. Bankruptcy Code
or similar law or regulation, or is subject of a petition for relief under the
U.S. Bankruptcy Code or similar law or regulation, filed by its creditors and
such petition is not dismissed within thirty (30) days.
 
4.2
Rights upon Event of Default.  Upon an Event of Default by the JVC, SPSW may
immediately terminate this Agreement and/or any outstanding Purchase Orders by
sending notice of its intent to the JVC.  Upon termination of this Agreement,
SPSW shall be entitled to receive from the JVC payment for all actual damages
incurred, subject to Section 12.3 of this Agreement, and all outstanding amounts
owed by the JVC to SPSW shall accelerate and become due and payable; provided,
however, that outstanding transactions under accepted Purchase Orders which are
not terminated shall survive termination until completed.

 
 
- 24 -

--------------------------------------------------------------------------------

 

EXHIBIT C
 
CUSTOMS REQUIREMENTS
 
[N/A]
 
 
- 25 -

--------------------------------------------------------------------------------

 

Annex 1
 
TRANSFER PRICING PROCESS
           
FORECAST
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
NOTES
 
Initial Forecast
         
1
Total Production Forecast (MW)
***
***
***
***
Forecasted by JV
2
Party A Allocated %
***
***
***
***
Based on contractual amounts
3
Party S Allocated %
***
***
***
***
Based on contractual amounts
4
Party A Allocated MW
***
***
***
***
Equals Row 1 * Row 2
5
Party S Allocated MW
***
***
***
***
Equals Row 1 * Row 3
               
Final Production Plan
         
6
Total Production (MW)
***
***
***
***
MW based on demand submitted
7
Total Production (MW)
***
***
***
***
MW based on demand submitted
8
Party A Demand (MW)
***
***
***
***
MW based on demand submitted
9
Party S Demand (MW)
***
***
***
***
Equals shortfall minus any MW claimed by partner
10
Party A Unsubscribed MW
***
***
***
***
Equals shortfall minus any MW claimed by partner
               
Cost Allocation
         
11
Party A - % of Variable Costs
***
***
***
***
Equals Row 7 / Row 6
12
Party S - % of Variable Costs
***
***
***
***
Equals Row 8 / Row 6
13
Party A - % of Fixed Costs
***
***
***
***
Equals (Row 7 + Row 9) / Row 1
14
Party S - % of Fixed Costs
***
***
***
***
Equals (Row 8 + Row 10) / Row 1
               
Standard Costs
           
Total Projected Costs
         
15
Total Variable Costs
***
***
***
***
***
16
Total Fixed Costs
***
***
***
***
***
17
Total Costs
***
***
***
***
Equals Row 15 + Row 16
18
Total Costs/W
***
***
***
***
Equals Row 17 / Row 6
19
Fully Production Cost/W
***
***
***
***
Used to determine cost improvement trigger

 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
 
26

--------------------------------------------------------------------------------

 
 

 
Party A
***
***
***
***
 
20
Total Variable Costs
***
***
***
***
Equals Row 11 * Row 15
21
Total Fixed Costs
***
***
***
***
Equals Row 13 * Row 16
22
Total Costs
***
***
***
***
Equals Row 20 + Row 21
23
Total Costs/W
***
***
***
***
Equals Row 22 / Row 7
 
Party S
         
24
Total Variable Costs
***
***
***
***
Equals Row 12 * Row 15
25
Total Fixed Costs
***
***
***
***
Equals Row 14 * Row 16
26
Total Costs
***
***
***
***
Equals Row 24 + Row 25
27
Total Costs/W
***
***
***
***
Equals Row 26 / Row 8
 
Transfer Price
         
28
Mark-up
***
***
***
***
Assumption - based on cost improvements
29
Party A Transfer Price
***
***
***
***
Equals Row 23 * (1 + Row 28)
30
Party S Transfer Price
***
***
***
***
Equals Row 27 * (1 + Row 28)
 
True-UP
         
31
Quarter-end True-up
***
***
***
***
Assumption
32
Net Party A Transfer Price
***
***
***
***
Equals Row 29 + Row 31
33
Net Party S Transfer Price
***
***
***
***
Equals Row 30 + Row 31

 
 
***
CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION

 
 
27

--------------------------------------------------------------------------------